Exhibit 10.1

 

ASTERISKS INDICATE THAT CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.  CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THIS OMITTED INFORMATION.

 

 

CREDIT AND SECURITY AGREEMENT

 

dated as of December 15, 2017

 

by and among

 

ACCURAY INCORPORATED and TOMOTHERAPY INCORPORATED

 

each as a Borrower, and collectively as Borrowers,

 

and

 

MIDCAP FINANCIAL TRUST,

 

as Agent and as a Lender,

 

and

 

THE ADDITIONAL LENDERS

 

FROM TIME TO TIME PARTY HERETO

 

[g276591ko01i001.jpg]

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

DEFINITIONS

1

 

 

 

Section 1.1

Certain Defined Terms

1

Section 1.2

Accounting Terms and Determinations

33

Section 1.3

Other Definitional and Interpretive Provisions

34

Section 1.4

Time is of the Essence

34

 

 

 

ARTICLE 2

LOANS

34

 

 

 

Section 2.1

Loans

34

Section 2.2

Interest, Interest Calculations and Certain Fees

38

Section 2.3

Notes

40

Section 2.4

Reserved

40

Section 2.5

Reserved

40

Section 2.6

General Provisions Regarding Payment; Loan Account

40

Section 2.7

Maximum Interest

41

Section 2.8

Taxes; Capital Adequacy

41

Section 2.9

Appointment of Borrower Representative

45

Section 2.10

Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation

45

Section 2.11

Reserved

48

Section 2.12

Termination; Restriction on Termination

48

 

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

49

 

 

 

Section 3.1

Existence and Power

49

Section 3.2

Organization and Governmental Authorization; No Contravention

49

Section 3.3

Binding Effect

49

Section 3.4

Capitalization

50

Section 3.5

Financial Information

50

Section 3.6

Litigation

50

Section 3.7

Ownership of Property

50

Section 3.8

No Default

50

Section 3.9

Labor Matters

50

Section 3.10

Regulated Entities

51

Section 3.11

Margin Regulations

51

Section 3.12

Compliance With Laws; Anti-Terrorism Laws

51

Section 3.13

Taxes

51

Section 3.14

Compliance with ERISA

52

Section 3.15

Consummation of Operative Documents; Brokers

52

Section 3.16

Related Transactions

53

Section 3.17

Material Contracts

53

Section 3.18

Compliance with Environmental Requirements; No Hazardous Materials

53

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 3.19

Intellectual Property

54

Section 3.20

Solvency

54

Section 3.21

Full Disclosure

54

Section 3.22

Reserved

55

Section 3.23

Subsidiaries

55

Section 3.24

Reserved

55

Section 3.25

Regulatory Matters

55

 

 

 

ARTICLE 4

AFFIRMATIVE COVENANTS

57

 

 

 

Section 4.1

Financial Statements and Other Reports

58

Section 4.2

Payment and Performance of Obligations

58

Section 4.3

Maintenance of Existence

59

Section 4.4

Maintenance of Property; Insurance

59

Section 4.5

Compliance with Laws and Material Contracts

60

Section 4.6

Inspection of Property, Books and Records

61

Section 4.7

Use of Proceeds

61

Section 4.8

Excess Cash

61

Section 4.9

Notices of Litigation and Defaults

61

Section 4.10

Hazardous Materials; Remediation

62

Section 4.11

Further Assurances

62

Section 4.12

Power of Attorney

64

Section 4.13

Reserved

64

Section 4.14

Schedule Updates

64

Section 4.15

Intellectual Property and Licensing

64

 

 

 

ARTICLE 5

NEGATIVE COVENANTS

66

 

 

 

Section 5.1

Debt; Contingent Obligations

66

Section 5.2

Liens

66

Section 5.3

Distributions

66

Section 5.4

Restrictive Agreements

66

Section 5.5

Payments and Modifications of Subordinated Debt

67

Section 5.6

Consolidations, Mergers and Sales of Assets; Change in Control

67

Section 5.7

Purchase of Assets, Investments

67

Section 5.8

Transactions with Affiliates

68

Section 5.9

Modification of Organizational Documents

68

Section 5.10

Modification of Certain Agreements

68

Section 5.11

Conduct of Business

68

Section 5.12

Reserved

68

Section 5.13

Limitation on Sale and Leaseback Transactions

68

Section 5.14

Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts

69

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 5.15

Compliance with Anti-Terrorism Laws

69

Section 5.16

Transfers to Subsidiaries

69

Section 5.17

Limitations on Morphormics, Inc.

69

 

 

 

ARTICLE 6

FINANCIAL COVENANTS

70

 

 

 

Section 6.1

Additional Defined Terms

70

Section 6.2

Fixed Charge Coverage Ratio

70

Section 6.3

Minimum Net Revenue

70

Section 6.4

Evidence of Compliance

70

 

 

 

ARTICLE 7

CONDITIONS

70

 

 

 

Section 7.1

Conditions to Closing

70

Section 7.2

Conditions to Each Loan

71

Section 7.3

Searches

72

Section 7.4

Post-Closing Requirements

72

 

 

 

ARTICLE 8

RESERVED

72

 

 

 

ARTICLE 9

SECURITY AGREEMENT

72

 

 

 

Section 9.1

Generally

72

Section 9.2

Representations and Warranties and Covenants Relating to Collateral

72

 

 

 

ARTICLE 10

EVENTS OF DEFAULT

76

 

 

 

Section 10.1

Events of Default

76

Section 10.2

Acceleration and Suspension or Termination of Term Loan Commitment

79

Section 10.3

UCC Remedies

79

Section 10.4

Reserved

81

Section 10.5

Default Rate of Interest

82

Section 10.6

Setoff Rights

82

Section 10.7

Application of Proceeds

82

Section 10.8

Waivers

83

Section 10.9

Injunctive Relief

85

Section 10.10

Marshalling; Payments Set Aside

85

Section 10.11

Cure Right

85

 

 

 

ARTICLE 11

AGENT

86

 

 

 

Section 11.1

Appointment and Authorization

86

Section 11.2

Agent and Affiliates

86

Section 11.3

Action by Agent

86

Section 11.4

Consultation with Experts

87

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 11.5

Liability of Agent

87

Section 11.6

Indemnification

87

Section 11.7

Right to Request and Act on Instructions

87

Section 11.8

Credit Decision

88

Section 11.9

Collateral Matters

88

Section 11.10

Agency for Perfection

88

Section 11.11

Notice of Default

89

Section 11.12

Assignment by Agent; Resignation of Agent; Successor Agent

89

Section 11.13

Payment and Sharing of Payment

90

Section 11.14

Right to Perform, Preserve and Protect

91

Section 11.15

Additional Titled Agents

91

Section 11.16

Amendments and Waivers

91

Section 11.17

Assignments and Participations

93

Section 11.18

Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist

96

Section 11.19

Buy-Out Upon Refinancing

96

 

 

 

ARTICLE 12

MISCELLANEOUS

97

 

 

 

Section 12.1

Survival

97

Section 12.2

No Waivers

97

Section 12.3

Notices

97

Section 12.4

Severability

98

Section 12.5

Headings

98

Section 12.6

Confidentiality

98

Section 12.7

Waiver of Consequential and Other Damages

99

Section 12.8

GOVERNING LAW; SUBMISSION TO JURISDICTION

99

Section 12.9

WAIVER OF JURY TRIAL

100

Section 12.10

Publication; Advertisement

101

Section 12.11

Counterparts; Integration

101

Section 12.12

No Strict Construction

101

Section 12.13

Lender Approvals

101

Section 12.14

Expenses; Indemnity

102

Section 12.15

Reserved

103

Section 12.16

Reinstatement

103

Section 12.17

Successors and Assigns

104

Section 12.18

USA PATRIOT Act Notification

104

Section 12.19

Cross Default and Cross Collateralization

104

 

iv

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS   AND SCHEDULES

 

ANNEXES

 

Annex A

—

Commitment Annex

 

EXHIBITS

 

 

Exhibit A

—

Reserved

Exhibit B

—

Form of Compliance Certificate

Exhibit C

—

Reserved

Exhibit D

—

Form of Notice of Borrowing

Exhibit E

—

Payment Notification

 

SCHEDULES

 

Schedule 2.1

—

Scheduled Principal Payments for Term Loan

Schedule 3.1

—

Existence, Organizational ID Numbers, Foreign Qualification, Prior Names

Schedule 3.4

—

Capitalization

Schedule 3.6

—

Litigation

Schedule 3.15

—

Brokers

Schedule 3.17

—

Material Contracts

Schedule 3.18

—

Environmental Compliance

Schedule 3.19

—

Intellectual Property

Schedule 4.9

—

Litigation, Governmental Proceedings and Other Notice Events

Schedule 5.1

—

Debt; Contingent Obligations

Schedule 5.2

—

Liens

Schedule 5.7

—

Permitted Investments

Schedule 5.8

—

Affiliate Transactions

Schedule 5.14

—

Deposit Accounts and Securities Accounts

Schedule 7.4

—

Post-Closing Requirements

Schedule 9.1

—

Collateral

Schedule 9.2

—

Location of Collateral

 

v

--------------------------------------------------------------------------------


 

CREDIT AND SECURITY AGREEMENT

 

THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Agreement”) is dated as
of December 15, 2017 by and among ACCURAY INCORPORATED, a Delaware corporation
(“Accuray” or “Borrower Representative”), TOMOTHERAPY INCORPORATED, a Wisconsin
corporation, and any additional borrower that may hereafter be added to this
Agreement (collectively, “Other Borrowers” and, together with Borrower
Representative, each individually as a “Borrower”, and collectively as
“Borrowers”), MIDCAP FINANCIAL TRUST, a Delaware statutory trust, individually
as a Lender, and as Agent, and the financial institutions or other entities from
time to time parties hereto, each as a Lender.

 

RECITALS

 

Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein.  Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.1            Certain Defined Terms.  The following terms have the
following meanings:

 

“2018 Convertible Notes” means, collectively, (a) the 3.50% Convertible Senior
Notes due February 1, 2018, issued pursuant to the Indenture, dated as of
February 13, 2013, between Accuray and The Bank of New York Mellon Trust
Company, N.A., as trustee in the original principal amount of $115 million (of
which $13,000,000 is outstanding as of the Closing Date), and (b) the 3.50%
Series A Convertible Senior Notes due February 1, 2018 issued pursuant to the
Indenture, dated as of April 24, 2014, between Accuray and The Bank of New York
Mellon Trust Company, N.A., as trustee in the original principal amount of
approximately $70.3 million (of which $26,600,000 is outstanding as of the
Closing Date).

 

“2018 Specified Amendment” has the meaning set forth in Section 5.5.

 

“2022 Convertible Notes” means, (a) the 3.75% Convertible Senior Notes due
July 15, 2022, issued pursuant to the Indenture, dated as of August 7, 2017,
between Accuray and The Bank of New York Mellon Trust Company, N.A., as trustee
in the original principal amount of $85 million (of which $85,000,000 is
outstanding as of the Closing Date), and (b) any Permitted Refinancing Debt of
(a).

 

--------------------------------------------------------------------------------


 

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, (b) pursuant to
Section 10.1(a), and in respect of which Agent has suspended or terminated the
Term Loan Commitment pursuant to Section 10.2, and/or (c) pursuant to either
Section 10.1(e) and/or Section 10.1(f).

 

“Access Agreement Location” has the meaning set forth in Section 4.11(c).

 

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

 

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance and (b) without duplication,
any “account” (as defined in the UCC), any accounts receivable (whether in the
form of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance.

 

“Acquisition” has the meaning set forth in the definition of “Permitted
Acquisition”.

 

“Acquisition Consideration” has the meaning set forth in the definition of
“Permitted Acquisition”.

 

“Affected Lender” has the meaning set forth in Section 11.17(c).

 

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person and (b) any Person which is controlled by or is
under common control with such controlling Person.”

 

“Affiliated Credit Agreement” that certain Credit and Security Agreement (as the
same may be amended, restated, supplemented or otherwise modified from time to
time) dated as of June 14, 2017, among MidCap Funding IV Trust (together with
its successors and assigns), as Agent and a lender, the other lenders party
thereto and Borrowers pursuant to which such Agent and lenders have extended a
revolving credit facility to Borrowers.

 

“Affiliated Financing Agent” means the “Agent” under and as defined in the
Affiliated Credit Agreement.

 

“Affiliated Financing Documents” means the “Financing Documents” as defined in
the Affiliated Credit Agreement.

 

“Affiliated Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of the date hereof between Agent and the Affiliated Financing Agent, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

 

“Affiliated Obligations” means all “Obligations”, as such term is defined in the
Affiliated Financing Documents.

 

2

--------------------------------------------------------------------------------


 

“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and assigns of MCF in such
capacity.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.

 

“Applicable Margin” means with respect to Term Loans and all other Obligations 
six and three-quarters percent (6.75%).

 

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses
(a) and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender. 
Notwithstanding the foregoing, in no event shall any Person that is an Excluded
Person constitute an Approved Fund.

 

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.

 

“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

 

“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the London interbank market on or about
11:00 a.m. (Eastern time) two (2) Business Days prior to the first day of each
calendar month, for a term comparable to such Interest Period, which
determination shall be conclusive in the absence of manifest error.

 

“Base Rate” means the per annum rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate,”
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Agent may, upon prior written notice to Borrower, choose a reasonably comparable
index or source to use as the basis for the Base Rate.

 

3

--------------------------------------------------------------------------------


 

“Blocked Person” means any Person with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law,
including any Person that is, or is owned 50% or more by any Person(s) that are,
named on any OFAC Lists.

 

“Bona Fide Lending Affiliate” shall mean any bona fide debt fund, investment
vehicle, regulated banking entity or non-regulated lending entity (in each case,
other than a Person that is excluded pursuant to clause (a)(i) of the definition
of Excluded Person) that is (a) primarily engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of business and (b) managed, sponsored or advised by any
person that is controlling, controlled by or under common control with a
Competitor or Affiliate thereof, as applicable, but only to the extent that no
personnel involved with the investment in such Competitor or Affiliate thereof,
as applicable, (i) makes (or has the right to make or participate with others in
making) investment decisions on behalf of such debt fund, investment vehicle,
regulated banking entity or non-regulated lending entity or (ii) has access to
any information (other than information that is publicly available) relating to
the Credit Parties’ business.

 

“Borrower” and “Borrowers” mean the entity(ies) described in the first paragraph
of this Agreement and each of their successors and permitted assigns.

 

“Borrower Representative” means Accuray, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.9, or any successor
Borrower Representative selected by Borrowers and approved by Agent.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
during such period determined on a consolidated basis that, in accordance with
GAAP, are or should be included in “purchase of property or equipment” or
similar items reflected in the financial statements of Accuray and its
Consolidated Subsidiaries for such period.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six (6) months from the date of acquisition thereof;
(b) commercial paper, maturing not more than 270 days after the date of issue
rated P-1 by Moody’s or A-1 by Standard & Poor’s; (c) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are

 

4

--------------------------------------------------------------------------------


 

secured by readily marketable direct obligations of the United States Government
or any agency thereof; (e) money market accounts maintained with mutual funds
having assets in excess of $2,500,000,000, which assets are primarily comprised
of Cash Equivalents described in another clause of this definition;
(f) marketable tax exempt securities rated A or higher by Moody’s or A+ or
higher by Standard & Poor’s, in each case, maturing within 270 days from the
date of acquisition thereof; (g) in the case of any Foreign Subsidiary, cash and
cash equivalents that are substantially equivalent in such jurisdiction to those
described in clauses (a) through (f) above in respect of each country that is a
member of the Organization for Economic Co-operation and Development, and
(h) any other security meeting the requirements set forth in Borrower
Representative’s Investment Policy as provided to Agent prior to the Closing
Date.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

 

“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code.

 

“Change in Control” means any of the following events:  (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of Accuray
(or other securities convertible into such voting stock) representing 40% or
more of the combined voting power of all voting stock of Accuray or (b) Accuray
ceases to own, directly or indirectly, 100% (or such lesser portion as may be
owned by Accuray as of the date hereof) of the capital stock of any Borrower
(with the exception of any Borrower permitted to be sold, dissolved or merged to
the extent otherwise permitted by this Agreement); or (c) the occurrence of any
“Change of Control”, “Change in Control”, or terms of similar import under any
document or instrument governing or relating to Debt of or equity in such Person
having a principal amount in excess of $10,000,000.  As used herein, “beneficial
ownership” shall have the meaning provided in Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934.

 

“Chattel Paper” means “chattel paper”, as defined in Article 9 of the UCC.

 

“Chicago Premises” means the location located at 11601 W. Touhy Avenue
Suite 893, Unit 2, Chicago, IL 60666 at which Collateral is stored.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including all of the property described in Schedule 9.1 hereto;
provided that the Collateral shall not include any Excluded Property.

 

“Commitment Annex” means Annex A to this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Commitment Expiry Date” means the date that is five (5) years following the
Closing Date (the “Stated Commitment Expiry Date”); provided, however, that if,
as of the Early Maturity Date with respect to any series of notes included as
Convertible Notes Debt (collectively, “Convertible Notes”), a Convertible Notes
Event with respect to such series of Convertible Notes has not occurred, then
the Commitment Expiry Date shall be the Early Maturity Date with respect to such
series of Convertible Notes (the occurrence of the event described in this
proviso, an “Early Maturity Event”); provided further, however, that if a
Convertible Notes Event with respect to all of such series of Convertible Notes
has not occurred prior to the Early Maturity Date with respect to such series of
Convertible Notes, but as of such Early Maturity Date with respect to such
series of Convertible Notes the Liquidity Condition is satisfied with respect to
the portion of such series that is not subject to a Convertible Notes Event,
then (a) an Early Maturity Event shall not occur and (b) the Commitment Expiry
Date shall continue to be the Stated Commitment Expiry Date unless, as of any
time (the date on which such time occurs, the “Accelerated Commitment Expiry
Date”) on or after the Early Maturity Date with respect to such series of 
Convertible Notes when a Convertible Notes Event with respect to such series of
Convertible Notes has not occurred, (y) the Liquidity Condition with respect to
such series of Convertible Notes is not satisfied, in which event the Commitment
Expiry Date shall be the Accelerated Commitment Expiry Date or (z) an Early
Maturity Event occurs with respect to any other series of Convertible Notes and
Borrowers have not caused the Commitment Expiry Date to remain the Stated
Commitment Expiry Date in accordance with the second proviso of this definition.

 

“Competitor” means any Person that is an operating company directly and
primarily engaged in the business of developing, manufacturing and servicing
radiation oncology devices.

 

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of “parent” Borrower (or any other
Person, as the context may require hereunder) in its consolidated financial
statements if such statements were prepared as of such date.

 

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person:  (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (d) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so Guaranteed or otherwise
supported or, if not a fixed and determinable amount, the maximum amount so
Guaranteed or otherwise supported.

 

6

--------------------------------------------------------------------------------


 

“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.

 

“Convertible Notes” has the meaning set forth in the definition of “Commitment
Expiry Date”.

 

“Convertible Notes Debt” has the meaning set forth in the definition of
“Permitted Debt”.

 

“Convertible Notes Event” means, with respect to all or a part of any series of 
Convertible Notes, any of the following: (a) the redemption, repayment,
defeasance or other discharge of all or a part of such series of Convertible
Notes (including, in each case, all accrued but unpaid interest, fees and other
amounts in respect thereof) in accordance with the terms of the applicable
Indenture; (b) the amendment to or other modification of such series of
Convertible Notes causing the stated maturity date of such series of Convertible
Notes to be extended to a date that is at least 91 days after the Commitment
Expiry Date; and/or (c) solely with respect to the 2022 Convertible Notes, the
refinancing of all or a part of such series of  Convertible Notes with, or the
exchange of all or part of such series of Convertible Notes for, Debt having a
maturity date that is at least 91 days after the Stated Commitment Expiry Date
and otherwise satisfying the definition of Permitted Refinancing Debt; provided
that (x) a Convertible Notes Event with respect to less than all of any series
of Convertible Notes shall only apply to that portion of such series with
respect to which such Convertible Notes Event occurred and (y) in the case of
clauses (b) and (c) of this definition, such series of Convertible Notes as so
amended, or any Permitted Refinancing Debt in respect thereof, does not require
(i) any amortization prior to the date that is 91 days after the Stated
Commitment Expiry Date or (ii) any mandatory prepayment or redemption at the
option of the holders thereof (except for redemptions in respect of asset sales
and changes in control on terms not less favorable to Borrower Representative
than the terms of such series of  Convertible Notes as in effect on the date
hereof and other conversion provisions) prior to the date that is 91 days after
the Stated Commitment Expiry Date.

 

“Credit Exposure” means, at any time, any portion of the Term Loan Commitment
and of any other Obligations that remains outstanding; provided, however, that
no Credit Exposure shall be deemed to exist solely due to the existence of
contingent indemnification liability, absent the assertion of a claim, or the
known existence of a claim reasonably likely to be asserted, with respect
thereto.

 

“Credit Party” means any Guarantor under a Guarantee of the Obligations or any
part thereof, any Borrower and any other Person (other than Agent, a Lender or a
participant of a Lender), whether now existing or hereafter acquired or formed,
that becomes obligated as a borrower, guarantor, surety, indemnitor, pledgor,
assignor or other obligor under any Financing Document; and “Credit Parties”
means all such Persons, collectively.

 

“Cure Amount” has the meaning set forth in Section 10.11(a).

 

7

--------------------------------------------------------------------------------


 

“Cure Notice Deadline” has the meaning set forth in Section 10.11(a).

 

“Cure Period” has the meaning set forth in Section 10.11(a).

 

“Cure Right” has the meaning set forth in Section 10.11(a).

 

“Cure Right Fiscal Quarter” has the meaning set forth in Section 10.11(b).

 

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
(i) trade accounts payable arising in the Ordinary Course of Business and paid
within 120 days of when due, (ii) current non-trade payables arising and paid on
a timely basis in the Ordinary Course of Business, and (iii) liabilities
associated with customary prepayments and deposits, (d) all capital leases of
such Person, (e) all non-contingent obligations of such Person to reimburse any
bank or other Person in respect of amounts paid under a letter of credit,
banker’s acceptance or similar instrument, (f) all Disqualified Equity
Interests, (g) all obligations secured by a Lien on any asset of such Person,
whether or not such obligation is otherwise an obligation of such Person,
(h) “earnouts”, purchase price adjustments, profit sharing arrangements,
deferred purchase money amounts and similar payment obligations or continuing
obligations of any nature of such Person arising out of purchase and sale
contracts, in each case only to the extent such obligation has become a
liability on the balance sheet of such person in accordance with GAAP, (i) all
Debt of others Guaranteed by such Person, (j) off-balance sheet liabilities
and/or Pension Plan or Multiemployer Plan liabilities of such Person,
(k) obligations arising under non-compete agreements, and (l) obligations
arising under bonus, deferred compensation, incentive compensation or similar
arrangements, other than those arising in the Ordinary Course of Business. 
Without duplication of any of the foregoing, Debt of Borrowers shall include any
and all Loans.

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.

 

“Deficiency Amount” has the meaning set forth in Section 2.10(e).

 

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, any Borrower and each financial
institution in which such Borrower maintains a Deposit Account, which agreement
provides that (a) such financial institution shall comply with instructions
originated by Agent directing disposition of the funds in such Deposit Account
without further consent by the applicable Borrower, and (b) such

 

8

--------------------------------------------------------------------------------


 

financial institution shall agree that it shall have no Lien on, or right of
setoff or recoupment against, such Deposit Account or the contents thereof,
other than in respect of usual and customary service fees and returned items for
which Agent has been given value, in each such case expressly consented to by
Agent (acting reasonably), and containing such other terms and conditions as
Agent may reasonably require.

 

“Device” means any instrument, apparatus, implement, machine, contrivance,
implant, in vitro reagent, or other similar or related article, including any
component, part, or accessory, which is (a) recognized in the official National
Formulary, or the United States Pharmacopeia, or any supplement to them,
(b) intended for use in the diagnosis of disease or other conditions, or in the
cure, mitigation, treatment, or prevention of disease, in man or other animals,
(c) intended to affect the structure or any function of the body of man or other
animals; and which does not achieve its primary intended purposes through
chemical action within or on the body of man or other animals and which is not
dependent upon being metabolized for the achievement of its primary intended
purposes, or (d) any product otherwise classified as a “device” under the FD&C
Act.

 

“Device Approval Application” means, with respect to any Device, a premarket
approval application (PMA) submitted under Section 515 of the FD&C Act (21
U.S.C. § 360e), a de novo request submitted under Section 513(f) of the FD&C Act
(21 U.S.C. § 360c(f)), or premarket notification submitted under
Section 510(k) of the FD&C Act (21 U.S.C. § 360(k)), or any corresponding
foreign application.

 

“Disqualified Equity Interest” means, with respect to any Person, any equity
interest in such Person that by its terms (or by the terms of any security or
other equity interest into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of anyone other than such
Person), or upon the happening of any date certain, event or other condition
(except, in the case of the following clauses (a), (b) and (c), as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale shall be subject to the
prior payment in full of all Loans and all other Obligations (other than with
respect to contingent indemnification obligations for which no claim has been
made), and the termination of the Term Loan Commitment):  (a) matures or is
mandatorily redeemable (other than solely for equity interests in such Person
that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such equity interests), whether pursuant to a sinking fund
obligation or otherwise; (b) is convertible or exchangeable at the option of the
holder thereof for Debt or equity interests (other than solely for equity
interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such equity interests); (c) is or may
be redeemable (other than solely for equity interests in such Person that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such equity interests) or is or may be required to be repurchased by such
Person or any of its Affiliates, in whole or in part, at the option of the
holder thereof; (d) requires the payment of any cash dividend or any other
scheduled cash payment constituting a return of capital; or (e) is or becomes
convertible into or exchangeable for Debt or any other equity interests that
would constitute Disqualified Equity Interests; in each case, on or prior to the
date that occurs 91 days after the Stated Commitment Expiry Date, provided that
if such equity interests are issued pursuant to a plan to, or for the benefit
of, future, current or former employees, directors, officers, member of
management or consultants of any Borrower or any Subsidiary, such equity
interests shall not constitute “Disqualified Equity Interests” solely because
they may be permitted to be repurchased by such Borrower or such

 

9

--------------------------------------------------------------------------------


 

Subsidiary in order to satisfy applicable statutory or regulatory obligations or
as a result of any employee’s, director’s, officer’s, management member’s or
consultant’s termination of employment or service (as applicable), death or
disability.

 

“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) with respect to any equity
interest in such Person (except those payable solely in its equity interests to
the extent not Disqualified Equity Interests), (b) any payment by such Person on
account of (i) the purchase, redemption, retirement, defeasance, surrender,
cancellation, termination or acquisition of any equity interests in such Person
or any claim respecting the purchase or sale of any equity interest in such
Person, or (ii) any option, warrant or other right to acquire any equity
interests in such Person, (c) any management fees, salaries or other fees or
compensation to any Person holding an equity interest in a Borrower or a
Subsidiary of a Borrower (other than (i) payments of salaries to individuals,
(ii) directors’ fees, and (iii) advances and reimbursements to employees or
directors, all in the Ordinary Course of Business), an Affiliate of a Borrower
or an Affiliate of any Subsidiary of a Borrower or (d) repayments of or debt
service on loans or other indebtedness held by any Person holding an equity
interest in a Borrower or a Subsidiary of a Borrower unless permitted under and
made pursuant to a Subordination Agreement applicable to such loans or other
indebtedness.  The parties hereto agree, for the avoidance of doubt but without
limiting in any way the terms of this Agreement that may restrict such payments,
that any payments with respect to the Convertible Notes Debt do not constitute a
Distribution.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.

 

“Early Maturity Date” means, with respect to any series of 2018 Convertible
Notes or 2022 Convertible Notes, the date that is 91 days prior to the stated
maturity date for such series of 2018 Convertible Notes or 2022 Convertible
Notes set forth in the applicable Indenture.

 

“EBITDA” has the meaning provided in the Compliance Certificate.

 

“Eligible Assignee” means any Person, other than an Excluded Person, that is
(a) a Lender, (b) an Affiliate of a Lender, (c) an Approved Fund, and (d) any
other Person (other than a natural person) approved by Agent; provided, however,
that notwithstanding the foregoing, (x) “Eligible Assignee” shall not include
any Borrower or any of a Borrower’s Affiliates, and (y) no proposed assignee
intending to assume all or any portion of the Term Loan Commitment shall be an
Eligible Assignee unless such proposed assignee either already holds a portion
of such Term Loan Commitment, or has been approved as an Eligible Assignee by
Agent.

 

“Elk Grove Village Premises” means the location located at 1200 Kirk Street, Elk
Grove Village, IL 60007 at which Collateral is stored.

 

“Environmental Laws” means any Laws pertaining to the protection of environment,
natural resources, pollution, or health and human safety (in relation to
exposure to Hazardous Materials), that apply to any Borrower, including, without
limitation, the Comprehensive

 

10

--------------------------------------------------------------------------------


 

Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard
Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or local laws, any
amendments thereto, and the regulations promulgated pursuant to said laws,
together with all amendments from time to time to any of the foregoing and
judicial interpretations thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

 

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
(5) years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.

 

“Event of Default” has the meaning set forth in Section 10.1.

 

“Excluded Account” means (a) any Deposit Account specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Credit Party’s employees and (b) any Deposit Accounts
holding deposits at any time in an aggregate amount not in excess of $1,000,000
for any one Deposit Account and $3,000,000 in the aggregate for all such Deposit
Accounts.

 

“Excluded Perfection Assets” has the meaning set forth in Section 9.2(g).

 

“Excluded Person” means any Person that is (a) designated by Borrower
Representative, by written notice delivered to Agent on or prior to the date
hereof, as a (i) disqualified institution or (ii) Competitor or (b) clearly
identifiable, solely on the basis of such Person’s name, as an Affiliate of any
Person referred to in clause (a) above; provided, however, Excluded Person shall
(A) exclude any Person that Borrower Representative has designated as no longer
being a Excluded Person by written notice delivered to Agent from time to time
and (B) include any Person that is added as a Competitor, pursuant to a written
replacement list of Competitors that are Excluded Persons, that is delivered by
Borrower Representative to Agent not more than once per year.  Such replacement
list shall become ninety (90) days after the date that such written supplement
is delivered to Agent, but which shall not apply retroactively to disqualify any
Persons that have previously acquired an assignment or participation interest in
the Loans and/or Term Loan Commitment as permitted herein.  In no event shall a
Bona Fide Lending Affiliate be an Excluded Person unless such Bona Fide Lending
Affiliate is identified under clause (a)(i) above. Notwithstanding any other
provision of this Agreement, there shall be no Excluded Persons other than
Competitors if an Event of Default has occurred and is continuing.

 

11

--------------------------------------------------------------------------------


 

“Excluded Property” means (a) more than 65% of the voting stock of each Excluded
Subsidiary that is a Foreign Subsidiary or FSHCO directly held by any Borrower;
(b) any lease, license, contract, permit, letter of credit, instrument, or
agreement to which a Borrower is a party or any of its rights or interests
thereunder if and to the extent that the grant of such security interest shall
constitute or result in (i) the abandonment, invalidation or unenforceability of
any right, title or interest of any Borrower therein or (ii) result in a breach
or termination pursuant to the terms of, or a default under, any such lease,
license, contract, permit, agreement or other property right (other than to the
extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other applicable law); provided, however, that such security interest or
lien (x) shall attach immediately at such time as the condition causing such
abandonment, invalidation or unenforceability shall be remedied, (y) to the
extent severable, shall attach immediately to each term of such lease, license,
contract, property rights or agreement that does not result in any of the
consequences specified in (i) or (ii) above and (z) shall attach immediately to
each such lease, license, contract, property rights or agreement to which the
Account Debtor or the Borrower’s counterparty has consented to such attachment;
(c) any asset, including any asset that is the subject of any Permitted Debt
contemplated by subpart (c) of the definition thereof, the grant of a security
interest in which would result in (i) the abandonment, invalidation or
unenforceability of any right, title or interest of any Credit Party therein or
(ii) result in a breach or termination pursuant to the terms of, or a default
under, any contract relating to such asset (other than to the extent that any
such term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408
or 9-409 of the UCC of any relevant jurisdiction or any other applicable law);
provided, however, that such security interest or lien (x) shall attach
immediately at such time as the condition causing such abandonment, invalidation
or unenforceability shall be remedied, (y) to the extent severable, shall attach
immediately to each term of such asset that does not result in any of the
consequences specified in (i) or (ii) above and (z) shall attach immediately to
each such asset to which the Account Debtor or the Borrower’s counterparty has
consented to such attachment; (d) any real estate asset that (i) is a leasehold
interest, or (ii) is not Material Real Property; (e) any assets located outside
the United States (other than with respect to the equity interests of any direct
Foreign Subsidiary of a Borrower) that require action under the law of any
jurisdiction other than the United States to create or perfect a security
interest in such assets under such jurisdiction other than the United States,
including any Intellectual Property registered in any jurisdiction other than
the United States, if the creation of pledges of, or security interests in, any
such property or assets would reasonably be expected to result in material
adverse income tax consequences to Borrower Representative and its Subsidiaries,
as reasonably determined by Agent; (f) any motor vehicle, airplane or any other
asset subject to a certificate of title to the extent a Lien therein cannot be
perfected by the filing of a UCC financing statement; and (g) any
“intent-to-use” trademark or service mark application for which an amendment to
allege use or statement of use has not been filed under 15 U.S.C. § 1051(c) or
15 U.S.C. § 1051(d), respectively, or if filed, has not been deemed in
conformance with 15 U.S.C. § 1051(a) or examined and accepted, respectively by
the United States Patent and Trademark Office.

 

12

--------------------------------------------------------------------------------


 

“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any FSHCO, (c) any
Subsidiary that is not a direct or indirect Wholly-Owned Subsidiary of Accuray,
(d) any Subsidiary that is prohibited or restricted by applicable Law as in
effect on the Closing Date (or, in the case of any newly acquired Subsidiary, in
existence at the time of acquisition) from guaranteeing the Obligations or if
guaranteeing the Obligations would require any governmental (including
regulatory) consent, approval, license or authorization in order to provide such
guarantee that has not been obtained, (e) a Subsidiary with respect to which, in
the reasonable judgment of Agent, the burden or cost of providing a Guarantee
shall be excessive in view of the benefits to be obtained by Lenders therefrom
and (f) subject to Section 5.17, Morphormics Inc.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Agent, any Lender or required to be withheld or deducted from a payment to Agent
or any Lender, (a) Taxes imposed on or measured by such Agent’s or Lender’s (as
applicable) net income (however denominated), franchise Taxes and branch profit
Taxes, in each case, imposed by the jurisdiction (or any political subdivision
thereof) under which Agent or such Lender is organized, has its principal office
or conducts business with respect to entering into this Agreement or taking any
action hereunder, (b) Other Connection Taxes, (c) in the case of a Lender,
United States federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in the Loans
pursuant to a Law in effect on the date on which (i) such Lender becomes a party
to this Agreement other than as a result of an assignment requested by a Credit
Party under the terms hereof or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.8, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Term Loan
Commitment or to such Lender immediately before it changed its lending office,
(d) Taxes attributable to Agent or any Lender’s failure to comply with
Section 2.8(c)(i) and (e) any withholding Taxes imposed under FATCA.

 

“FATCA” means (i) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to the implementation of Section 1471(b)(1) of the Code, and any
intergovernmental agreement between the United States Internal Revenue Service,
the United States Government and any governmental or taxation authority under
any other jurisdiction which agreement’s principal purposes deals with the
implementation of such sections of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any such intergovernmental
agreement.

 

“FDA” means the United States Food and Drug Administration and any successor
agency or entity thereof or any analogous agency or entity in any other
jurisdiction.

 

“FD&C Act” means the United States Food, Drug and Cosmetic Act (21 U.S.C. 321 et
seq., including, without limitation, the Electronic Product Radiation Control
provisions and Medical Device provisions thereof (or any successor thereto), as
amended from time to time, and the rules, regulations, guidelines, guidance
documents and compliance policy guides issued or promulgated thereunder, or any
analogous requirements of Law in any other jurisdiction, including but not
limited to the various states of the United States.

 

13

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.

 

“Fee Letter” means that certain letter agreement between Agent and Borrowers
relating to fees payable to Agent, for its own account, in connection with the
execution of this Agreement.

 

“Financial Statements” means (a) the audited consolidated balance sheet of
Accuray and its Consolidated Subsidiaries for the fiscal year ended June 30,
2017 and the related consolidated statement of operations, shareholders’ equity
and cash flows for the fiscal year then ended and (b) the unaudited consolidated
balance sheet of Accuray and its Consolidated Subsidiaries for the three
(3) months ended September 30, 2017 and the related consolidated statement of
operations, shareholders’ equity and cash flows for the three (3) months then
ended.

 

“Financing Documents” means this Agreement, any Notes, the Security Documents,
the Fee Letter, the Affiliated Intercreditor Agreement, any subordination or
intercreditor agreement pursuant to which any Debt and/or any Liens securing
such Debt are subordinated to all or any portion of the Obligations and all
other documents, instruments and agreements related to the Obligations and
heretofore executed, executed concurrently herewith or executed at any time and
from time to time hereafter, as any or all of the same may be amended,
supplemented, restated or otherwise modified from time to time.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fraudulent Conveyance” has the meaning set forth in Section 2.10(b).

 

“FSHCO” means a Domestic Subsidiary (i) all of the assets (other than immaterial
assets) of which consist of equity interests (or equity interests and
indebtedness) of one or more CFCs, (ii) that, with respect to any CFC in which
it holds an equity interest, owns no less than sixty-six and two-thirds percent
(66 2/3%) of the voting (within the meaning of Treasury Regulation Section 1.956
2(c)(2)) stock or equity interests of such CFC and (iii) that does not conduct
any business or activity other than ownership of such equity interests;
provided, further, that a FSHCO shall be a “FSHCO” only for so long as it meets
each of the requirements of the foregoing definition.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

 

14

--------------------------------------------------------------------------------


 

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

 

“Governmental Authority” means any nation or government, any state, local or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any corporation or other Person
owned or controlled (through stock or capital ownership or otherwise) by any of
the foregoing, whether domestic or foreign.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business.  The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations,
in each case, other than an Excluded Subsidiary.

 

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; and any other material or substance defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” “pollutant” or other words of similar import within
the meaning of any Environmental Law.

 

“Healthcare Law” means the laws, codes, policies and guidelines of all
Governmental Authorities relating to the production, preparation, propagation,
compounding, conversion, pricing, marketing, promotion, sale, distribution,
coverage, or reimbursement of a drug, device, biological or other medical item,
supply or service, including, without limitation, the FD&C Act, the federal
False Claims Act (31 U.S.C. §§ 3729 et seq.), the federal healthcare program
anti-kickback statute (42 U.S.C. § 1320a-7b), the healthcare fraud, false
statement and health information privacy and security provisions of the Health
Insurance Portability and Accountability Act of 1996 (HIPAA), as amended by the
Health Information Technology for Economic and Clinical Health (HITECH) Act
(“HIPAA”), the federal healthcare program civil money penalty and exclusion
authorities, the applicable requirements of Medicare, Medicaid and other
healthcare programs of other Governmental Authorities, including the Veterans
Health Administration and United States Department of Defense healthcare and
contracting programs, and the analogous requirements of Law of any other
jurisdiction.

 

15

--------------------------------------------------------------------------------


 

“HIPAA” has the meaning set forth in the definition of Healthcare Laws.

 

“IDE” means an application, including an application filed with a Governmental
Authority, for authorization to commence human clinical studies, including
(a) an Investigational Device Exemption as defined in the FD&C Act or any
successor application or procedure filed with the FDA, (b) an abbreviated IDE as
specified in FDA regulations in 21 C.F.R. § 812.2(b), (c) any equivalent of a
United States IDE in other countries or regulatory jurisdictions, (d) all
amendments, variations, extensions and renewals thereof that may be filed with
respect to the foregoing and (e) all related documents and correspondence
thereto, including documents and correspondence with institutional review boards
or IECs.

 

“IECs” means independent ethics committees.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrowers
or any other Credit Party under any Financing Document and (b) to the extent not
otherwise described in (a), Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 12.14(b).

 

“Indenture” means (a) that certain Indenture, dated as of February 13, 2013,
between Accuray and The Bank of New York Mellon Trust Company, N.A., as trustee,
(b) that certain Indenture, dated as of April 24, 2014, between Accuray and The
Bank of New York Mellon Trust Company, N.A., as trustee, (c) that certain
Indenture, dated as of August 7, 2017, between Accuray and The Bank of New York
Mellon Trust Company, N.A., as trustee (as supplemented by the First
Supplemental Indenture dated as of December 4, 2017), and (d) any indenture or
similar document setting forth the terms of any Permitted Refinancing Debt
described in clause (b) of the definition of 2022 Convertible Notes.

 

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

 

“Intellectual Property” means, with respect to any Person, all patents and
patent applications, including improvements divisions, continuation, renewals,
reissues, extensions and continuations in part of the same, trademarks, trade
names, trade styles, trade dress, service marks, logos and other business
identifiers and, to the extent permitted under applicable law, any applications
therefor, whether registered or not, and the goodwill of the business of such
Person connected with and symbolized thereby, copyright rights, copyright
applications and copyright registrations in each work of authorship and
derivative works, whether published or unpublished, technology, know-how and
processes, operating manuals, trade secrets, computer hardware and software,
rights to unpatented inventions and all applications and licenses therefor, used
in or necessary for the conduct of business by such Person and all claims for
damages by way of any past, present or future infringement of any of the
foregoing.

 

“Intercompany Loans” has the meaning set forth in Section 2.9.

 

“Interest Period” means any ninety (90) day period commencing on the first day
of each calendar month, reset monthly.

 

16

--------------------------------------------------------------------------------


 

“Inventory” means “inventory” as defined in Article 9 of the UCC.

 

“Investment” means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts arising
in the Ordinary Course of Business), capital contributions or acquisitions of
debt (including, any bonds, notes, debentures or other debt securities), equity
interests, or all or substantially all of the assets of such other Person (or of
any division or business line of such other Person), (b) the purchase or
ownership of any futures contract or liability for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or (c) any investment in any other items that are or would be
classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.  For purposes of covenant compliance, the amount of any
Investment at any time shall be the amount actually invested (measured at the
time made), without adjustment for subsequent increases or decreases in the
value of such Investment, less any Returns to any Credit Party or the applicable
Subsidiary in respect of such Investment; provided the aggregate amount of such
Returns shall not exceed the original amount of such Investment.

 

“IRS” has the meaning set forth in Section 2.8(c)(i).

 

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.  “Laws” includes,
without limitation, Environmental Laws.

 

“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to Section 11.17, and
(d) the respective successors of all of the foregoing, and “Lenders” means all
of the foregoing.

 

“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) 1.00% and (b) the rate determined by Agent (rounded upwards, if
necessary, to the next 1/100th%) by dividing (i) the Base LIBOR Rate for the
Interest Period, by (ii) the sum of one minus the daily average during such
Interest Period of the aggregate maximum reserve requirement (expressed as a
decimal) then imposed under Regulation D of the Board of Governors of the
Federal Reserve System (or any successor thereto) for “Eurocurrency Liabilities”
(as defined therein).

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset.  For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

17

--------------------------------------------------------------------------------


 

“Liquidity” means, on any date of determination, the sum of (x) the aggregate
Qualified Cash and (y) the Revolving Loan Availability under (and as defined in)
the Affiliated Credit Agreement, in each case as of the date of determination.

 

“Liquidity Condition” means that, on any date of determination, Borrowers have
aggregate Qualified Cash of not less than the sum of (x) $5,000,000 plus (y) the
outstanding principal amount of the applicable series of 2018 Convertible Notes
or 2022 Convertible Notes with respect to which the Early Maturity Date has
occurred.

 

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

 

“Loan Account” has the meaning set forth in Section 2.6(b).

 

“Loan(s)” means the Term Loan and each and every advance under the Term Loan
Commitments.  All references herein to the “making” of a Loan or words of
similar import mean, with respect to the Term Loan, the making of any advance in
respect of a Term Loan.

 

“Madison Premises” means the location leased by TomoTherapy and located at
1209-1240 Deming Way, Madison, WI 53717.

 

“Material Adverse Effect” means a material adverse effect on any of (a) the
operations, assets, liabilities or financial condition of the Credit Parties
taken as a whole, (b) the ability of the Credit Parties taken as a whole to
perform any of their payment or other material obligations under any Financing
Document, (c) the legality, validity or enforceability against a Credit Party of
this Agreement or any other Financing Document, (d) the rights and remedies of
Agent or any Lender under any Financing Document, or (e) the validity,
perfection or priority of a Lien in favor of Agent for the benefit of Lenders on
Collateral having a fair market value in excess of $1,000,000.

 

“Material Contracts” has the meaning set forth in Section 3.17.

 

“Material Intangible Assets” means all of (a) Borrower’s Intellectual Property
and (b) license or sublicense agreements or other agreements with respect to
rights in Intellectual Property, in each case that are material to the condition
(financial or other), business or operations of Borrower, as determined by
Agent.

 

“Material Real Property” means any real property located in the United States
that is owned by any Borrower with a fair market value (as reasonably determined
by the Borrower Representative) in excess of $250,000 individually or $500,000
in the aggregate in fee together with all other real property that is owned by
Borrowers and located in the United States.

 

“Material Subsidiary” means any Subsidiary that, at any time, accounts for more
than 3% of the EBITDA of Accuray and its Subsidiaries for the most recently
ended period for which financial statements have been (or are required to have
been) delivered.

 

“Maximum Lawful Rate” has the meaning set forth in Section 2.7.

 

18

--------------------------------------------------------------------------------


 

“MCF” means MidCap Financial Trust, a Delaware statutory trust, and its
successors and assigns.

 

“Middleton Premises” means the location leased by Accuray and located at 2200
Eagle Drive, Middleton, WI 53562.

 

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made, or been obligated to make, contributions.

 

“Note” has the meaning set forth in Section 2.3.

 

“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.

 

“NRC” means the United States Nuclear Regulatory Commission, and any successor
agency or entity thereof or any analogous agency or entity in any other
jurisdiction.

 

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.

 

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC and/or any other list of terrorists or other
restricted Persons maintained by OFAC.

 

“Operative Documents” means the Financing Documents, Subordinated Debt
Documents, and any documents effecting any purchase or sale or other transaction
that is closing contemporaneously with the closing of the financing under this
Agreement.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party.

 

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement), including any and
all shareholder agreements or voting agreements relating to the capital stock or
other equity interests of such Person.

 

19

--------------------------------------------------------------------------------


 

“Other Connection Taxes” means, with respect to Agent or any Lender, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Agent or such Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under or enforced any Financing Documents).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Document, except any such taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.8(e) or Section 11.7(c)).

 

“Participant” has the meaning set forth in Section 11.17(b)(i).

 

“Participant Register” has the meaning set forth in Section 11.17(b)(ii).

 

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.

 

“Payment Notification” means a notification given by a Responsible Officer of
Borrower Representative substantially in the form of Exhibit E hereto.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

 

“Permits” means all licenses, certificates, accreditations, product clearances
or approvals, provider numbers or provider authorizations, supplier numbers,
provider numbers, marketing authorizations, other authorizations, registrations,
permits, consents and approvals of Accuray and each of its Subsidiaries required
under any Law applicable to the business of Accuray or any of its Subsidiaries
or necessary in the manufacturing, importing, exporting, possession, ownership,
warehousing, marketing, promoting, sale, labeling, furnishing, distribution or
delivery of goods or services under Law applicable to the business of Accuray or
any of its Subsidiaries.  Without limiting the generality of the foregoing,
“Permits” includes all governmental authorizations and Product Authorizations of
Accuray and each of its Subsidiaries.

 

“Permitted Acquisition” means any acquisition by a Borrower (an “Acquisition”),
in each case, to the extent that each of the following conditions shall have
been satisfied:

 

20

--------------------------------------------------------------------------------


 

(a)           Borrower Representative shall have delivered to Agent (i) for any
Acquisition or series of related Acquisitions with an aggregate purchase price
(including any deferred compensation) greater than or equal to $5,000,000,
(A) at least five (5) Business Days (or such shorter period as approved by Agent
in its sole discretion) prior to the closing of the proposed Acquisition: (x) a
description of the proposed Acquisition and (y) to the extent available, a due
diligence package (including, to the extent available, a quality of earnings
report); and (B) not less than five (5) Business Days following the consummation
of such Acquisition, executed counterparts of the material agreements, documents
or instruments pursuant to which such Acquisition is to be consummated and any
schedules to such agreements, documents or instruments or (ii) for any
Acquisition or series of related Acquisitions with an aggregate purchase price
(including any deferred compensation) less than $5,000,000, not less than five
(5) Business Days following such Acquisition (or such shorter period as approved
by Agent in its sole discretion), executed counterparts of the material
agreements, documents or instruments pursuant to which such Acquisition is to be
consummated and any schedules to such agreements, documents or instruments;

 

(b)           Borrowers (including any new Subsidiary to the extent required by
Section 4.11) shall execute and deliver the agreements, instruments and other
documents to the extent required by Section 4.11;

 

(c)           no Event of Default has occurred and is continuing, or would exist
after giving effect to the proposed Acquisition;

 

(d)           all transactions in connection with such Acquisition shall be
consummated, in all material respects, in accordance with applicable Laws;

 

(e)           the assets acquired in such Acquisition are for use in the same
line of business as Borrowers are currently engaged or a line of business
reasonably related thereto;

 

(f)            such Acquisition shall not be hostile and, if applicable, shall
have been approved by the board of directors (or other similar body) and/or the
stockholders or other equity holders of any Person being acquired in such
Acquisition;

 

(g)           no Debt or Liens are assumed or created (other than Permitted
Liens and Permitted Debt) in connection with such Acquisition;

 

(h)           Agent shall have received a certificate of a Responsible Officer
of Borrower Representative demonstrating, on a pro forma basis after giving
effect to the consummation of such Acquisition, that Borrowers are in compliance
with the financial covenant set forth in Section 6.2;

 

(i)            Except as otherwise agreed by Agent, the total consideration paid
or payable (including without limitation, costs and expenses, deferred purchase
price, seller notes and other liabilities incurred, assumed or to be reflected
on a consolidated balance sheet of the Credit Parties and their Subsidiaries
after giving effect to such Acquisition but excluding (i) any equity interests
issued as consideration for such Acquisition and (ii) other consideration paid
exclusively from cash proceeds from the issuance of equity interests (other than
Disqualified Equity Interests) of Accuray within the ninety (90) day period
prior to the consummation of such Acquisition; such

 

21

--------------------------------------------------------------------------------


 

non-excluded consideration, “Acquisition Consideration”),  shall be in an amount
not to exceed (A) (i) $25,000,000 in the aggregate for all such Acquisitions
during any fiscal year and (B) $75,000,000 in the aggregate for all such
Acquisitions during the term of this Agreement; and

 

(j)            Agent has received, prior to the consummation of such
Acquisition, evidence demonstrating that immediately after giving effect to the
consummation of such Acquisition, Liquidity is equal to or greater than
$50,000,000.

 

“Permitted Asset Dispositions” means the following Asset Dispositions: 
(a) dispositions of Inventory in the Ordinary Course of Business and not
pursuant to any bulk sale; (b) disposition of cash and Cash Equivalents in the
Ordinary Course of Business; (c) dispositions of assets in the Ordinary Course
of Business that the applicable Borrower determines in good faith is no longer
used or useful in the business of such Borrower; (d) to the extent constituting
an Asset Disposition, Permitted Investments, Permitted Liens and any mergers,
consolidations, dispositions, dissolutions and liquidations expressly permitted
pursuant to Section 5.6; (e) disposals of obsolete, worn out or surplus tangible
personal property; (f) the lapse, abandonment or disposition of Intellectual
Property that, in Borrower’s reasonable business discretion, (i) is not material
to Borrowers’ business and (ii) the cost of maintaining such Intellectual
Property would outweigh the benefit to Borrowers of so maintaining it;
(g) sales, transfers and disposition of Accounts in connection with the
compromise, settlement or collection thereof in the Ordinary Course of Business,
to the extent not in violation of the terms of this Agreement; (h) dispositions
of Investments in joint ventures to the extent required by, or made pursuant to,
customary buy/sell arrangements between any joint venture parties set forth in
joint venture arrangements and similar binding arrangements; (i) leasing or
subleasing of assets in the Ordinary Course of Business; (j) (i) voluntary
cancellations, terminations or surrender by any Borrower of any immaterial lease
or license, (ii) the expiration of any option agreement in respect of real or
personal property and (iii) the settlement of any litigation claims (to the
extent such claims constitutes an asset), in each case, in the Ordinary Course
of Business; (k) Asset Dispositions by any Borrower to any other Borrower;
(l) sales, transfers and other dispositions of assets that are not permitted by
any other subpart of this definition of “Permitted Asset Dispositions” to the
extent such sale, transfer or disposition is a “Permitted Asset Disposition” (as
defined the Affiliated Credit Agreement); provided that the aggregate fair
market value of all assets sold, transferred or otherwise disposed of in
reliance upon this clause (l) shall not exceed $5,000,000 during any fiscal
year; (m) sales of equity interests of Restoration Robotics, Inc. owned by
Accuray as of the Closing Date; and (n) dispositions approved by Agent.

 

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
its Subsidiaries’ title to, and its right to use, the Collateral is not
adversely affected thereby and Agent’s Lien and priority on the Collateral are
not adversely affected, altered or impaired thereby; (c) any material portion of
the Collateral shall not be in any danger of being sold, forfeited or lost by
reason of such contest by Borrowers or its

 

22

--------------------------------------------------------------------------------


 

Subsidiaries; (d) if such contest relates to a material obligation, Borrowers
have given Agent notice of the commencement of such contest and upon request by
Agent, from time to time, notice of the status of such contest by Borrowers
and/or confirmation of the continuing satisfaction of this definition; and
(e) upon a final determination of such contest, Borrowers and its Subsidiaries
shall promptly comply with the requirements thereof.

 

“Permitted Contingent Obligations” means:  (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents; (b) Contingent Obligations
resulting from endorsements for collection or deposit in the Ordinary Course of
Business; (c) Contingent Obligations outstanding on the date of this Agreement
and set forth on Schedule 5.1 (but not including any refinancings, extensions,
increases or amendments to the Debt underlying such Contingent Obligations other
than Permitted Refinancing Debt); (d) Contingent Obligations incurred in the
Ordinary Course of Business with respect to surety and appeal bonds, performance
bonds and other similar obligations; (e) Contingent Obligations arising under
indemnity agreements with title insurers to cause such title insurers to issue
to Agent mortgagee title insurance policies; (f) Contingent Obligations arising
with respect to customary indemnification obligations in favor of purchasers in
connection with dispositions of personal property assets permitted under
Section 5.6; (g)  so long as there exists no Event of Default both immediately
before and immediately after giving effect to any such transaction, Contingent
Obligations existing under any swap contract; provided, however, that such
obligations are (or were) entered into by a Borrower in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation; (h) Contingent
Obligations incurred with respect to Permitted Debt provided that (x) any such
Contingent Obligation is subordinated to the Obligations to the same extent as
the Debt to which it relates is subordinated to the Obligations and (y) no
Borrower may incur Contingent Obligations under this clause (i) in respect of
Debt incurred by any Person that is not a Borrower or Guarantor, other than to
extent consisting of a Permitted Investment; (i) Contingent Obligations in
respect of any customary indemnification obligations, purchase price
adjustments, non-compete obligations (other than contingent earn-out
obligations) of any Credit Party incurred in connection with the consummation of
any Permitted Acquisition or other Permitted Investment; (j) Contingent
Obligations in respect of obligations to suppliers, customers, franchisees and
licensees incurred in the Ordinary Course of Business; and (k) other Contingent
Obligations not permitted by clauses (a) through (j) above, not to exceed
$5,000,000 in the aggregate at any time outstanding.

 

“Permitted Debt” means:  (a) Borrowers’ Debt to Agent and each Lender under this
Agreement and the other Financing Documents; (b) Debt incurred as a result of
endorsing negotiable instruments received in the Ordinary Course of Business;
(c) purchase money Debt not to exceed $10,000,000 at any time (whether in the
form of a loan or a capitalized lease) used solely to acquire equipment used in
the Ordinary Course of Business and secured only by such equipment; (d) Debt
existing on the date of this Agreement and described on Schedule 5.1 (but not
including any refinancings, extensions, increases or amendments to such Debt
other than Permitted Refinancing Debt); (e) Debt in the form of insurance
premiums financed through the applicable insurance company; (f) Debt owed to any
Person providing worker’s compensation, health, disability or other employee
benefits (other than ERISA) pursuant to reimbursement or indemnification
obligations to such Person, in each case in the Ordinary Course of Business;
(g) Subordinated Debt; (h) (i) Debt in respect of the 2018 Convertible Notes
and/or 2022

 

23

--------------------------------------------------------------------------------


 

Convertible Notes and (ii) solely with respect to the 2022 Convertible Notes,
any Permitted Refinancing Debt and additional convertible notes issued on the
same terms as such Permitted Refinancing Debt; provided that the aggregate
principal amount of Debt permitted by this subclause (ii) shall not exceed
$100,000,000 at any time (all Debt incurred pursuant to this clause (h),
“Convertible Notes Debt”); (i) Debt of Borrowers related to commercial credit
cards; so long as such Debt is incurred in the Ordinary Course of Business;
(j) Debt in respect of treasury services agreements, netting services, overdraft
protections, automated clearing-house arrangements, employee credit card
programs and similar arrangements, in each case so long as such Debt is incurred
in the Ordinary Course of Business and is unsecured; (k) to the extent
constituting Debt, any Permitted Contingent Obligations; (l) unsecured earn-out
obligations and other similar contingent purchase price obligations incurred in
connection with a Permitted Acquisition to the extent earned and payable and
permitted pursuant to the definition of “Permitted Acquisition” and the other
terms of this Agreement; (m) to the extent constituting Debt, take-or-pay
obligations contained in supply arrangements incurred in the Ordinary Course of
Business; (n) Debt that represents extensions, renewals, refinancings or
replacements of any Debt described in clauses (c), (d), (h) (o) and (s) of this
definition so long as such Debt constitutes Permitted Refinancing Debt; (o) Debt
of any Person that becomes a Borrower after the date hereof in connection with a
Permitted Acquisition; provided that (i) such Debt exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (ii) the aggregate
principal amount of Debt permitted by this clause (o), together with any
Permitted Refinancing Debt in respect thereof, shall not exceed $2,000,000 at
any time outstanding; (p) to the extent constituting Debt, the transactions
permitted pursuant to Section 5.8; (q) to the extent constituting Debt, deferred
purchase price, seller notes and other liabilities incurred or assumed in
connection with any Permitted Acquisition to the extent the same constitutes
Acquisition Consideration and is permitted to be incurred pursuant to clause
(i) of the definition of “Permitted Acquisition”; (r) Debt of the Credit Parties
incurred under the Affiliated Financing Documents; and (s) other unsecured Debt
not to exceed $5,000,000 outstanding at any one time.

 

“Permitted Distributions” means the following Distributions:  (a) Distributions
by any Borrower to another Borrower; (b) dividends payable solely in equity
interests that are not Disqualified Equity Interests (including stock splits);
(c)  without duplication of any Distribution described in clause (d) below,
repurchases or redemptions of stock or options of former employees, directors or
consultants upon the death, termination, disability, resignation or other
voluntary or involuntary cessation of such person’s employment, or otherwise in
accordance with any stock option or stock appreciation rights plan or any stock
ownership or subscription plan or equity incentive or other similar plan or
termination agreement, provided, that such repurchase does not exceed $1,000,000
in the aggregate per fiscal year; (d) so long as no Event of Default has
occurred and is continuing prior to making such Distribution or would arise
after giving effect thereto, Distributions by Accuray in accordance with stock
option plans or other benefit plans for management or employees of Accuray or
its Subsidiaries in an aggregate amount not to exceed $1,000,000 in the
aggregate per fiscal year; (e)  the cashless repurchase of equity interests
deemed to occur upon the exercise of any option or warrant of Accuray; (f)  cash
payments in lieu of issuing fractional or “odd lot” equity interests in lieu of
issuing fractional shares in connection with the exercise of warrants, options
or other securities convertible into or exchangeable for equity interests in
Accuray (including any Convertible Notes Debt) in an aggregate amount not to
exceed $1,000,000 during the term of this Agreement; (g) to the extent
constituting Distributions, any

 

24

--------------------------------------------------------------------------------


 

payments made in respect of the Convertible Notes Debt made (i) solely with
respect to the 2022 Convertible Notes, with the proceeds of any Permitted
Refinancing Debt in respect thereof or any offering of equity interests that are
not Disqualified Equity Interests and (ii) solely with respect to the 2018
Convertible Notes, with proceeds of Loans or Qualified Cash as described more
fully in Section 5.5; (h) Distributions of the type set forth in clause (b) of
the definition thereof by Accuray of its common stock made contemporaneously
with, or within ten (10) Business Days before, the pricing and closing of any
Convertible Notes Debt after the Closing Date; provided that (i) no Default or
Event of Default has occurred and is continuing prior to making any such
Distribution or would arise after giving effect thereto, and (ii) the aggregate
amount of all such Distributions in reliance on this clause (h) does not exceed
$15,000,000 during the term of this Agreement; and (i) other Distributions
provided that (i) no Default or Event of Default has occurred and is continuing
prior to making such Distribution or would arise after giving effect thereto,
(ii) the aggregate amount of all such Distributions in reliance on this clause
(i) in any fiscal year does not exceed $2,000,000, and (iii) after giving effect
to such Distribution, (A) the Credit Parties have Liquidity in an amount not
less than $50,000,000, and (B) on a pro forma basis after giving effect to the
making of such Distribution, as at the end of the most recently ended fiscal
quarter for which financial statements have been provided (or were required to
have been provided) to Lenders, the Total Leverage Ratio for the Credit Parties
for a trailing twelve-month period ending on the last day of such fiscal quarter
is equal to or less than 4.00 to 1.00, which covenant shall be calculated as if
such Distribution was made on the first day of such period.

 

“Permitted Intercompany Investments” means Investments (including guarantees of
Debt) made by (a) a Borrower to or in another Borrower and (b) a Borrower to or
in a Subsidiary that is not a Borrower so long as, in the case of this
clause (b), (i) the aggregate amount of all such Investments by Borrowers in
reliance on this clause (b) does not exceed $7,500,000 at any time outstanding
and (ii) Borrowers have Liquidity of not less than $50,000,000 after giving
effect to any such Investment.

 

“Permitted Investments” means:  (a) Investments (i) shown on Schedule 5.7 and
existing on the Closing Date, (ii) consisting of capital contributions made to
Subsidiaries prior to the Closing Date and (iii) any modification, replacement,
renewal or extension of any Investments made by a Borrower in an Excluded
Subsidiary so long as any such modification, replacement, renewal or extension
thereof does not increase the amount of such Investment except as otherwise
permitted by Section 5.7; (b) cash and Cash Equivalents; (c) Investments
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the Ordinary Course of Business;
(d) advances made in connection with purchases of goods or services in the
ordinary course of business; (e) Investments constituting installment sales of
equipment in the ordinary course of business; (f) Investments received in
settlement of bona fide disputes with respect to amounts due to any Credit Party
or any of its Subsidiaries from trade creditors or customers effected in the
ordinary course of business and consistent with past practice, or owing to any
Credit Party or any of its Subsidiaries as a result of a proceeding relating to
bankruptcy, insolvency, reorganization or relief of debtors involving an Account
Debtor or upon the foreclosure or enforcement of any Lien in favor of a Credit
Party or its Subsidiaries; (g) Investments consisting of (i) travel advances and
employee relocation loans and other employee loans and advances in the Ordinary
Course of Business, and (ii) loans to employees, officers or directors relating
to the purchase of equity securities of Borrowers pursuant to employee stock
purchase plans or agreements approved by Borrowers’ Board of Directors (or other

 

25

--------------------------------------------------------------------------------


 

governing body), but the aggregate principal amount of all such loans
outstanding may not exceed $1,000,000 at any time; (h) Investments consisting of
notes receivable of, or prepaid royalties and other credit extensions, to
customers and suppliers who are not Affiliates, in the Ordinary Course of
Business, provided, however, that this subpart (h) shall not apply to
Investments of Borrowers in any Subsidiary; (i) Investments consisting of
deposit accounts in which Agent has received a Deposit Account Control
Agreement; (j) Permitted Intercompany Investments; (k) Permitted Acquisitions;
(l) Investments in Excluded Subsidiaries in an aggregate amount not to exceed
$1,000,000 during the term of this Agreement; (m) Investments the consideration
for which is (x) equity interests (other than Disqualified Equity Interests) of
Accuray or (y) solely with respect to Investments that are Permitted
Acquisitions, cash proceeds of the issuance of equity interests (other than
Disqualified Equity Interests) of Accuray (as described more fully in clause
(i) of the definition of “Permitted Acquisition”; (n) Capital Expenditures;
(o) Investments of any Person existing at the time such Person becomes a
Subsidiary of Accuray and a Borrower (including in connection with a Permitted
Acquisition) so long as such Investments were not made in contemplation of such
Person becoming a Subsidiary; (p) cashless Investments relating to
reorganizations of, and mergers and consolidations among, Foreign Subsidiaries
so long as any resulting Foreign Subsidiary is wholly owned by a Borrower; and
(q) any other Investments in an aggregate amount not to exceed $5,000,000 at any
time outstanding; provided that immediately before and after giving effect to
the making of such Investment, (i) no Default or Event of Default shall have
occurred and be continuing, (ii) on a pro forma basis after the consummation of
such Investment, as at the end of the most recently ended fiscal quarter for
which financial statements have been provided (or were required to have been
provided) to Lenders, the Total Leverage Ratio for the Credit Parties for a
trailing twelve-month period ending on the last day of such fiscal quarter is
equal to or less than 4.00 to 1.00, which covenant shall be calculated as if
such Investment was made on the first day of such period, (iii) the Credit
Parties shall have Liquidity in an amount not less than $50,000,000 after giving
effect to such Investment, and (iv) the chief financial officer of the Borrower
Representative shall have delivered a certificate to Agent certifying as to the
matters contained in clauses (i) through (iii) above, accompanied by reasonable
evidence thereof.

 

“Permitted License” means (a) any non-exclusive license of patent rights of
Borrowers or their Subsidiaries so long as all such Permitted Licenses are
granted to third parties in the Ordinary Course of Business, do not result in a
legal transfer of title to the licensed property, and have been granted in
exchange for fair consideration, (b) any exclusive license of patent rights of
Borrowers or their Subsidiaries so long as such Permitted Licenses do not result
in a legal transfer of title to the licensed property, are exclusive solely as
to either (i) discrete geographical areas outside of the United States or (ii) a
field of use outside of the field of photon based radiation therapy,
radiosurgery, or teletherapy, and have been granted in exchange for fair
consideration and (c) any exclusive licenses of trademark or service mark rights
or other Intellectual Property rights of Borrowers or their Subsidiaries to
customers or other third parties in the Ordinary Course of Business, including
for use in connection with such customers’ corporate names, trade names, domain
names, websites, social media accounts, handles and identifiers and any other
business identifiers.

 

“Permitted Liens” means:  (a) deposits or pledges of cash to secure obligations
under workmen’s compensation, social security or similar laws, or under
unemployment insurance (but excluding Liens arising under ERISA or, with respect
to any Pension Plan or Multiemployer Plan, the Code) pertaining to a Borrower’s
employees, if any; (b) deposits or pledges of cash to secure

 

26

--------------------------------------------------------------------------------


 

bids, tenders, contracts (other than contracts for the payment of money or the
deferred purchase price of property or services), leases, statutory obligations,
surety and appeal bonds and other obligations of like nature arising in the
Ordinary Course of Business; (c) carrier’s, warehousemen’s, mechanic’s,
workmen’s, materialmen’s or other like Liens on Collateral, to the extent such
Liens are “Permitted Liens” under the Affiliated Credit Agreement, arising in
the Ordinary Course of Business with respect to obligations which are not
overdue for a period of more than sixty (60) days, or which are being contested
pursuant to a Permitted Contest; (d) Liens on Collateral, other than Accounts,
for taxes or other governmental charges not at the time delinquent or thereafter
payable without penalty or the subject of a Permitted Contest; (e) attachments,
appeal bonds, judgments and other similar Liens on Collateral other than
Accounts, so long as such Liens do not constitute an Event of Default hereunder;
provided, however, that the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are the subject of a Permitted
Contest; (f) with respect to real estate, easements, rights of way,
restrictions, minor defects or irregularities of title and other similar
restrictions, including environmental and land use restrictions, none of which,
individually or in the aggregate, materially interfere with the benefits of the
security intended to be provided by the Security Documents, materially affect
the value or marketability of the Collateral, materially impair the use or
operation of the Collateral for the use currently being made thereof or
materially impair Borrowers’ ability to pay the Obligations in a timely manner
or materially impair the use of the Collateral or the ordinary conduct of the
business of any Borrower or any Subsidiary and which, in the case of any real
estate which is part of the Collateral, are set forth as exceptions to or
subordinate matters in the title insurance policy accepted by Agent insuring the
lien of the Security Documents; (g) non-exclusive licenses of Intellectual
Property rights granted in the Ordinary Course of Business;  (h) rights of
set-off or bankers’ liens upon deposits of cash in favor of banks or other
depository institutions, solely to the extent incurred in connection with the
maintenance of such deposit accounts in the ordinary course of business;
(i) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Debt; (j) Liens and
deposits in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(k) Liens and encumbrances in favor of Agent under the Financing Documents;
(l) Liens on Collateral, existing on the date hereof and set forth on
Schedule 5.2; (m) Liens (i) arising from operating leases with respect to assets
not owned by any Borrower and the precautionary UCC filings in respect thereof
and (ii) on equipment or other materials which are not owned by any Borrower and
located on the premises of any Borrower (but not in connection with, or as part
of, the financing thereof) from time to time in the Ordinary Course of Business
and consistent with customary practices of Borrowers and the precautionary UCC
filings in respect thereof; (n) any Lien on any equipment securing Debt
permitted under subpart (c) of the definition of Permitted Debt, provided,
however, that such Lien attaches concurrently with or within sixty (60) days
after the acquisition thereof; (o) Liens of landlords and mortgagees of
landlords arising by statute; (p) the interest of lessors or sublessor under
operating leases and licensors or sub-licensors under license agreements to the
extent such license, lease, sublease or sublicense is otherwise permitted under
this Agreement; (q) other Liens or encumbrances which do not secure Debt for
borrowed money or letters of credit and as to which the aggregate amount of the
obligations secured thereby does not exceed $2,000,000; and (r) Liens and
encumbrances in favor of the holders of (or an agent representing the holders
of) the Affiliated Obligations.

 

27

--------------------------------------------------------------------------------


 

“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s Organizational Documents as are required under this Agreement or by
applicable Law and fully disclosed to Agent within thirty (30) days after such
amendments or modifications have become effective, and (b) such amendments or
modifications to a Borrower’s Organizational Documents (other than those
involving a change in the name of a Borrower or involving a reorganization of a
Borrower under the laws of a different jurisdiction) that would not adversely
affect the rights and interests of Agent or Lenders and are fully disclosed to
Agent within thirty (30) days after such amendments or modifications have become
effective.

 

“Permitted Refinancing Debt” means the extension of maturity, refinancing,
renewal, replacement, exchange or modification of the terms of Debt so long as:

 

(a)           after giving effect to such extension, refinancing, replacement,
exchange or modification, the principal amount of such Debt is not greater than
the amount of Debt outstanding immediately prior to such extension, refinancing,
renewal, replacement, exchange or modification (other than by the amount of
premiums or penalties paid thereon and the fees and expenses incurred in
connection therewith and by the amount of unfunded commitments with respect
thereto); provided, however, that in order to permit an exchange of the
Convertible Notes Debt into newly issued convertible notes, the principal amount
of the newly issued convertible notes may be greater than the principal amount
of the Convertible Notes Debt that are exchanged, to the extent required by
arms-length, commercial negotiations in connection with such exchange;

 

(b)           such extension, refinancing, renewal, replacement, exchange or
modification does not result in a shortening of the average weighted maturity
(measured as of the extension, refinancing or modification) of the Debt so
extended, refinanced, renewed, replaced or modified (and in the case of any
permitted refinancing of the Convertible Notes Debt, the scheduled maturity date
of the Debt (after giving effect to such extension, refinancing, renewal,
replacement or modification) shall be at least 91 days following the Commitment
Expiry Date (determined in accordance with clause (a) of the definition
thereof));

 

(c)           such extension, refinancing, renewal, replacement, exchange or
modification is pursuant to terms that are, taken as a whole, (A) on prevailing
market terms at the time of borrowing for the time of financing and the quality
of the applicable borrower; provided that, in no event shall additional security
or collateral (or any security or collateral if the Debt subject to a permitted
refinancing is unsecured) be granted on the basis that it was required by
prevailing market terms or (B) other than interest rate (so long as the interest
rate thereto shall not increase by more than 2.50% per annum) and conversion
premium terms with respect to the refinancing, replacement or exchange of
Convertible Notes Debt, not less favorable to the Credit Parties and Lenders
than the terms of the Debt (including, without limitation, terms relating to the
collateral (if any) and subordination (if any)) being extended, refinanced,
renewed, replaced, exchanged or modified (and in the case of any permitted
refinancing of the Convertible Notes Debt, no security or collateral shall be
granted and no principal amortization shall be provided for (it being understood
that conversion terms consistent with those applicable to the 2022 Convertible
Notes shall not constitute principal amortization); and

 

28

--------------------------------------------------------------------------------


 

(d)           the Debt that is extended, refinanced, renewed, replaced or
modified is not recourse to any Credit Party or any of its Subsidiaries that is
liable on account of the obligations, in each case other than those Persons
which were obligated with respect to the Debt that was extended, refinanced,
renewed, replaced or modified.

 

For purposes of clarity, Permitted Refinancing Debt shall not apply to the 2018
Convertible Notes.

 

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

 

“Prepayment Fee” has the meaning set forth in Section 2.2(g).

 

“Product” means any current or future service or product researched, designed,
developed, manufactured, licensed, marketed, sold, performed, distributed or
otherwise commercialized by Accuray or any of its Subsidiaries, and any such
product in development or which may be developed; provided, that for purposes of
Article III, “Product” shall not include products designed, developed and
manufactured by third parties that are not Affiliates of Accuray or any of its
Subsidiaries.

 

“Product Authorizations” means any and all approvals (including pricing and
reimbursement approvals), licenses, notifications, registrations or
authorizations of any Governmental Authority necessary for the manufacture,
development, distribution, use, storage, import, export, transport, promotion,
marketing, sale or other commercialization of a Product in any country or
jurisdiction, including without limitation registration and listing, IDEs,
Device Approval Applications (including any supplements and amendments thereto)
or similar applications, post-approval marketing authorizations (including any
prerequisite manufacturing approval or authorization related thereto), labeling
approvals, and technical, medical, and scientific licenses.

 

“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
advances in respect of a Term Loan Commitment and such Lender’s right to receive
payments of principal and interest with respect to the Term Loans, the Term Loan
Commitment Percentage of such Lender in respect of such Term Loan, and (b) for
all other purposes (including, without limitation, the indemnification
obligations arising under Section 11.6) with respect to any Lender, the
percentage obtained by dividing (i) the Term Loan Commitment Amount of such
Lender (or, in the event the Term Loan Commitment shall have been terminated,
such Lender’s then outstanding principal advances of such Lender under the Term
Loan), by (ii) the sum of the Term Loan Commitment (or, in the event the Term
Loan Commitment shall have been terminated, the then outstanding principal
advances of such Lenders under the Term Loan) of all Lenders.

 

“Qualified Cash” means, as of any date of determination, the aggregate amount of
unrestricted cash and Cash Equivalents on-hand of the Credit Parties maintained
in Deposit Accounts or Securities Accounts in the name of a Credit Party in the
United States as of such date, which, in each case, are subject to Deposit
Account Control Agreements or a Securities Account Control Agreement.

 

“Recovery Amount” has the meaning set forth in Section 2.10(e).

 

29

--------------------------------------------------------------------------------


 

“Required Lenders” means at any time Lenders holding (a) more than sixty percent
(60%) of the Term Loan Commitment, or (b) if the Term Loan Commitment has been
terminated, more than sixty percent (60%) of the then aggregate outstanding
principal balance of the Loans.

 

“Replacement Lender” has the meaning set forth in Section 11.17(c).

 

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer, General Counsel or any other officer of the applicable Borrower
acceptable to Agent.

 

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from an asset sale or otherwise) and other amounts received or realized
in respect of such Investment, in each case on an after-tax basis.

 

“Revolving Loans” has the meaning set forth in the Affiliated Credit Agreement.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.

 

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any applicable Borrower and each securities
intermediary in which such Borrower maintains a Securities Account pursuant to
which Agent shall obtain “control” (as defined in Article 9 of the UCC) over
such Securities Account.

 

“Securitization” has the meaning set forth in Section 12.6(b).

 

“Security Document” means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Agent for its own benefit and the benefit of
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.

 

“Settlement Service” has the meaning set forth in Section 11.17(a)(v).

 

“Solvent” means, with respect to any Person, that such Person (a) owns assets
the fair saleable value of which are (i) greater than the total amount of its
liabilities (including Contingent Obligations), and (ii) greater than the amount
that will be required to pay the probable liabilities of its then existing debts
as they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to it; (b) has capital that is not
unreasonably small in relation to its business as presently conducted or after
giving effect to any contemplated transaction; and (c) does not intend to incur
and does not believe that it will incur debts beyond its ability to pay such
debts as they become due.

 

30

--------------------------------------------------------------------------------


 

“Stated Commitment Expiry Date” has the meaning set forth in the definition of
“Commitment Expiry Date”.

 

“Stated Rate” has the meaning set forth in Section 2.7.

 

“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents, and with prompt notice to Agent, all of
which documents must be in form and substance acceptable to Agent in its sole
discretion.  As of the Closing Date, there is no Subordinated Debt.  The parties
hereto agree, for the avoidance of doubt, that the Convertible Notes Debt does
not constitute Subordinated Debt.

 

“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion.  As of the
Closing Date, there are no Subordinated Debt Documents.

 

“Subordination Agreement” means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its sole discretion.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.

 

“Taxes” has the meaning set forth in Section 2.8(a).

 

“Termination Date” means the earlier to occur of (a) the Commitment Expiry Date,
(b) any date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2, or (c) the termination date stated in any notice of termination of
this Agreement provided by Borrowers in accordance with Section 2.12.

 

“Term Loan” and “Term Loans” means, collectively, the Term Loan Tranche 1 and
the Term Loan Tranche 2.

 

31

--------------------------------------------------------------------------------


 

“Term Loan Commitment” means, the sum of each Lender’s Term Loan Commitment
Amount, which is equal to $60,000,000,

 

“Term Loan Commitment Amount” means, with respect to each Lender, the sum of
such Lender’s Term Loan Tranche 1 Commitment Amount and Term Loan Tranche 2
Commitment Amount.

 

“Term Loan Commitment Percentage” means, as to any Lender with respect to each
of such Lender’s Term Loan Commitments, (a) on the Closing Date with respect to
each tranche of the Term Loan, the applicable percentage set forth opposite such
Lender’s name on the Commitment Annex under the column “Term Loan Tranche 1
Commitment Percentage” and “Term Loan Tranche 2 Commitment percentage” (if such
Lender’s name is not so set forth thereon, then, on the Closing Date, such
percentage for such Lender shall be deemed to be zero), and (b) on any date
following the Closing Date, as applicable to each tranche of Term Loan, the
percentage equal to (i) the Term Loan Tranche 1 Commitment of such Lender on
such date divided by the aggregate Term Loan Tranche 1 Commitments on such date
or (ii) the Term Loan Tranche 2 Commitment of such Lender on such date divided
by the aggregate Term Loan Tranche 2 Commitments on such date.

 

“Term Loan Tranche 1” has the meaning set forth in Section 2.1(a)(i)(A).

 

“Term Loan Tranche 1 Commitment Amount” means, with respect to each Lender, the
amount set forth opposite such Lender’s name on Annex A hereto under the caption
“Term Loan Tranche 1 Commitment Amount”, as amended from time to time to reflect
any permitted and effective assignments and as such amount may be reduced or
terminated pursuant to this Agreement.

 

“Term Loan Tranche 1 Commitments” means the sum of each Lender’s Term Loan
Tranche 1 Commitment Amount.

 

“Term Loan Tranche 2” has meaning set forth in Section 2.1(a)(ii)(B).

 

“Term Loan Tranche 2 Commitment Amount” means, with respect to each Lender, the
amount set forth opposite such Lender’s name on Annex A hereto under the caption
“Term Loan Tranche 2 Commitment Amount”, as amended from time to time to reflect
any permitted and effective assignments and as such amount may be reduced or
terminated pursuant to this Agreement.

 

“Term Loan Tranche 2 Commitment Termination Date” means December 31, 2018.

 

“Term Loan Tranche 2 Commitments” means the sum of each Lender’s Term Loan
Tranche 2 Commitment Amount.

 

“Total Debt” means, at any time, all Debt described in clauses (a), (b), (c),
(d), and (e) (but in the case of clause (e), only to the extent such letter of
credit has been drawn and not reimbursed within 3 Business Days) in the
definition thereof of such Person and its Subsidiaries at such time.

 

32

--------------------------------------------------------------------------------


 

“Total Leverage Ratio” means, the ratio of (a) the Total Debt as of the end of
such period (including, for the avoidance of doubt, the Convertible Notes Debt),
to (b) EBITDA for such period.

 

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

 

“Unfinanced Capital Expenditures” means, for any period, the Capital
Expenditures for such period; provided Unfinanced Capital Expenditures shall not
include any Capital Expenditure (i) for replacements, restorations or
substitutions for assets to the extent made with the net cash proceeds of a
Permitted Asset Disposition, (ii) for any asset acquired in exchange for an
existing asset (but only to the extent of the value of such existing asset),
(iii) that constitutes a Permitted Acquisition, (iv) made during such period to
the extent made with the identifiable proceeds of an issuance of equity by
Borrower Representative, (v) that, pursuant to a written agreement, are
reimbursed (or reimbursable and reasonably expected to be received in cash
within 120 days of the last day of such period) by a third Person (excluding
Borrower Representative or any of its Subsidiaries) or (vi) that is paid with
the proceeds of Permitted Debt.

 

“United States” means the United States of America.

 

“Wholly-Owned Subsidiary” means, as to any Person, another Person, all of the
equity interests of which (except directors’ qualifying shares) are, at the
time, directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

 

Section 1.2            Accounting Terms and Determinations.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder (including, without limitation,
determinations made pursuant to the exhibits hereto) shall be made, and all
financial statements required to be delivered hereunder shall be prepared on a
consolidated basis in accordance with GAAP applied on a basis consistent with
the most recent audited consolidated financial statements of each Borrower and
its Consolidated Subsidiaries delivered to Agent and each of Lenders on or prior
to the Closing Date.  If at any time any change in GAAP would affect the
computation of any financial ratio or financial requirement set forth in any
Financing Document, and either Borrowers or the Required Lenders shall so
request, Agent, Lenders and Borrowers shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of Borrower Representative and the
Required Lenders); provided, however, that until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (b) Borrowers shall provide to Agent and Lenders financial
statements and other documents required under this Agreement which shall include
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.  Notwithstanding any other
provision contained herein, (i) all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Debt or
other liabilities of any Credit Party or any Subsidiary of any Credit Party at
“fair value”, as defined therein and (ii) to the extent that any change in GAAP
after the

 

33

--------------------------------------------------------------------------------


 

Closing Date results in leases which are, or would have been, classified as
operating leases under GAAP as it exists on the Closing Date being classified as
a Capital Lease under as revised GAAP (whether such lease is entered into before
or after the date hereof), such change in classification of leases from
operating leases to Capital Leases shall be ignored for purposes of this
Agreement, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

 

Section 1.3            Other Definitional and Interpretive Provisions. 
References in this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”,
or “Schedules” shall be to Articles, Sections, Annexes, Exhibits or Schedules of
or to this Agreement unless otherwise specifically provided.  Any term defined
herein may be used in the singular or plural.  “Include”, “includes” and
“including” shall be deemed to be followed by “without limitation”.  Except as
otherwise specified or limited herein, references to any Person include the
successors and assigns of such Person.  References “from” or “through” any date
mean, unless otherwise specified, “from and including” or “through and
including”, respectively.  Unless otherwise specified herein, the settlement of
all payments and fundings hereunder between or among the parties hereto shall be
made in lawful money of the United States and in immediately available funds. 
References to any statute or act shall include all related current regulations
and all amendments and any successor statutes, acts and regulations.  All
amounts used for purposes of financial calculations required to be made herein
shall be without duplication.  References to any statute or act, without
additional reference, shall be deemed to refer to federal statutes and acts of
the United States.  References to any agreement, instrument or document shall
include all schedules, exhibits, annexes and other attachments thereto.  As used
in this Agreement, the meaning of the term “material” or the phrase “in all
material respects” is intended to refer to an act, omission, violation or
condition which reflects or could reasonably be expected to result in a Material
Adverse Effect.  References to capitalized terms that are not defined herein,
but are defined in the UCC, shall have the meanings given them in the UCC.  All
references herein to times of day shall be references to daylight or standard
time, as applicable.

 

Section 1.4            Time is of the Essence.  Time is of the essence in
Borrower’s and each other Credit Party’s performance under this Agreement and
all other Financing Documents

 

ARTICLE 2

 

LOANS

 

Section 2.1            Loans.

 

(a)           Term Loans.

 

(i)            Term Loan Amounts.

 

(A)          On the terms and subject to the conditions set forth herein, each
Lender with a Term Loan Tranche 1 Commitment severally hereby agrees to make to
Borrowers a term loan on the Closing Date in an original aggregate principal
amount equal to the Term Loan Tranche 1 Commitment (the “Term Loan Tranche 1”). 
Each such Lender’s obligation to fund the Term Loan Tranche 1 shall be limited
to such Lender’s Term Loan Tranche 1 Commitment Percentage, and no Lender shall
have any obligation to fund any portion of any Term Loan required to be funded
by any other Lender, but not so funded.

 

34

--------------------------------------------------------------------------------


 

(B)          On the terms and subject to the conditions set forth herein and in
the other Financing Documents, each Lender with a Term Loan Tranche 2 Commitment
severally hereby agrees to make to Borrowers a term loan on a Business Day
occurring after the Closing Date and on or prior to the Term Loan Tranche 2
Commitment Termination Date (the “Term Loan Tranche 2 Funding Date”) in an
original aggregate principal amount not to exceed the Term Loan Tranche 2
Commitment (the “Term Loan Tranche 2”); provided that the original aggregate
principal amount of the Term Loan Tranche 2 shall not be less than $5,000,000
and, if greater, shall be a multiple of $5,000,000.   Each such Lender’s
obligation to fund the Term Loan Tranche 2 shall be limited to such Lender’s
Term Loan Tranche 2 Commitment Percentage, and no Lender shall have any
obligation to fund any portion of any Term Loan required to be funded by any
other Lender, but not so funded.  Unless previously terminated, on the Term Loan
Tranche 2 Commitment Termination Date, the Term Loan Tranche 2 Commitment shall
thereupon automatically be terminated and the Term Loan Tranche 2 Commitment
Amount of each Lender as of such date shall be reduced by such Lender’s Pro Rata
Share of such total reduction in the Term Loan Commitments.  Similarly, if the
full amount of the Term Loan Tranche 2 Commitment is not funded on the Term Loan
Tranche 2 Funding Date, the unfunded portion of the Term Loan Tranche 2
Commitment shall thereupon automatically be terminated and the Term Loan Tranche
2 Commitment Amount of each Lender as of such date shall be reduced by such
Lender’s Pro Rata Share of such total reduction in the Term Loan Commitments.

 

(C)          No Borrower shall have any right to reborrow any portion of the
Term Loan that is repaid or prepaid from time to time.  Borrowers shall deliver
to Agent a Notice of Borrowing with respect to each proposed Term Loan advance,
such Notice of Borrowing to be delivered no later than noon (Eastern time) two
(2) Business Days prior to such proposed borrowing; provided that for the
borrowing of the Term Loan on the Closing Date, Borrower may deliver the Notice
of Borrowing on the Closing Date; provided further that, with respect to Term
Loan Tranche 2, Borrowers further shall provide Agent written notice of its
intent to borrow not less than thirty (30) days prior to such proposed
borrowing, which notice shall set forth the proposed date of borrowing.

 

(ii)           Scheduled Repayments; Mandatory Prepayments; Optional
Prepayments.

 

(A)          There shall become due and payable, and Borrowers shall repay the
Term Loan through, scheduled payments as set forth on Schedule 2.1 attached
hereto.  Notwithstanding the payment schedule set forth above, the outstanding
principal amount of the Term Loan shall become immediately due and payable in
full on the Termination Date.

 

35

--------------------------------------------------------------------------------


 

(B)          There shall become due and payable and Borrowers shall prepay the
Term Loan in the following amounts and at the following times:

 

(1)           Unless Agent shall otherwise consent in writing, on the date on
which any Credit Party (or Agent as loss payee or assignee) receives any
casualty proceeds in excess of $1,000,000 with respect to assets upon which
Agent maintained a Lien, an amount equal to one hundred percent (100%) of such
proceeds (net of anticipated taxes, out-of-pocket expenses and repayment of
secured debt permitted under clause (c) of the definition of Permitted Debt and
encumbering the property that suffered such casualty), or such lesser portion of
such proceeds as Agent shall elect to apply to the Obligations;

 

(2)           an amount equal to any interest that is deemed to be in excess of
the Maximum Lawful Rate (as defined below) and is required to be applied to the
reduction of the principal balance of the Loans by any Lender as provided for in
Section 2.7;

 

(3)           unless Agent shall otherwise consent in writing, upon receipt by
any Credit Party of the proceeds of any Asset Disposition that is not made in
the Ordinary Course of Business, other than Asset Dispositions constituting
Permitted Asset Dispositions under clauses (d),  (k) or (m) of such definition,
in excess of $1,000,000, an amount equal to one hundred percent (100%) of the
net cash proceeds of such Asset Disposition (net of taxes, out-of-pocket
expenses and repayment of secured debt permitted under clause (c) of the
definition of Permitted Debt and encumbering such asset), or such lesser portion
as Agent shall elect to apply to the Obligations;

 

(4)           unless Agent shall otherwise consent in writing, upon receipt by
any Credit Party of any proceeds from the incurrence of Debt that is not
Permitted Debt or equity securities issued to pay the Cure Amount, an amount
equal to one hundred percent (100%) of such Debt or equity securities or such
lesser portion as Agent shall elect to apply to the Obligations; and

 

(5)           Upon the termination of all Revolving Loan Commitments (as defined
in the Affiliated Financing Documents) and the payment of the then existing
aggregate outstanding principal amount of the Revolving Loans, the aggregate
outstanding Obligations.

 

Notwithstanding the foregoing and so long as no Event of Default or Default then
exists:  (y) any such casualty proceeds in excess of $1,000,000 (other than with
respect to Inventory and any real property encumbered by a Lien in favor of
Agent, unless Agent shall otherwise elect) within one hundred eighty (180) days
(or such longer period as Agent may agree in its reasonable discretion) from the
receipt of such proceeds to purchase new or replacement assets so long

 

36

--------------------------------------------------------------------------------


 

as such proceeds are deposited into an account that is subject to a Deposit
Account Control Agreement or Securities Account Control Agreement; and
(z) proceeds of Asset Dispositions described in clause (3) above may be used by
Borrowers within one hundred eighty (180) days (or such longer period as Agent
may agree in its reasonable discretion) from the receipt of such proceeds to
purchase new or replacement assets, provided, however, that such proceeds are
deposited into an account that is subject to a Deposit Account Control Agreement
or Securities Account Control Agreement.

 

(C)          Borrowers may from time to time, with at least two (2) Business
Days prior delivery to Agent of an appropriately completed Payment Notification,
prepay the Term Loan in whole but not in part (other than mandatory partial
prepayments required under this Agreement); provided, however, that each such
prepayment shall be accompanied by any prepayment fees required hereunder.

 

(iii)          All Prepayments.  Except as this Agreement may specifically
provide otherwise, all prepayments of the Term Loan shall be applied by Agent to
the Obligations in inverse order of maturity.  The monthly payments required
under Schedule 2.1 shall continue in the same amount (for so long as the Term
Loan and/or (if applicable) any advance thereunder shall remain outstanding)
notwithstanding any partial prepayment, whether mandatory or optional, of the
Term Loan.

 

(iv)          LIBOR Rate.

 

(A)          Except as provided in subsection (C) below, the Term Loan shall
accrue interest at the LIBOR Rate plus the Applicable Margin.

 

(B)          The LIBOR Rate may be adjusted by Agent by notice to Borrower
Representative with respect to any Lender on a prospective basis to take into
account any additional or increased costs to such Lender of maintaining or
obtaining any eurodollar deposits or increased costs, in each case, due to
changes in applicable Law occurring subsequent to the commencement of the then
applicable Interest Period, including changes in tax laws (except changes of
general applicability in corporate income tax laws) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), which additional or increased costs would increase the cost of
funding loans bearing interest based upon the LIBOR Rate; provided, however,
that notwithstanding anything in this Agreement to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in applicable Law”, regardless of the date enacted, adopted or
issued.  In any such event, the affected Lender shall give Borrowers and Agent
notice of such a determination and adjustment and Agent promptly shall transmit
the notice to each other Lender and,

 

37

--------------------------------------------------------------------------------


 

along with a certificate from such Lender setting forth the basis for adjusting
such LIBOR Rate and the method for determining the amount of such adjustment. 
Upon receipt of such notice, Borrowers may, by notice to such affected Lender,
repay the Loans bearing interest based upon the LIBOR Rate with respect to which
such adjustment is made.

 

(C)          In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain Loans bearing interest based upon the LIBOR Rate or
to continue such funding or maintaining, or to determine or charge interest
rates at the LIBOR Rate, such Lender shall give notice of such changed
circumstances to Agent and Borrowers and Agent promptly shall transmit the
notice to each other Lender and (I) in the case of any outstanding Loans of such
Lender bearing interest based upon the LIBOR Rate, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such Loans, and interest upon such Lender’s Loans thereafter shall accrue
interest at Base Rate plus the Applicable Margin, and (II) such Loans shall
continue to accrue interest at Base Rate plus the Applicable Margin until such
Lender determines that it would no longer be unlawful or impractical to maintain
such Loans at the LIBOR Rate.

 

(D)          Anything to the contrary contained herein notwithstanding, neither
Agent nor any Lender is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.

 

(b)           Reserved.

 

(c)           Reserved.

 

Section 2.2            Interest, Interest Calculations and Certain Fees.

 

(a)           Interest.  From and following the Closing Date, except as
expressly set forth in this Agreement, Loans and the other Obligations shall
bear interest at the sum of the LIBOR Rate plus the Applicable Margin.  Interest
on the Loans shall be paid in arrears on the first (1st) day of each month and
on the maturity of such Loans, whether by acceleration or otherwise.  Interest
on all other Obligations shall be payable upon demand.

 

(b)           Reserved.

 

(c)           Fee Letter.  In addition to the other fees set forth herein,
Borrowers agree to pay Agent the fees set forth in the Fee Letter.

 

(d)           Reserved.

 

(e)           Reserved.

 

38

--------------------------------------------------------------------------------


 

(f)            Reserved.

 

(g)           Prepayment Fee.  If any advance under the Term Loan is prepaid at
any time, in whole or in part, for any reason (whether by voluntary prepayment
by Borrowers, by reason of the occurrence of an Event of Default or the
acceleration of the Term Loan, or otherwise), or if the Term Loan shall become
accelerated and due and payable in full, Borrowers shall pay to Agent, for the
benefit of all Lenders committed to make Term Loan advances, as compensation for
the costs of such Lenders making funds available to Borrowers under this
Agreement, a prepayment fee (the “Prepayment Fee”) calculated in accordance with
this subsection.  The Prepayment Fee in respect of each of Term Loan Tranche 1
shall be equal to an amount determined by multiplying the amount being prepaid
(or required to be prepaid, if such amount is greater) by the following
applicable percentage amount:  (w) three percent (3.0%) for the first year
following the Closing Date, (x) two percent (2.0%) for the second year following
the Closing Date, (y) one percent (1.0%)  for the third year following the
Closing Date and (z) zero percent (0.0%) thereafter.  The Prepayment Fee in
respect of each of Term Loan Tranche 2 shall be equal to an amount determined by
multiplying the amount being prepaid (or required to be prepaid, if such amount
is greater) by the following applicable percentage amount:  (w) three percent
(3.0%) for the first year following the Term Loan Tranche 2 Funding Date,
(x) two percent (2.0%) for the second year following the Term Loan Tranche 2
Funding Date, (y) one percent (1.0%)  for the third year following the Term Loan
Tranche 2 Funding Date and (z) zero percent (0.0%) thereafter.  The Prepayment
Fee shall not apply to or be assessed upon any prepayment made by Borrowers if
such payments were required by Agent to be made pursuant to
Section 2.1(a)(ii)(B) subpart (i) (relating to casualty proceeds), or subpart
(ii) (relating to payments exceeding the Maximum Lawful Rate). All fees payable
pursuant to this paragraph shall be deemed fully earned and non-refundable as of
the Closing Date.

 

(h)           Audit Fees.  Borrowers shall pay to Agent, for its own account and
not for the benefit of any other Lenders, all reasonable fees and expenses in
connection with audits and inspections of Borrowers’ books and records, audits,
valuations or appraisals of the Collateral, audits of Borrowers’ compliance with
applicable Laws and such other matters as Agent shall deem appropriate, which
shall be due and payable on the first Business Day of the month following the
date of issuance by Agent of a written request for payment thereof to Borrowers.

 

(i)            Wire Fees.  Borrowers shall pay to Agent, for its own account and
not for the account of any other Lenders, on written demand, fees for incoming
and outgoing wires made for the account of Borrowers, such fees to be based on
Agent’s then current wire fee schedule (available upon written request of
Borrowers).

 

(j)            Late Charges.  If payments of principal (other than a final
installment of principal upon the Termination Date), interest due on the
Obligations, or any other amounts due hereunder or under the other Financing
Documents are not timely made and remain overdue for a period of five (5) days,
Borrowers, without notice or demand by Agent, promptly shall pay to Agent, for
its own account and not for the benefit of any other Lenders, as additional
compensation to Agent in administering the Obligations, an amount equal to five
percent (5.0%) of each delinquent payment.

 

39

--------------------------------------------------------------------------------


 

(k)           Computation of Interest and Related Fees.  All interest and fees
under each Financing Document shall be calculated on the basis of a 360-day year
for the actual number of days elapsed.  The date of funding of a Loan shall be
included in the calculation of interest.  The date of payment of a Loan shall be
excluded from the calculation of interest.  If a Loan is repaid on the same day
that it is made, one (1) day’s interest shall be charged.

 

(l)            Automated Clearing House Payments.  If Agent (or its designated
servicer or trustee on behalf of a securitization vehicle) so elects, monthly
payments of principal, interest, fees, expenses or any other amounts due and
owing from Borrowers to Agent hereunder shall be paid to Agent by Automated
Clearing House debit of immediately available funds from the financial
institution account designated by Borrower Representative in the Automated
Clearing House debit authorization executed by Borrowers or Borrower
Representative in connection with this Agreement, and shall be effective upon
receipt.  Borrowers shall execute any and all forms and documentation necessary
from time to time to effectuate such automatic debiting.  In no event shall any
such payments be refunded to Borrowers.

 

Section 2.3            Notes.  The portion of the Loans made by each Lender
shall be evidenced, if so requested by such Lender, by one or more promissory
notes executed by Borrowers on a joint and several basis (each, a “Note”) in an
original principal amount equal to such Lender’s Term Loan Commitment Amount.

 

Section 2.4            Reserved.

 

Section 2.5            Reserved.

 

Section 2.6            General Provisions Regarding Payment; Loan Account.

 

(a)           All payments to be made by each Borrower under any Financing
Document, including payments of principal and interest made hereunder and
pursuant to any other Financing Document, and all fees, expenses, indemnities
and reimbursements, shall be made without set-off, recoupment or counterclaim. 
If any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension thereto). 
Any payments received in the Payment Account before 12:00 Noon (Eastern time) on
any date shall be deemed received by Agent on such date, and any payments
received in the Payment Account at or after 12:00 Noon (Eastern time) on any
date shall be deemed received by Agent on the next succeeding Business Day.

 

(b)           Agent shall maintain a loan account (the “Loan Account”) on its
books to record Loans and other extensions of credit made by Lenders hereunder
or under any other Financing Document, and all payments thereon made by each
Borrower.  All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in effect from time to time.  The
balance in the Loan Account, as recorded in Agent’s books and records at

 

40

--------------------------------------------------------------------------------


 

any time shall be conclusive and binding evidence of the amounts due and owing
to Agent by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any other
Financing Document.  Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but neither Agent nor any Lender shall
have any liability if Agent shall fail to provide any such statement).  Unless
any Borrower notifies Agent of any objection to any such statement (specifically
describing the basis for such objection) within ninety (90) days after the date
of receipt thereof, it shall be deemed final, binding and conclusive upon
Borrowers in all respects as to all matters reflected therein.

 

Section 2.7            Maximum Interest.  In no event shall the interest charged
with respect to the Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of New York or of any other applicable jurisdiction.  Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable.  Thereafter, the
interest rate payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply.  In no event shall the total interest received by any Lender exceed
the amount which it could lawfully have received had the interest been
calculated for the full term hereof at the Maximum Lawful Rate.  If,
notwithstanding the prior sentence, any Lender has received interest hereunder
in excess of the Maximum Lawful Rate, such excess amount shall be applied to the
reduction of the principal balance of the Loans or to other amounts (other than
interest) payable hereunder, and if no such principal or other amounts are then
outstanding, such excess or part thereof remaining shall be paid to Borrowers. 
In computing interest payable with reference to the Maximum Lawful Rate
applicable to any Lender, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.

 

Section 2.8            Taxes; Capital Adequacy.

 

(a)           Except as required by applicable Law, all payments of principal
and interest on the Loans and all other amounts payable hereunder shall be made
free and clear of and without deduction for any present or future income,
excise, stamp, documentary, payroll, employment, property or franchise taxes and
other taxes, fees, duties, levies, assessments, withholdings or other charges of
any nature whatsoever (including interest and penalties thereon) imposed by any
taxing authority, (“Taxes”).  If any withholding or deduction from any payment
to be made by any Borrower hereunder is required in respect of any Taxes
pursuant to any applicable Law, then Borrowers will:  (i) be entitled to make
such withholding or deduction, (ii) pay directly to the relevant authority the
full amount required to be so withheld or deducted; (iii) promptly forward to
Agent an official receipt or other documentation satisfactory to Agent
evidencing such payment to such authority; and (iv) if such Tax is an
Indemnified Tax, pay to Agent for the account of Agent

 

41

--------------------------------------------------------------------------------


 

and Lenders such additional amount or amounts as is necessary to ensure that the
net amount actually received by Agent and each Lender will equal the full amount
Agent and such Lender would have received had no such withholding or deduction
been required (including, without limitation, such withholdings and deductions
applicable to additional sums payable under this Section 2.8).  If any
Indemnified Taxes are directly asserted against Agent or any Lender with respect
to any payment received by Agent or such Lender hereunder, Agent or such Lender
may pay such Indemnified Taxes and Borrowers will promptly pay such additional
amounts (including any penalty, interest or expense) as is necessary in order
that the net amount received by such Person after the payment of such
Indemnified Taxes (including any Indemnified Taxes on such additional amount)
shall equal the amount such Person would have received had such Indemnified
Taxes not been asserted so long as such amounts have accrued on or after the day
which is two hundred seventy (270) days prior to the date on which Agent or such
Lender first made written demand therefor.

 

(b)           The Credit Parties shall indemnify Agent and Lenders, within ten
(10) days after demand thereof, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.8) payable or paid by Agent or any Lender or
required to be withheld or deducted from a payment to Agent or any Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes and Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate in reasonable
detail as to the amount of such payment or liability delivered to Borrower
Representative by a Lender (with a copy to Agent), or by Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(c)

 

(i)            Each Lender that (i) is organized under the laws of a
jurisdiction other than the United States, and (ii)(A) is a party hereto on the
Closing Date or (B) purports to become an assignee of an interest as a Lender
under this Agreement after the Closing Date (unless such Lender was already a
Lender hereunder immediately prior to such assignment) shall, to the extent
legally entitled to do so, deliver on or prior to the date on which such Lender
becomes a Lender (or such assignee acquires such assigned interest) to Borrower
Representative and Agent one or more (as Borrower Representative or Agent may
reasonably request) United States Internal Revenue Service (“IRS”) Forms W-8ECI,
W-8BEN, W-8BEN-E, W-8IMY (as applicable) and other applicable forms,
certificates or documents prescribed by the United States Internal Revenue
Service or reasonably requested by Agent certifying as to such Lender’s
entitlement to a complete exemption from, or reduced rate of, withholding or
deduction of Taxes.  Each Lender that is a United States Person  and is a party
hereto on the Closing Date or purports to become an assignee of an interest as a
Lender under this Agreement after the Closing Date (unless such Lender was
already a Lender hereunder immediately prior to such assignment) shall deliver
on or prior to the date on which such Lender becomes a Lender (or such assignee
acquires such assigned interest) to Borrower Representative and Agent an IRS
Form W-9 certifying that such Lender is exempt from United States federal backup
withholding tax.

 

42

--------------------------------------------------------------------------------


 

(ii)           To the extent permitted by Law, each Lender shall deliver, at the
time or times reasonably requested by Borrower Representative or Agent, such
additional properly completed and executed documentation as is reasonably
requested by Borrower Representative or Agent to permit payments hereunder to be
made without withholding or at a reduced rate of withholding.  Without limiting
the foregoing, each Lender shall timely provide any documentation reasonably
requested by Borrower Representative or Agent sufficient for Borrowers and Agent
to comply with their obligations under FATCA and to determine whether such
Lender has complied with applicable reporting requirements under FATCA.

 

(iii)          Each Lender shall (to the extent legally entitled to do so)
provide updated forms to Borrower Representative and Agent on or prior to the
date any prior form previously provided under this Section 2.8(c) becomes
obsolete or expires, after the occurrence of an event requiring a change in the
most recent form or certification previously delivered by it pursuant to this
Section 2.8(c) or from time to time if requested by Borrowers or Agent.

 

(d)           If any Lender shall determine in its commercially reasonable
judgment that the adoption or taking effect of, or any change in, any applicable
Law regarding capital adequacy, in each instance, after the Closing Date, or any
change after the Closing Date in the interpretation, administration or
application thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation, administration or application thereof,
or the compliance by any Lender or any Person controlling such Lender with any
request, guideline or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency adopted or otherwise taking effect after the Closing Date, has
or would have the effect of reducing the rate of return on such Lender’s or such
controlling Person’s capital as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender or such controlling Person
could have achieved but for such adoption, taking effect, change,
interpretation, administration, application or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) then from time to time, upon written demand by such Lender
(which demand shall be accompanied by a statement setting forth the basis for
such demand and a calculation of the amount thereof in reasonable detail, a copy
of which shall be furnished to Agent), Borrowers shall promptly pay to such
Lender such additional amount as will compensate such Lender or such controlling
Person for such reduction, so long as such amounts have accrued on or after the
day which is two hundred seventy (270) days prior to the date on which such
Lender first made demand therefor; provided, however, that notwithstanding
anything in this Agreement to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
applicable Law”, regardless of the date enacted, adopted or issued.

 

(e)           If any Lender requires compensation under Section 2.8(d), or
requires any Borrower to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.8(a),
then, upon the written request of Borrower Representative, such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder
(subject

 

43

--------------------------------------------------------------------------------


 

to the terms of this Agreement) to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or materially reduce amounts payable pursuant to any such
subsection, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender (as determined in its sole discretion). 
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(f)            If any Lender determines, in its sole discretion exercised in
good faith, that it has received a refund in respect of any Taxes as to which it
has been indemnified by any Borrower pursuant to this Section 2.8 (including the
payment of additional amounts pursuant to this Section 2.8), then it shall
promptly pay an amount equal to such refund to Borrower Representative, net of
all reasonable out-of-pocket expenses of such Lender or of Agent with respect
thereto, including any Taxes; provided, however, that each Borrower, upon the
written request of such Lender or Agent, agrees to repay any amount paid over to
Borrower Representative to such Lender or to Agent (plus any related penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event such Lender or Agent is required, for any reason, to disgorge or otherwise
repay such refund.  Notwithstanding anything to the contrary in this
Section 2.8, in no event will a Lender be required to pay any amount to a
Borrower pursuant to this Section 2.8(f) the payment of which would place such
Lender in a less favorable net after-Tax position than such Lender would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid. 
This Section 2.8 shall not be construed to require any Lender (or Agent) to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to any Borrower (or affiliate, successor or assignee
thereof) or any other Person.

 

(g)           Each Lender shall severally indemnify Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified Agent
for such Indemnified Taxes and without limiting the obligation of the Credit
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.17(b)(ii) relating to the maintenance
of a Participant Register and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by Agent in connection with any
Financing Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Financing Document or otherwise payable by Agent to such Lender from any other
source against any amount due to Agent under this paragraph (g).

 

(h)           Each party’s obligations under this Section 2.8 shall survive the
resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Obligations and the repayment,
satisfaction or discharge of all obligations under any Financing Document.

 

44

--------------------------------------------------------------------------------


 

Section 2.9            Appointment of Borrower Representative.  Each Borrower
hereby designates Borrower Representative as its representative and agent on its
behalf for the purposes of issuing Notices of Borrowing and giving instructions
with respect to the disbursement of the proceeds of the Loans, giving and
receiving all other notices and consents hereunder or under any of the other
Financing Documents and taking all other actions (including in respect of
compliance with covenants) on behalf of any Borrower or Borrowers under the
Financing Documents.  Borrower Representative hereby accepts such appointment. 
Notwithstanding anything to the contrary contained in this Agreement, no
Borrower other than Borrower Representative shall be entitled to take any of the
foregoing actions.  The proceeds of each Loan made hereunder shall be advanced
to or at the direction of Borrower Representative and if not used by Borrower
Representative in its business (for the purposes provided in this Agreement)
shall be deemed to be immediately advanced by Borrower Representative to the
appropriate other Borrower hereunder as an intercompany loan (collectively,
“Intercompany Loans”).  All collections of each Borrower in respect of Accounts
and other proceeds of Collateral of such Borrower received by Agent and applied
to the Obligations shall also be deemed to be repayments of the Intercompany
Loans owing by such Borrower to Borrower Representative.  Borrowers shall
maintain accurate books and records with respect to all Intercompany Loans and
all repayments thereof.  Agent and each Lender may regard any notice or other
communication pursuant to any Financing Document from Borrower Representative as
a notice or communication from all Borrowers, and may give any notice or
communication required or permitted to be given to any Borrower or all Borrowers
hereunder to Borrower Representative on behalf of such Borrower or all
Borrowers.  Each Borrower agrees that each notice, election, representation and
warranty, covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

 

Section 2.10         Joint and Several Liability; Rights of Contribution;
Subordination and Subrogation.

 

(a)           Borrowers are defined collectively to include all Persons named as
a Borrower herein; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as a Borrower herein.  Each Person so
named shall be jointly and severally liable for all of the obligations of
Borrowers under this Agreement.  Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as a Borrower herein, the joint and several liability
of all such Persons, and the cross-collateralization of the collateral of all
such Persons.  Accordingly, each Borrower individually acknowledges that the
benefit to each of the Persons named as a Borrower as a whole constitutes
reasonably equivalent value, regardless of the amount of the credit facilities
actually borrowed by, advanced to, or the amount of collateral provided by, any
individual Borrower.  In addition, each entity named as a Borrower herein hereby
acknowledges and agrees that all of the representations, warranties, covenants,
obligations, conditions, agreements and other terms contained in this Agreement
shall be applicable to and shall be binding upon and measured and enforceable
individually against each Person named as a Borrower herein as well as all such
Persons when taken together.  By way of illustration, but without limiting the
generality of the foregoing, the terms of Section 10.1 of this Agreement are to
be applied to each individual Person named as a Borrower herein (as well as to

 

45

--------------------------------------------------------------------------------


 

all such Persons taken as a whole), such that the occurrence of any of the
events described in Section 10.1 of this Agreement as to any Person named as a
Borrower herein shall constitute an Event of Default even if such event has not
occurred as to any other Persons named as a Borrower or as to all such Persons
taken as a whole.

 

(b)           Notwithstanding any provisions of this Agreement to the contrary,
it is intended that the joint and several nature of the liability of each
Borrower for the Obligations and the Liens granted by Borrowers to secure the
Obligations, not constitute a Fraudulent Conveyance (as defined below). 
Consequently, Agent, Lenders and each Borrower agree that if the liability of a
Borrower for the Obligations, or any Liens granted by such Borrower securing the
Obligations would, but for the application of this sentence, constitute a
Fraudulent Conveyance, the liability of such Borrower and the Liens securing
such liability shall be valid and enforceable only to the maximum extent that
would not cause such liability or such Lien to constitute a Fraudulent
Conveyance, and the liability of such Borrower and this Agreement shall
automatically be deemed to have been amended accordingly.  For purposes hereof,
the term “Fraudulent Conveyance” means a fraudulent conveyance under Section 548
of Chapter 11 of Title II of the Bankruptcy Code or a fraudulent conveyance or
fraudulent transfer under the applicable provisions of any fraudulent conveyance
or fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

 

(c)           Agent is hereby authorized, without notice or demand (except as
otherwise specifically required under this Agreement) and without affecting the
liability of any Borrower hereunder, at any time and from time to time, to: 
(i) renew, extend or otherwise increase the time for payment of the Obligations;
(ii) with the written agreement of any Borrower, change the terms relating to
the Obligations or otherwise modify, amend or change the terms of any Note or
other agreement, document or instrument now or hereafter executed by any
Borrower and delivered to Agent for any Lender; (iii) accept partial payments of
the Obligations; (iv) take and hold any Collateral for the payment of the
Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Agent, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all guarantor and surety defenses being hereby waived by each Borrower.  Without
limitation of the foregoing, with respect to the Obligations, each Borrower
hereby makes and adopts each of the agreements and waivers set forth in each
Guarantee, the same being incorporated hereby by reference.  Except as
specifically provided in this Agreement or any of the other Financing Documents,
Agent shall have the exclusive right to determine the time and manner of
application of any payments or credits, whether received from any Borrower or
any other source, and such determination shall be binding on all Borrowers.  All
such payments and credits may be applied, reversed and reapplied, in whole or in
part, to any of the Obligations that Agent shall determine, in its sole
discretion, without affecting the validity or enforceability of the Obligations
of the other Borrower.

 

(d)           Each Borrower hereby agrees that, except as hereinafter provided,
its obligations hereunder shall be unconditional, irrespective of:  (i) the
absence of any attempt to collect the Obligations from any obligor or other
action to enforce the same; (ii) the waiver or consent by Agent with respect to
any provision of any instrument evidencing the Obligations, or any part thereof,
or any other agreement heretofore, now or hereafter executed by a Borrower and

 

46

--------------------------------------------------------------------------------


 

delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.

 

(e)           Borrowers hereby agree, as between themselves, that to the extent
that Agent, on behalf of Lenders, shall have received from any Borrower any
Recovery Amount (as defined below), then the paying Borrower shall have a right
of contribution against each other Borrower in an amount equal to such other
Borrower’s contributive share of such Recovery Amount; provided, however, that
in the event any Borrower suffers a Deficiency Amount (as defined below), then
the applicable Borrower suffering the Deficiency Amount shall be entitled to
seek and receive contribution from and against the other Borrowers in an amount
equal to the Deficiency Amount; and provided, further, that in no event shall
the aggregate amounts so reimbursed by reason of the contribution of any
Borrower equal or exceed an amount that would, if paid, constitute or result in
Fraudulent Conveyance.  Until all Obligations have been paid and satisfied in
full, no payment made by or for the account of a Borrower including, without
limitation, (i) a payment made by such Borrower on behalf of the liabilities of
any other Borrower, or (ii) a payment made by any other Guarantor under any
Guarantee, shall entitle such Borrower, by subrogation or otherwise, to any
payment from such other Borrower or from or out of such other Borrower’s
property.  The right of each Borrower to receive any contribution under this
Section 2.10(e) or by subrogation or otherwise from any other Borrower shall be
subordinate in right of payment to the Obligations and such Borrower shall not
exercise any right or remedy against such other Borrower or any property of such
other Borrower by reason of any performance of such Borrower of its joint and
several obligations hereunder, until the Obligations have been indefeasibly paid
and satisfied in full, and no Borrower shall exercise any right or remedy with
respect to this Section 2.10(e) until the Obligations have been indefeasibly
paid and satisfied in full.  As used in this Section 2.10(e), the term “Recovery
Amount” means the amount of proceeds received by or credited to Agent from the
exercise of any remedy of Lenders under this Agreement or the other Financing
Documents, including, without limitation, the sale of any Collateral.  As used
in this Section 2.10(e), the term “Deficiency Amount” means any amount that is
less than the entire amount a Borrower is entitled to receive by way of
contribution or subrogation from, but that has not been paid by, the other
Borrowers in respect of any Recovery Amount attributable to such Borrower
entitled to contribution, until the Deficiency Amount has been reduced to Zero
Dollars ($0) through contributions and reimbursements made under the terms of
this Section 2.10(e) or otherwise.

 

47

--------------------------------------------------------------------------------


 

Section 2.11         Reserved.

 

Section 2.12         Termination; Restriction on Termination.

 

(a)           Termination by Lenders.  In addition to the rights set forth in
Section 10.2, Agent may, and at the direction of Required Lenders shall,
terminate this Agreement without notice during the existence of an Event of
Default.

 

(b)           Termination by Borrowers.  Upon at least five (5) Business Days’
(or such shorter period as Agent, in its sole discretion, shall agree) prior
written notice to Agent and Lenders, Borrowers may, at their option, terminate
this Agreement; provided, however, that no such termination shall be effective
until Borrowers have (i) paid or collateralized to Agent’s reasonable
satisfaction all of the Obligations in immediately available funds, and
(ii) complied with Section 2.2(g) and the terms of the Fee Letter.  Any notice
of termination given by Borrowers shall be irrevocable unless all Lenders
otherwise agree in writing and no Lender shall have any obligation to make any
Loans on or after the termination date stated in such notice.  Borrowers may
elect to terminate this Agreement in its entirety only.  No section of this
Agreement or type of Loan available hereunder may be terminated singly.

 

(c)           Effectiveness of Termination.  All of the Obligations shall be
immediately due and payable upon the Termination Date.  All undertakings,
agreements, covenants, warranties and representations of Borrowers contained in
the Financing Documents shall survive any such termination and Agent shall
retain its Liens in the Collateral and Agent and each Lender shall retain all of
its rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations (other than with respect to contingent
indemnification obligations for which no claim has been made) have been
discharged or paid, in full, in immediately available funds, including, without
limitation, all Obligations under Section 2.2(g) and the terms of the Fee Letter
resulting from such termination.  Notwithstanding the foregoing or the payment
in full of the Obligations, Agent shall not be required to terminate its Liens
in the Collateral unless, with respect to any loss or damage Agent may
reasonably expect to incur as a result of dishonored checks or other items of
payment received by Agent from Borrower or any Account Debtor and applied to the
Obligations, Agent shall, at its option, (i) have received a written agreement
reasonably satisfactory to Agent, executed by Borrowers and by any Person whose
loans or other advances to Borrowers are used in whole or in part to satisfy the
Obligations, indemnifying Agent and each Lender from any such loss or damage or
(ii) have retained cash Collateral or other Collateral for such period of time
as Agent, in its reasonable discretion, may deem necessary to protect Agent and
each Lender from any such loss or damage.

 

(d)           Partial Collateral Release.  In respect of Collateral that is
disposed of in connection with a Permitted Asset Disposition, the security
interest in such Collateral (but not in respect of Collateral not so disposed
of) shall be automatically terminated upon such disposition without any further
action by any party.

 

(e)           Actions by Agent.  Without limiting the foregoing clauses (a) —
(d), Agent will, at the sole expense of Borrowers, take such actions as may be
reasonably requested by Borrowers to evidence any of the foregoing releases set
forth in clauses (c) and (d) above (including duly assigning, transferring and
delivering to or at the direction of Borrowers (without

 

48

--------------------------------------------------------------------------------


 

recourse and without any representation or warranty) such of the Collateral as
may then be in the possession of Agent, together with any monies at the time
held by Agent hereunder, and executing and delivering to Borrowers a proper
instrument or instruments, as reasonably requested, acknowledging the
satisfaction and termination of this Agreement (in the case of clause (c) above)
and the release of Liens hereunder and under the other Financing Documents), all
of which shall be in form and substance acceptable to Agent.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:

 

Section 3.1            Existence and Power.  Each Credit Party is an entity as
specified on Schedule 3.1, is duly organized, validly existing and in good
standing under the laws of the jurisdiction specified on Schedule 3.1 and no
other jurisdiction, has the same legal name as it appears in such Credit Party’s
Organizational Documents and an organizational identification number (if any),
in each case as specified on Schedule 3.1, and has all powers and all Permits
necessary or desirable in the operation of its business as presently conducted
or as proposed to be conducted, except where the failure to have such Permits
could not reasonably be expected to have a Material Adverse Effect.  Each Credit
Party is qualified to do business as a foreign entity in each jurisdiction in
which it is required to be so qualified, which jurisdictions as of the Closing
Date are specified on Schedule 3.1, except where the failure to be so qualified
could not reasonably be expected to have a Material Adverse Effect.  As of the
Closing Date, except as set forth on Schedule 3.1, no Credit Party (a) has had,
over the five (5) year period preceding the Closing Date, any name other than
its current name, or (b) was incorporated or organized under the laws of any
jurisdiction other than its current jurisdiction of incorporation or
organization.

 

Section 3.2            Organization and Governmental Authorization; No
Contravention.  The execution, delivery and performance by each Credit Party of
the Operative Documents to which it is a party are within its powers, have been
duly authorized by all necessary action pursuant to its Organizational
Documents, require no further action by or in respect of, or filing with, any
Governmental Authority, except for the filings necessary to perfect the Liens
created by the Financing Documents and any necessary filings with the SEC, and
do not violate, conflict with or cause a breach or a default under (a) any Law
applicable to any Credit Party or any of the Organizational Documents of any
Credit Party, or (b) any agreement or instrument binding upon it, except for
such violations, conflicts, breaches or defaults as could not, with respect to
this clause (b), reasonably be expected to have a Material Adverse Effect.

 

Section 3.3            Binding Effect.  Each of the Operative Documents to which
any Credit Party is a party constitutes a valid and binding agreement or
instrument of such Credit Party, enforceable against such Credit Party in
accordance with its respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

 

49

--------------------------------------------------------------------------------


 

Section 3.4            Capitalization.  The authorized equity securities of each
of the Credit Parties (other than Accuray) as of the Closing Date are as set
forth on Schedule 3.4.  All issued and outstanding equity securities of each of
the Credit Parties (other than Accuray) are duly authorized and validly issued,
fully paid, nonassessable, free and clear of all Liens other than those in favor
of Agent for the benefit of Agent and Lenders, and such equity securities were
issued in compliance with all applicable Laws.  The identity of the holders of
the equity securities of each of the Credit Parties (other than Accuray) and the
percentage of their fully-diluted ownership of the equity securities of each of
the Credit Parties (other than Accuray) as of the Closing Date is set forth on
Schedule 3.4.  No shares of the capital stock or other equity securities of any
Credit Party (other than Accuray), other than those described above, are issued
and outstanding as of the Closing Date.  Except as set forth on Schedule 3.4, as
of the Closing Date there are no preemptive or other outstanding rights,
options, warrants, conversion rights or similar agreements or understandings for
the purchase or acquisition from any Credit Party (other than Accuray) of any
equity securities of any such entity.

 

Section 3.5            Financial Information.  The Financial Statements
delivered to Agent fairly present, in all material respects, the financial
position of Accuray and its Consolidated Subsidiaries as of such date in
conformity with GAAP.  Since June 30, 2017, no Material Adverse Effect has
occurred.

 

Section 3.6            Litigation.  Except as set forth on Schedule 3.6 as of
the Closing Date, and except as hereafter disclosed to Agent in writing, there
is no Litigation pending against, or to such Borrower’s knowledge threatened, in
writing, against or affecting, any Credit Party that, individually or the
aggregate, could reasonably be expected to have a Material Adverse Effect or
which in any manner draws into question the validity of any of the Operative
Documents.

 

Section 3.7            Ownership of Property.  Each Borrower is the lawful owner
of, has good and marketable title to, subject to Permitted Liens, and is in
lawful possession of, or has valid leasehold interests in, all properties and
other assets (real or personal, tangible, intangible or mixed) purported or
reported to be owned or leased (as the case may be) by such Person, except for
minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes.

 

Section 3.8            No Default.  No Event of Default, or to such Borrower’s
knowledge, Default, has occurred and is continuing.  No Credit Party is in
breach or default under or with respect to any contract, agreement, lease or
other instrument to which it is a party or by which its property is bound or
affected, which breach or default could reasonably be expected to have a
Material Adverse Effect.

 

Section 3.9            Labor Matters.  As of the Closing Date, there are no
strikes or other labor disputes pending or, to any Borrower’s knowledge,
threatened in writing against any Credit Party.  Hours worked and payments made
to the employees of the Credit Parties have not been in material violation of
the Fair Labor Standards Act or any other applicable Law dealing with such
matters.  All material payments due from the Credit Parties, or for which any
claim may be made against any of them, on account of wages and employee
retirement and health and welfare benefits or insurance have been paid or
accrued as a liability on their books, as the case may be.  The consummation of
the transactions contemplated by the Financing Documents will not give rise to a
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which it is a party or by which it is
bound.

 

50

--------------------------------------------------------------------------------


 

Section 3.10         Regulated Entities.  No Credit Party is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

Section 3.11         Margin Regulations.  None of the proceeds from the Loans
have been or will be used, directly or indirectly, for the purpose of purchasing
or carrying any “margin stock” (as defined in Regulation U of the Federal
Reserve Board) or for any other purpose which might cause any of the Loans to be
considered a “purpose credit” within the meaning of Regulation T, U or X of the
Federal Reserve Board.

 

Section 3.12         Compliance With Laws; Anti-Terrorism Laws.

 

(a)           Each Credit Party is in compliance with the requirements of all
applicable Laws, except for such Laws the noncompliance with which could not
reasonably be expected to have a Material Adverse Effect.

 

(b)           None of the Credit Parties and, to the knowledge of the Credit
Parties, none of their Affiliates (i) is in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, (iii) is a Blocked Person,
(iv) is acting or will act for or on behalf of a Blocked Person, (v) is
associated with, or will become associated with, a Blocked Person or (vi) is
providing, or will provide, material, financial or technical support or other
services to or in support of acts of terrorism of a Blocked Person.  No Credit
Party nor, to the knowledge of any Credit Party, any of its Affiliates or agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement, (A) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, except in compliance with applicable Law or (B) deals in,
or otherwise engages in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law.

 

Section 3.13         Taxes.  All material federal, state, foreign and local tax
returns, reports and statements required to be filed by or on behalf of each
Credit Party have been filed with the appropriate Governmental Authorities in
all jurisdictions in which such returns, reports and statements are required to
be filed and, except to the extent subject to a Permitted Contest, all income
and other material Taxes (including real property Taxes) and other charges shown
to be due and payable in respect thereof have been timely paid prior to the date
on which any fine, penalty, interest, late charge or loss may be added thereto
for nonpayment thereof.  Except to the extent subject to a Permitted Contest,
all material state and local sales and use Taxes required to be paid by each
Credit Party have been paid.  All income and other material federal and state
Tax returns have been filed by each Credit Party for all periods for which
returns were due with respect to employee income tax withholding, social
security and unemployment taxes, and, except to the extent subject to a
Permitted Contest, the material amounts shown thereon to be due and payable have
been paid in full or adequate provisions therefor have been made.  For purposes
of this Section 3.13, any federal, state, local or foreign tax, assessment,
deposit or contribution, and any

 

51

--------------------------------------------------------------------------------


 

return with respect thereto, shall not be considered “material” only if and to
the extent that the amount of such tax, assessment, deposit or contribution,
when added to all other outstanding taxes, assessments, deposits or
contributions, is equal to or less than $1,000,000 in the aggregate at any time.

 

Section 3.14         Compliance with ERISA.

 

(a)           Each ERISA Plan (and the related trusts and funding agreements)
complies in form and in operation with, has been administered in compliance
with, and the terms of each ERISA Plan satisfy, the applicable requirements of
ERISA and the Code in all material respects.  Each ERISA Plan which is intended
to be qualified under Section 401(a) of the Code is so qualified, and the United
States Internal Revenue Service has issued a favorable determination letter with
respect to each such ERISA Plan which may be relied on currently.  No Credit
Party has incurred liability for any material excise tax under any of
Sections 4971 through 5000 of the Code.

 

(b)           Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Borrower and each Subsidiary
is in compliance with the applicable provisions of ERISA and the provision of
the Code relating to ERISA Plans and the regulations and published
interpretations therein.  During the thirty-six (36) month period prior to the
Closing Date or the making of any Loan, (i) no steps have been taken to
terminate any Pension Plan, and (ii) no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under
Section 303(k) of ERISA or Section 430(k) of the Code and no event has occurred
that would give rise to a Lien under Section 4068 of ERISA.  No condition exists
or event or transaction has occurred with respect to any Pension Plan that could
be reasonably expected to result in the incurrence by any Credit Party of any
material liability, fine or penalty.  No Credit Party has incurred liability to
the PBGC (other than for current premiums) with respect to any Pension Plan. 
Except as could not reasonably be expected to result in material liability to
any Credit Party, all contributions (if any) have been made on a timely basis to
any Multiemployer Plan that are required to be made by any Credit Party or any
other member of the Controlled Group under the terms of the plan or of any
collective bargaining agreement or by applicable Law; no Credit Party nor any
member of the Controlled Group has withdrawn or partially withdrawn from any
Multiemployer Plan, incurred any withdrawal liability with respect to any such
plan or received notice of any claim or demand for withdrawal liability or
partial withdrawal liability from any such plan, and no condition has occurred
which, if continued, could result in a withdrawal or partial withdrawal from any
such plan, and no Credit Party nor any member of the Controlled Group has
received any notice that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is being or is likely to be terminated, or that
any such plan is being or is likely to become insolvent.

 

Section 3.15         Consummation of Operative Documents; Brokers.  Except for
fees payable to Agent and/or Lenders and as scheduled on Schedule 3.15, no
broker, finder or other intermediary has brought about the obtaining, making or
closing of the transactions contemplated by the Operative Documents, and no
Credit Party has or will have any obligation to any Person in respect of any
finder’s or brokerage fees, commissions or other expenses in connection herewith
or therewith.

 

52

--------------------------------------------------------------------------------


 

Section 3.16         Related Transactions.  All transactions contemplated by the
Operative Documents to be consummated on or prior to the date hereof have been
so consummated (including, without limitation, the disbursement and transfer of
all funds in connection therewith) in all material respects pursuant to the
provisions of the applicable Operative Documents, true and complete copies of
which have been delivered to Agent, and in compliance with all applicable Law,
except for such Laws the noncompliance with which would not reasonably be
expected to have a Material Adverse Effect.

 

Section 3.17         Material Contracts.  Except for (a) the Operative
Documents, (b) the  Convertible Notes Debt, (c) the Indenture and any other
indenture in respect of Convertible Notes Debt, and (d) the other agreements set
forth on Schedule 3.17 (collectively with the Operative Documents, the “Material
Contracts”), as of the Closing Date there are no agreements or instruments to
which any Credit Party is a party, and the breach, nonperformance or
cancellation of which, or the failure of which to renew, could reasonably be
expected to have a Material Adverse Effect.  Schedule 3.17 sets forth, with
respect to each real estate lease agreement to which any Borrower is a party (as
a lessee) as of the Closing Date, the address of the subject property and the
annual rental (or, where applicable, a general description of the method of
computing the annual rental).  The consummation of the transactions contemplated
by the Financing Documents will not give rise to a right of termination in favor
of any party to any Material Contract (other than any Credit Party), except for
such Material Contracts the noncompliance with which would not reasonably be
expected to have a Material Adverse Effect.

 

Section 3.18         Compliance with Environmental Requirements; No Hazardous
Materials.  Except in each case as set forth on Schedule 3.18:

 

(a)           no Credit Party has received notice, notification, demand, request
for information, citation, summons, complaint or order, no complaint has been
filed and served on any Credit Party, and no penalty has been assessed and no
investigation or review is pending, or to such Borrower’s knowledge, threatened
by any Governmental Authority or other Person with respect to any (i) alleged
violation by any Credit Party of any Environmental Law, (ii) alleged failure by
any Credit Party to have any Permits required under Environmental Law in
connection with the conduct of its business or to comply with the terms and
conditions thereof, (iii) any generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Materials, or (iv) release of
Hazardous Materials, which, in each case, could reasonably be expected to have a
Material Adverse Effect; and

 

(b)           no property now owned or leased by any Credit Party and, to the
knowledge of each Borrower, no such property previously owned or leased by any
Credit Party, to which any Credit Party has, directly or indirectly, transported
or arranged for the transportation of any Hazardous Materials, is listed or, to
such Borrower’s knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar
state list or is the subject of federal, state or local enforcement actions or,
to the knowledge of such Borrower, other investigations which may lead to claims
against any Credit Party for clean-up costs, remedial work, damage to natural
resources or personal injury claims, including, without limitation, claims under
CERCLA, except for such listings or claims that could not reasonably be expected
to have a Material Adverse Effect.

 

53

--------------------------------------------------------------------------------


 

Section 3.19         Intellectual Property.  Except as would not reasonably be
expected to have a Material Adverse Effect, each Credit Party owns, is licensed
to use or otherwise has the right to use, all Intellectual Property that is
necessary for the conduct of such Credit Party’s business.  All Intellectual
Property existing as of the Closing Date which is issued, registered or pending
with any United States or foreign Governmental Authority (including, without
limitation, any and all applications for the registration of any Intellectual
Property with any such United States or foreign Governmental Authority) owned by
each Credit Party, all material in-bound license or sub-license agreements, all
exclusive out-bound license or sub-license agreements, and all other rights of
any Credit Party to use any Intellectual Property of any Person that is material
to the business of the Credit Parties as currently conducted, taken as a whole
(but excluding in-bound licenses of over-the-counter software that is
commercially available to the public), as of the Closing Date and, as updated
pursuant to Section 4.11, is set forth on Schedule 3.19 in a form acceptable to
Agent, including the information required to sufficiently identify each item
individually.  Except as indicated on Schedule 3.19, the applicable Credit Party
is the sole and exclusive owner of the entire and unencumbered right, title and
interest in and to each such registered Intellectual Property (or application
therefor) owned by such Credit Party, free and clear of any Liens and/or
licenses in favor of third parties (other than Permitted Liens and non-exclusive
licenses of Intellectual Property).  All registered Intellectual Property of
each Credit Party is duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filings or
issuances, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.  No Credit Party is party to, nor bound by, any
material license or other material agreement, as the licensee thereto, that
prohibits or otherwise restricts such Credit Party from granting a security
interest in such license or agreement or other property (after giving effect to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other applicable law).  To each Credit Party’s knowledge, (i) such Credit
Party’s conduct of its business does not infringe any Intellectual Property
rights of others and (ii) no third party has infringed or is infringing any
Intellectual Property rights of any Credit Party, in each case, except as would
not reasonably be expected to have a Material Adverse Effect.

 

Section 3.20         Solvency.  After giving effect to the Loan advance and the
liabilities and obligations of each Borrower under the Operative Documents, each
Borrower and each additional Credit Party is Solvent.

 

Section 3.21         Full Disclosure.  None of the written information
(financial or otherwise) (other than projections, other forward-looking
information and industry information) furnished by or on behalf of any Credit
Party to Agent or any Lender in connection with the consummation of the
transactions contemplated by the Operative Documents, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not materially misleading in light of
the circumstances under which such statements were made.  Such projections
represent each Borrower’s best estimate of such Borrower’s future financial
performance and such assumptions are believed by such Borrower to be fair and
reasonable in light of the business conditions at the time such projections were
made; provided, however, that (i) projections as to future events are not to be
viewed as facts, (ii) Borrowers can give no assurance that such projections will
be attained and (iii) Agent and Lenders are hereby notified that the differences
between projected results and actual results may be material.

 

54

--------------------------------------------------------------------------------

 


 

Section 3.22                            Reserved.

 

Section 3.23                            Subsidiaries.  Borrowers do not own any
stock, partnership interests, limited liability company interests or other
equity securities or Subsidiaries except for Permitted Investments.

 

Section 3.24                            Reserved.

 

Section 3.25                            Regulatory Matters.

 

(a)                                 (i) The businesses of Borrowers have been
and are being conducted in compliance in all material respects with all
applicable Law, including the Healthcare Laws, and all Permits, (ii) each
Product (whether manufactured by Accuray or any of its Subsidiaries, any of
their respective Affiliates or by a third party manufacturer under contract to
Accuray or any of its Subsidiaries) has been, and currently is, being
researched, developed, designed, investigated, manufactured, made, assembled,
stored, packaged, labeled, marketed and distributed in compliance with all
applicable Law, including, without limitation, the Healthcare Laws, all required
Permits, cGMP, QSR, the Device Master Record as defined in 21 CFR 820.181 and
Document Controls under 21 CFR 820.40 and all Product specifications as
established in company documentation, except to the extent any failure to so
comply could not reasonably be expected to result in any adverse consequences to
the Credit Parties (other than immaterial consequences), (iii) each contract
between Accuray and any of its Subsidiaries on the one hand, and any third party
manufacturer on the other hand contain (and Accuray and each of its Subsidiaries
implement), appropriate quality assurance arrangements in accordance with FDA
requirements, (iv) Accuray and its Subsidiaries are in compliance in all
material respects with applicable Law governing reporting and recordkeeping of
Product modifications, adverse event reporting, reporting of corrections and
removals, and recordkeeping for each Product, and all manufacturing and release
documents and records are true and accurate in all material respects, and
(v) neither Accuray nor any of its Subsidiaries has received or been subject to
any written or oral communications from the FDA, the NRC or any other
Governmental Authority asserting that Accuray, any such Subsidiary or any such
Product was not in compliance in any material respect with any applicable Law or
any Permit.

 

(b)                                 Other than routine surveillance audits and
inspections, no investigation by any Governmental Authority with respect to
Accuray or any of its Subsidiary is pending or, to the knowledge of the Credit
Parties, threatened.  None of Accuray or any of its Subsidiaries has received
any written or oral communication from any Governmental Authority of any
noncompliance with any Law or any written or oral communication from any
Governmental Authority or accrediting organization of any material issues,
problems, or concerns regarding the quality or performance of the Products.

 

(c)                                  Accuray and its Subsidiaries own, free and
clear of all Liens, except Liens securing the Obligations, all Permits,
including all authorizations under the FD&C Act, other United States federal
laws, and all applicable state and foreign laws, necessary (i) for the research

 

55

--------------------------------------------------------------------------------


 

and development and commercialization of the Products, including, without
limitation, all Permits necessary in connection with testing, manufacturing,
marketing or selling of such Products, as such testing, manufacturing, marketing
or selling are currently being conducted, and (ii) to carry on the business of
Accuray and each of its Subsidiaries.  All such Permits are valid and in full
force and effect and Accuray and each Subsidiary is in compliance in all
material respects with all terms and conditions of such Permits.  None of
Accuray or any Subsidiary has received any written notice from any Governmental
Authority that any Permit has been or is being revoked, withdrawn, suspended or
challenged or that such Governmental Authority is conducting an investigation or
review thereof or has issued any order or recommendation stating that the
development, testing and/or manufacturing of such Product should cease or that
such Product should be withdrawn from the marketplace.

 

(d)                                 There have been no adverse clinical test
results which have or could reasonably be expected to have a materially adverse
impact on Accuray or any of its Subsidiaries, and there have been no Product
recalls or voluntary Product withdrawals from any market (other than specific
and discrete batches or lots not made in conjunction with a larger recall).

 

(e)                                  Neither Accuray nor any of its Subsidiaries
have experienced any significant failures in its manufacturing of any Product
such that the amount of such Product successfully manufactured by Accuray or any
of its Subsidiaries in accordance with all specifications thereof and the
required payments related thereto in any twelve (12) month period have decreased
by more than twenty percent (20%) with respect to the quantities of such Product
produced in the prior twelve (12) month period.

 

(f)                                   There has been no material untrue
statement of fact and no fraudulent statement made by Accuray or any of its
Subsidiaries or any of their respective agents or representatives to the FDA,
NRC, or any other Governmental Authority, and there has been no failure to
disclose any material fact required to be disclosed to the FDA, NRC or any other
Governmental Authority.

 

(g)                                  To the best knowledge of the Credit
Parties, no insurance company, managed care organization or Governmental
Authority has (i) terminated coverage or reimbursement for procedures and
treatments performed using the CyberKnife and TomoTherapy Products, or
(ii) reduced the scope of coverage or the rate of reimbursement it provides for
procedures and treatments performed using the CyberKnife and TomoTherapy
Products, and, in the case of this clause (ii), such reduction could reasonably
be expected to have a materially adverse impact on the revenues of Accuray and
its Subsidiaries.  None of Accuray or any of its Subsidiaries has been the
subject of any “for cause” inspection, investigation or audit by any
Governmental Authority in connection with any alleged improper activity.

 

(h)                                 There is no arrangement relating to Accuray
or any of its Subsidiaries providing for any rebates, kickbacks or other forms
of compensation or remuneration that are unlawful to be paid to any Person to
induce, or in return for obtaining or the referral of business or for the
arrangement for recommendation of such referrals.  All billings by Accuray and
each of its Subsidiaries for its services have been true and correct in all
material respects and are in compliance in all material respects with all
applicable Law, including the Healthcare Laws.

 

56

--------------------------------------------------------------------------------


 

(i)                                     None of Accuray or any of its
Subsidiaries, or, to the knowledge of the Credit Parties, any individual who is
an officer, director, employee or manager of Accuray or any of its Subsidiaries
has been convicted of, charged with or, to the knowledge of the Credit Parties,
investigated for any federal or state health program-related offense or been
excluded or suspended from participation in any such program; or, to the
knowledge of the Credit Parties, within the past five (5) years, has been
convicted of, charged with or, to the knowledge of the Credit Parties,
investigated for a violation of any Law related to fraud, theft, embezzlement,
breach of fiduciary responsibility, financial misconduct, obstruction of an
investigation or controlled substances, or has been subject to any judgment,
stipulation, order or decree of, or criminal or civil fine or penalty imposed
by, any Governmental Authority related to fraud, theft, embezzlement, breach of
fiduciary responsibility, financial misconduct, obstruction of an investigation
or controlled substances.  None of Accuray or any of its Subsidiaries or, to the
knowledge of the Credit Parties, any individual who is an officer, director,
employee or manager of Accuray or any of its Subsidiaries has been convicted of
any crime or engaged in any conduct including but not limited to any
misrepresentation to any Governmental Authority or that has otherwise resulted
or would reasonably be expected to result in a debarment or exclusion (i) under
21 U.S.C. Section 335a, or (ii) any similar applicable Law.  No debarment
proceedings or investigations in respect of the business of Accuray or any of
its Subsidiaries are pending or, to the knowledge of the Credit Parties,
threatened against Accuray or any of its Subsidiaries or any individual who is
an officer, director, employee or manager of Accuray or any of its Subsidiaries.

 

(j)                                    All studies, tests and preclinical and
clinical trials conducted relating to the Products, sponsored by Accuray or any
of its Subsidiaries have been conducted, and are currently being conducted, in
all material respects in accordance with all applicable Law and IDEs, including
procedures and controls pursuant to, where applicable, current good clinical
practices and current good laboratory practices and other applicable laws,
rules regulations.  To the extent required by applicable Law, Accuray and each
of its Subsidiaries has obtained all necessary authorizations from Governmental
Authorities and IECs, including an IDE for the conduct of any clinical
investigations conducted by or on behalf of Accuray or such Subsidiary, as
applicable.

 

(k)                                 To the knowledge of the Credit Parties, none
of the clinical investigators in any clinical trial sponsored by Accuray or any
of its Subsidiaries has been or is disqualified or otherwise sanctioned by the
FDA, the Department of Health and Human Services, or any Governmental Authority
and, to the knowledge of the Credit Parties, no such disqualification, or other
sanction of any such clinical investigator is pending or threatened.  None of
Accuray or any of its Subsidiaries has received from the FDA or other applicable
Governmental Authority any notices or correspondence requiring or threatening
the termination, suspension, material modification or clinical hold of any
studies, tests or clinical trials with respect to or in connection with the
Products.

 

ARTICLE 4

 

AFFIRMATIVE COVENANTS

 

Each Borrower agrees that, so long as any Credit Exposure exists:

 

57

--------------------------------------------------------------------------------


 

Section 4.1                                   Financial Statements and Other
Reports.  Each Borrower will deliver to Agent:  (a) as soon as available, but no
later than forty-five (45) days after the last day of each fiscal quarter
(beginning with the first full fiscal quarter ending after the Closing Date), a
company prepared consolidated balance sheet, cash flow and income statement
covering Borrowers’ and its Consolidated Subsidiaries’ consolidated operations
during the period, prepared under GAAP, consistently applied, certified by a
Responsible Officer and in a form acceptable to Agent; (b) together with the
financial reporting package described in (a) above, evidence of payment and
satisfaction of all payroll, withholding and similar Taxes due and owing by all
Borrowers with respect to the payroll period(s) occurring during such month;
(c) as soon as available, but no later than ninety (90) days after the last day
of Borrower’s fiscal year, audited consolidated financial statements prepared
under GAAP, consistently applied, together with an opinion on the financial
statements from Grant Thornton LLP or another independent certified public
accounting firm acceptable to Agent in its reasonable discretion; provided that
such opinion shall not contain a “going concern” or like qualification or
exception or a qualification arising out of the scope of the audit (other than
solely with respect to, or resulting solely from (i) an upcoming maturity date
under this Agreement or other Permitted Debt occurring within one year from the
time such report is delivered or (ii) any potential inability to satisfy any
financial maintenance covenant on a future date or in a future period);
(d) within five (5) days of delivery or filing thereof, copies of all
statements, reports and notices made available to Borrower’s security holders or
to any holders of Subordinated Debt and copies of all reports and other filings
made by Borrower with any stock exchange on which any securities of any Borrower
are traded and/or the SEC; (e) a prompt written report of any legal actions
pending or threatened in writing against any Borrower or any of its Subsidiaries
that could reasonably be expected to result in a Material Adverse Effect; and
(f) budgets, sales projections, operating plans and other financial information
and information, reports or statements regarding Borrowers, their business and
the Collateral as Agent may from time to time reasonably request (unless the
disclosure of such information would require the forfeiture by such Credit Party
or Subsidiary of attorney client privilege with respect to such document;
provided, however, that such Credit Party or Subsidiary shall take all actions
reasonably requested by Agent to allow access to such document without otherwise
forfeiting such privilege).  If  Accuray publicly files with the SEC reports on
Form 10-K or Form 10-Q for the applicable periods or any other periodic reports
containing the information required by clauses (a), (c) and (d) above, Accuray
shall be deemed to satisfy such requirements by such filing.  Each Borrower
will, within thirty (30) days after the last day of each of the first two
(2) months of each fiscal quarter, and within forty-five (45) days after the
last day of each fiscal quarter, deliver to Agent a duly completed Compliance
Certificate signed by a Responsible Officer setting forth calculations showing
monthly cash and Cash Equivalents of Borrowers and, with respect to Compliance
Certificates delivered in connection with the quarterly financial statements
described in clause (a) above only, setting forth calculations showing
compliance with any applicable financial covenant set forth in this Agreement. 
Promptly upon their becoming available, Borrowers shall deliver to Agent copies
of all Material Contracts.

 

Section 4.2                                   Payment and Performance of
Obligations.  Each Borrower (a) will pay and discharge on a timely basis as and
when due (after giving effect to any applicable grace periods), all of their
respective obligations and liabilities, except for such obligations and/or
liabilities (i) that may be the subject of a Permitted Contest, and (ii) the
nonpayment or nondischarge of which could not reasonably be expected to have a
Material Adverse Effect or result in a Lien against the Collateral, except for
Permitted Liens, (b) without limiting anything contained in the

 

58

--------------------------------------------------------------------------------


 

foregoing clause (a) and unless subject to a Permitted Contest, will pay all
amounts due and owing in respect of income and other material Taxes (including,
without limitation, payroll and withholding tax liabilities) on a timely basis
as and when due, and in any case prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for nonpayment thereof,
(c) will maintain, and cause each Subsidiary to maintain, in accordance with
GAAP, appropriate reserves for the accrual of all of their respective
obligations and liabilities, and (d) will not breach, or permit to exist any
default under, the terms of any lease, commitment, contract, instrument or
obligation to which it is a party, or by which its properties or assets are
bound, except for such breaches or defaults which could not reasonably be
expected to have a Material Adverse Effect. For purposes of this Section 4.2,
any federal, state, local or foreign tax, assessment, deposit or contribution,
and any return with respect thereto, shall not be considered “material” only if
and to the extent that the amount of such tax, assessment, deposit or
contribution, when added to all other outstanding taxes, assessments, deposits
or contributions, is equal to or less than $1,000,000 in the aggregate at any
time

 

Section 4.3                                   Maintenance of Existence.  Unless
otherwise permitted under Section 5.6, each Borrower will preserve, renew and
keep in full force and effect (a) their respective existence and good standing
and (b) their respective rights, privileges and franchises necessary or
desirable in the normal conduct of business except, in the case of this
clause (b), where a failure to do so could not reasonably be expected to result
in a Material Adverse Effect.

 

Section 4.4                                   Maintenance of Property;
Insurance.

 

(a)                                 Each Borrower will keep all material
tangible property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect.  If
all or any part of the Collateral useful or necessary in its business becomes
damaged or destroyed, each Borrower will promptly and completely repair and/or
restore the affected Collateral in a good and workmanlike manner, regardless of
whether Agent agrees to disburse insurance proceeds or other sums to pay costs
of the work of repair or reconstruction, except to the extent the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Upon completion of any Permitted Contest,
Borrowers shall promptly pay the amount due, if any, and deliver to Agent proof
of the completion of the contest and payment of the amount due, if any,
following which Agent shall return the security, if any, deposited with Agent
pursuant to the definition of Permitted Contest.

 

(c)                                  Each Borrower will maintain (i) casualty
insurance on all real and personal property on an all risks basis (including the
perils of flood (if applicable), windstorm and quake), covering the repair and
replacement cost of all such property and coverage, business interruption and
rent loss coverages with extended period of indemnity (for the period required
by Agent from time to time) and indemnity for extra expense, in each case
without application of coinsurance and with agreed amount endorsements,
(ii) general and professional liability insurance (including products and
completed operations liability coverage), and (iii) such other insurance
coverage in each case against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons (in the reasonable judgment of Borrower

 

59

--------------------------------------------------------------------------------


 

Representative); provided, however, that, in no event shall such insurance be in
amounts or with coverage less than, or with carriers with qualifications
inferior to, any of the insurance or carriers in existence as of the Closing
Date (or required to be in existence after the Closing Date under a Financing
Document).  All such insurance shall be provided by insurers having an A.M. Best
policyholders rating reasonably acceptable to Agent.

 

(d)                                 On or prior to the Closing Date, and at all
times thereafter, each Borrower will cause Agent to be named as (x) an
additional insured in the case of each liability policy and (y) lender loss
payee (which shall include, as applicable, identification as mortgagee), in the
case of each casualty or property insurance policy (except for workers’
compensation and employer’s liability insurance policies) required to be
maintained pursuant to this Section 4.4 pursuant to endorsements or policy form
in form and substance reasonably acceptable to Agent.  Borrowers shall deliver
to Agent and Lenders (i) a certificate from Borrowers’ insurance broker and/or
insurance carrier dated such date showing the amount of coverage as of such
date, and that such policies will include effective waivers (whether under the
terms of any such policy or otherwise) by the insurer of all claims for
insurance premiums against all loss payees and/or additional insureds (as
applicable) and all rights of subrogation against all loss payees and/or
additional insureds (as applicable), and that if all or any part of such policy
is canceled, terminated or expires, the insurer will forthwith give notice
thereof to each additional insured, assignee and loss payee (as applicable) and
that no cancellation, reduction in amount or material change in coverage thereof
shall be effective until at least thirty (30) days after receipt by each
additional insured, assignee and loss payee of written notice thereof, (ii) on
an annual basis, and upon the reasonable request of any Lender through Agent
from time to time full information as to the insurance carried, (iii) within
five (5) days of receipt of notice from any insurer (or such longer period as
Agent may agree in its reasonable discretion), a copy of any notice of
cancellation or nonrenewal in coverage from that existing on the date of this
Agreement, (iv) forthwith, notice of any cancellation or nonrenewal of coverage
by any Borrower, and (v) at least ten (10) days (or such shorter period as Agent
may agree in its reasonable discretion) prior to expiration of any policy of
insurance, evidence of renewal of such insurance upon the terms and conditions
herein required.

 

(e)                                  In the event any Borrower fails to provide
Agent with evidence of the insurance coverage required by this Agreement within
five (5) Business Days of Agent’s written request therefor (unless an Event of
Default has occurred and is continuing, in which case no such waiting period
shall apply), Agent may purchase insurance at Borrowers’ expense to protect
Agent’s interests in the Collateral.  This insurance may, but need not, protect
such Borrower’s interests.  The coverage purchased by Agent may not pay any
claim made by such Borrower or any claim that is made against such Borrower in
connection with the Collateral.  Such Borrower may later cancel any insurance
purchased by Agent, but only after providing Agent with evidence that such
Borrower has obtained insurance as required by this Agreement.  If Agent
purchases insurance for the Collateral, Borrowers will be responsible for the
costs of that insurance to the fullest extent provided by law, including
interest and other charges imposed by Agent in connection with the placement of
the insurance, until the effective date of the cancellation or expiration of the
insurance.  The costs of the insurance may be added to the Obligations.  The
costs of the insurance may be more than the cost of insurance such Borrower is
able to obtain on its own.

 

Section 4.5                                   Compliance with Laws and Material
Contracts.  Each Borrower will comply with the requirements of all applicable
Laws and Material Contracts, except to the extent that

 

60

--------------------------------------------------------------------------------


 

failure to so comply could not reasonably be expected to (a) have a Material
Adverse Effect, or (b) result in any Lien upon a material portion of the assets
of any such Person in favor of any Governmental Authority.

 

Section 4.6                                   Inspection of Property, Books and
Records.  Each Borrower will keep proper books of record substantially in
accordance with GAAP in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities; and
will permit at the sole cost of the applicable Borrower or any applicable
Subsidiary, representatives of Agent and of any Lender to visit and inspect any
of their respective properties (subject to the terms of the applicable lease),
to examine and make abstracts or copies from any of their respective books and
records, to conduct a collateral audit and analysis of their respective
operations and the Collateral, to verify the amount and age of the Accounts, the
identity and credit of the respective Account Debtors, to review the billing
practices of Borrowers and to discuss their respective affairs, finances and
accounts with their respective officers, employees and independent public
accountants as often as may reasonably be desired.  Except to the extent a
Default or an Event of Default exists at the time any such inspection begins,
(a) Agent or any Lender exercising any rights pursuant to this Section 4.6 shall
give the applicable Borrower at least two (2) Business Days’ notice of such
exercise, (b) such rights may be exercised only during reasonable business hours
and (c) Borrowers shall be responsible for the costs and expenses of only two
(2) inspections pursuant to this Section 4.6 each calendar year.  No notice
shall be required during the existence and continuance of any Default.  Unless a
Default or an Event of Default has occurred and is continuing, Agent shall give
Borrowers the opportunity to participate in any discussions with Borrowers’
independent public accountants.  Notwithstanding anything to the contrary
contained herein, in no event shall any Borrower be required to disclose  trade
secrets (other than financial trade secrets) or documents that would violate
attorney-client privilege, in each case, to the extent such Borrower has been
advised by counsel that such information constitutes trade secrets or that such
disclosure would violate attorney-client privilege.

 

Section 4.7                                   Use of Proceeds.  Borrowers shall
use the proceeds of Term Loans solely for (a) transaction fees incurred in
connection with the Financing Documents, (b) a prepayment of outstanding
Revolving Loans and a concurrent reduction of the Revolving Loan Commitments (as
defined in the Affiliated Financing Documents), (c) prepayment, redemption or
purchase of 2018 Convertible Notes (including any interest or premium thereon)
and (d) for the working capital needs of Borrowers.  No portion of the proceeds
of the Loans will be used for family, personal, agricultural or household use
nor as prohibited under Section 5.16.

 

Section 4.8                                   Excess Cash.  At any time that an
Event of Default has occurred and is continuing, at the request of the Agent,
Borrowers shall promptly cause each Subsidiary of the Borrowers that is not a
Credit Party to transfer all cash and Cash Equivalents of each such Subsidiary
(in excess of the amount required to be maintained by each such Subsidiary
pursuant to applicable statutory requirements) to a Credit Party, pursuant to
documentation reasonably satisfactory to the Agents.

 

Section 4.9                                   Notices of Litigation and
Defaults.  Borrowers will give prompt written notice to Agent (a) of any
litigation or governmental proceedings pending or threatened (in writing)
against Borrowers or other Credit Party which would reasonably be expected to
have a Material Adverse Effect with respect to Borrowers or any other Credit
Party or which in any

 

61

--------------------------------------------------------------------------------


 

manner calls into question the validity or enforceability of any Financing
Document, (b) upon any Borrower becoming aware of the existence of any Default
or Event of Default, (c) if any Credit Party is in breach or default under or
with respect to any Material Contract, or if any Credit Party is in breach or
default under or with respect to any other contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default could reasonably be expected to have a Material Adverse
Effect, (d) of any strikes or other labor disputes pending or, to any Borrower’s
knowledge, threatened against any Credit Party, (e) if, to the knowledge of the
Credit Parties, there is any infringement by any other Person with respect to
any Intellectual Property rights of any Credit Party that could reasonably be
expected to result in a Material Adverse Effect, or if, to the knowledge of the
Credit Parties, there is any claim by any other Person that any Credit Party, in
the conduct of its business, is infringing the Intellectual Property rights of
such other party that could reasonably be expected to result in a Material
Adverse Effect, and (f) of all returns, recoveries, disputes and claims that
involve more than $2,500,000.  Borrowers represent and warrant that Schedule 4.9
sets forth a complete list of all matters existing as of the Closing Date for
which notice could be required under this Section.

 

Section 4.10                            Hazardous Materials; Remediation.  If
any release or disposal of Hazardous Materials that could reasonably be expected
to have a Material Adverse Effect shall occur or shall have occurred on any real
property owned or leased by a Borrower or any other assets of any Borrower or
any other Credit Party, such Borrower will cause, or direct the applicable
Credit Party to cause, the prompt containment and removal of such Hazardous
Materials and the remediation of such real property or other assets to the
extent required pursuant to Environmental Laws and Healthcare Laws.  Without
limiting the generality of the foregoing, each Borrower shall, and shall cause
each other Credit Party to, comply with each Environmental Law and Healthcare
Law requiring the performance at any real property by any Borrower or any other
Credit Party of activities in response to the release or threatened release of
Hazardous Materials that could reasonably be expected to have a Material Adverse
Effect.

 

Section 4.11                            Further Assurances.

 

(a)                                 Each Borrower will, and will cause each
Subsidiary (other than any such Subsidiary that is an Excluded Subsidiary) to,
at its own cost and expense, promptly and duly take, execute, acknowledge and
deliver all such further acts, documents and assurances as may from time to time
be necessary or as Agent or the Required Lenders may from time to time
reasonably request in order to carry out the intent and purposes of the
Financing Documents and the transactions contemplated thereby, including all
such actions to (i) establish, create, preserve, protect and perfect a first
priority Lien (subject only to Permitted Liens and the terms of the Affiliated
Intercreditor Agreement) in favor of Agent for itself and for the benefit of
Lenders on the Collateral (including Collateral acquired after the date hereof),
and (ii) unless Agent shall agree otherwise in writing, cause all Subsidiaries
of Borrowers (other than Excluded Subsidiaries) to be jointly and severally
obligated with the other Borrowers under all covenants and obligations under
this Agreement, including the obligation to repay the Obligations.  Without
limiting the generality of the foregoing, Borrowers shall, at the time of the
delivery of any Compliance Certificate disclosing the acquisition by an Credit
Party of any registered Intellectual Property or application for the
registration of Intellectual Property, deliver to Agent a duly completed and
executed supplement to the applicable Credit Party’s Patent Security Agreement
or Trademark Security Agreement in the form of the respective Exhibit thereto. 
Notwithstanding anything herein to the

 

62

--------------------------------------------------------------------------------


 

contrary, unless and until an Event of Default occurs, no Credit Party shall be
required, nor is the Agent authorized, to perfect the lien granted in any
Intellectual Property in any jurisdiction other than the United States.  For
purposes of clarity, only after the occurrence of an Event of Default, Borrowers
shall execute any documents reasonably requested by Agent to establish, create,
preserve, protect and perfect a first priority Lien (subject only to Permitted
Liens and the terms of the Affiliated Intercreditor Agreement) in favor of Agent
in any Intellectual Property registered in a jurisdiction other than the United
States.

 

(b)                                 Upon receipt of an affidavit of an
authorized representative of Agent or a Lender as to the loss, theft,
destruction or mutilation of any Note or any other Financing Document which is
not of public record, and, in the case of any such mutilation, upon surrender
and cancellation of such Note or other applicable Financing Document, Borrowers
will issue, in lieu thereof, a replacement Note or other applicable Financing
Document, dated the date of such lost, stolen, destroyed or mutilated Note or
other Financing Document in the same principal amount thereof and otherwise of
like tenor; provided that each such affidavit shall contain customary
indemnifications in favor of Borrower.

 

(c)                                  Borrowers shall obtain such landlord,
warehouseman, bailee or mortgagee letters as required under the Affiliated
Financing Documents and such requirement under this Section 4.11(c) shall be
considered satisfied so long as such agreements have been provided to the
Affiliated Financing Agent and the Affiliated Financing Agent continues to serve
as the bailee for Agent under the Affiliated Intercreditor Agreement.

 

(d)                                 Upon the formation or acquisition of a new
Domestic Subsidiary (other than a FSHCO), Borrowers shall (i) pledge, have
pledged or cause or have caused to be pledged to Agent pursuant to a pledge
agreement in form and substance satisfactory to Agent, all of the outstanding
shares of equity interests or other equity interests of such new Domestic
Subsidiary owned directly or indirectly by any Borrower, along with undated
stock or equivalent powers for such certificates, if any, executed in blank;
(ii) unless Agent shall agree otherwise in writing, cause the new Domestic
Subsidiary (other than an Excluded Subsidiary) to take such other actions
(including entering into or joining any Security Documents) as are necessary or
advisable in the reasonable opinion of Agent in order to grant Agent, acting on
behalf of Lenders, a first priority Lien (subject only to Permitted Liens and
the terms of the Affiliated Intercreditor Agreement) on all Material Real
Property and personal property (in the case of the perfection of the Liens
granted, subject to the Excluded Perfection Assets) of such Domestic Subsidiary
in existence as of such date and in all after acquired property, which first
priority Liens (subject only to Permitted Liens and the terms of the Affiliated
Intercreditor Agreement) are required to be granted pursuant to this Agreement;
(iii) unless Agent shall agree otherwise in writing, cause such new Domestic
Subsidiary (other than an Excluded Subsidiary) to become a Borrower hereunder
with joint and several liability for all obligations of Borrowers hereunder and
under the other Financing Documents pursuant to a joinder agreement or other
similar agreement in form and substance reasonably satisfactory to Agent; and
(iv) cause the new Domestic Subsidiary (other than an Excluded Subsidiary) to
deliver certified copies of such Domestic Subsidiary’s certificate or articles
of incorporation, together with good standing certificates, by-laws (or other
operating agreement or governing documents), resolutions of the Board of
Directors or other governing body, approving and authorizing the execution and
delivery of the Security Documents, incumbency certificates and to execute
and/or deliver such other documents and legal opinions or

 

63

--------------------------------------------------------------------------------


 

to take such other actions as may be reasonably requested by Agent, in each
case, in form and substance reasonably satisfactory to Agent.

 

(e)                                  Upon the request of Agent, Borrowers shall
pledge, have pledged or cause or have caused to be pledged to Agent pursuant to
a pledge agreement in form and substance satisfactory to Agent, 65% of the
outstanding shares of equity interests or other equity interests of any new
Foreign Subsidiary or FSHCO owned directly by any Borrower and, subject to the
Excluded Perfection Assets, undated stock or equivalent powers for such
certificates, if any, executed in blank.

 

Section 4.12                            Power of Attorney.  Each of the
authorized representatives of Agent is hereby irrevocably made, constituted and
appointed the true and lawful attorney for Borrowers (without requiring any of
them to act as such) with full power of substitution to do the following during
the continuance of an Event of Default:  (a) endorse the name of Borrowers upon
any and all checks, drafts, money orders, and other instruments for the payment
of money that are payable to Borrowers and constitute collections on Borrowers’
Accounts; (b) so long as Agent has provided not less than three (3) Business
Days’ prior written notice to Borrower to perform the same and Borrower has
failed to take such action, execute in the name of Borrowers any schedules,
assignments, instruments, documents, and statements that Borrowers are obligated
to give Agent under this Agreement; (c)  take any action Borrowers are required
to take under this Agreement; (d) so long as Agent has provided not less than
three (3) Business Days’ prior written notice to Borrower to perform the same
and Borrower has failed to take such action, do such other and further acts and
deeds in the name of Borrowers that Agent may deem necessary or desirable to
enforce any Account or other Collateral or perfect Agent’s security interest or
Lien in any Collateral; and (e) do such other and further acts and deeds in the
name of Borrowers that Agent may deem necessary or desirable to enforce its
rights with regard to any Account or other Collateral.  This power of attorney
shall be irrevocable and coupled with an interest.

 

Section 4.13                            Reserved.

 

Section 4.14                            Schedule Updates.  Borrowers shall,
together with the Compliance Certificate required to be delivered pursuant to
Section 4.1 (at the end of only the second and fourth fiscal quarters of each
fiscal year beginning with June 30, 2018 and only if any information in the
Schedules has become outdated, inaccurate, incomplete or misleading) deliver to
Agent, proposed updates to the Schedules correcting all outdated, inaccurate,
incomplete or misleading information; provided, however, (i) with respect to any
proposed updates to the Schedules involving Permitted Liens, Permitted Debt or
Permitted Investments, Agent will replace the respective Schedule attached
hereto with such proposed update only if such updated information is consistent
with the definitions of and limitations herein pertaining to Permitted Liens,
Permitted Debt or Permitted Investments and (ii) with respect to any proposed
updates to such Schedule involving other matters, Agent will replace the
applicable portion of such Schedule attached hereto with such proposed update
upon Agent’s approval thereof.

 

Section 4.15                            Intellectual Property and Licensing.

 

(a)                                 Together with each Compliance Certificate
required to be delivered pursuant to Section 4.1 (at the end of each fiscal
quarter only) to the extent (A) any Borrower

 

64

--------------------------------------------------------------------------------


 

acquires and/or develops any new registered Intellectual Property, or (B) any
Borrower enters into or becomes bound by any additional in-bound license or
sublicense agreement, any additional exclusive out-bound license or sublicense
agreement or other agreement with respect to rights in Intellectual Property
(other than over-the-counter software that is commercially available to the
public), in each case with respect to clause (B), that is material to the
Borrowers and their Subsidiaries taken as a whole, or (C) there occurs any other
material change in the current status of Borrower’s registered Intellectual
Property listed on Schedule 3.19 or an expiration or termination of the material
in-bound licenses or sublicenses or exclusive out-bound licenses or sublicenses
listed on Schedule 3.19, deliver to Agent an updated Schedule 3.19 reflecting
such updated information. With respect to any updates to Schedule 3.19 involving
exclusive out-bound licenses or sublicenses, such licenses shall be consistent
with the definitions of and limitations herein pertaining to Permitted Licenses.

 

(b)                                 If Borrowers obtain any new registered
Intellectual Property (other than copyrights, mask works and related
applications, which are addressed below), Borrowers shall promptly (and in any
event within fifteen (15) days of Agent’s request as provided herein) execute
such documents and provide such other information (including, without
limitation, copies of applications) and take such other actions, in each case,
as Agent shall reasonably request in its good faith business judgment to perfect
and maintain a first priority perfected security interest in favor of Agent, for
the ratable benefit of Lenders, in such registered Intellectual Property.

 

(c)                                  Borrowers shall use commercially reasonable
efforts to take such steps as Agent reasonably requests in writing to obtain the
consent of, or waiver by, any person whose consent or waiver is necessary for
(x) all material licenses or agreements specifically identified by Agent in
writing in connection with such request to be deemed “Collateral” and for Agent
to have a security interest in it that might otherwise be restricted or
prohibited by Law or by the terms of any such license or agreement, whether now
existing or entered into in the future, and (y) Agent to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Agent’s rights and remedies under this Agreement and the other
Financing Documents.

 

(d)                                 Each Borrower shall, as determined by such
Borrower in its good faith business judgment, cause all registered Intellectual
Property to be duly and properly registered, filed or issued in the appropriate
office and jurisdictions for such registrations, filings or issuances, except
where the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.  To each Borrower’s knowledge, each Borrower shall at
all times conduct its business without infringement or claim of infringement of
any Intellectual Property rights of others, except as would not reasonably be
expected to have a Material Adverse Effect.  Each Borrower shall, as determined
by such Borrower in its good faith business judgment, (i) protect, defend and
maintain the validity and enforceability of its Material Intangible Assets;
(ii) promptly advise Agent in writing if, to such Borrower’s knowledge, there is
any infringement of its Material Intangible Assets or claim of infringement by
such Borrower on the Intellectual Property rights of others, in each case, that
would reasonably be expected to have a Material Adverse Effect; and (iii) not
allow any of such Borrower’s Material Intangible Assets to be abandoned,
invalidated, forfeited or dedicated to the public or to become unenforceable.

 

65

--------------------------------------------------------------------------------


 

ARTICLE 5

 

NEGATIVE COVENANTS

 

Each Borrower agrees that, so long as any Credit Exposure exists:

 

Section 5.1                                   Debt; Contingent Obligations.  No
Borrower will directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, any
Debt, except for Permitted Debt.  No Borrower will directly or indirectly,
create, assume, incur or suffer to exist any Contingent Obligations, except for
Permitted Contingent Obligations.  No Borrower will permit any Excluded
Subsidiary to, directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, Debt
describe in clauses (a) or (b) of the definition thereof in an aggregate
principal amount not to exceed $2,500,000 (excluding the principal amount of any
Permitted Intercompany Investments made to such Excluded Subsidiaries) at any
one time outstanding, it being understood that any Debt existing as of the
Closing Date and set forth on Schedule 5.1 (and any Permitted Refinancing Debt
in respect thereof) shall be permitted and not count against such $2,500,000
basket.

 

Section 5.2                                   Liens.  No Borrower will directly
or indirectly, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except for Permitted Liens.

 

Section 5.3                                   Distributions.  No Borrower will,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Distribution, except for Permitted Distributions.

 

Section 5.4                                   Restrictive Agreements.  No
Borrower will, or will permit any Subsidiary to, directly or indirectly
(a) enter into or assume any agreement (other than the Financing Documents, the
Affiliated Financing Documents, and any agreements for purchase money debt
permitted under clause (c) of the definition of Permitted Debt) prohibiting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired, or (b) create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction of any kind
(except as provided by the Financing Documents and the Affiliated Financing
Documents) on the ability of any Subsidiary to:  (i) pay or make Distributions
to any Borrower; (ii) pay any Debt owed to any Borrower; (iii) make loans or
advances to any Borrower; or (iv) transfer any of its property or assets to any
Borrower, other than (1) the Financing Documents, (2) an encumbrance or
restriction consisting of customary non-assignment provisions in leases or
licenses entered into in the Ordinary Course of Business, (3) customary
provisions in joint venture agreement and other similar agreements that restrict
the transfer of ownership interests in such joint ventures or provisions
limiting the disposition or distribution of assets or property (other than
dividends on a pro rata basis based on ownership percentage) of the applicable
joint venture, which limitation is applicable only to the assets that are the
subject of such agreements; provided that such agreement was not entered into in
contravention of the terms of the Financing Documents, (4) limitations set forth
in Subordinated Debt (if acceptable to Agent in its sole discretion) and
(5) limitations set forth in the 2018 Convertible Notes and/or 2022 Convertible
Notes on the Closing Date and in any other Convertible Notes Debt (if, in the
case of other Convertible Notes Debt, such limitations are permitted in the
definition of “Permitted Refinancing Debt” or are otherwise acceptable to Agent
in its sole discretion).

 

66

--------------------------------------------------------------------------------


 

Section 5.5                                   Payments and Modifications of
Subordinated Debt.  No Borrower will directly or indirectly (a) declare, pay,
make or set aside any amount for payment in respect of Subordinated Debt, except
for payments made in full compliance with and expressly permitted under the
Subordination Agreement, (b) amend or otherwise modify the terms of any
Subordinated Debt, except for amendments or modifications made in full
compliance with the Subordination Agreement, (c) make any optional repurchase or
optional redemption of the Convertible Notes, (d) amend or otherwise modify the
terms of the Convertible Notes term if such change or amendment would materially
increase the obligations of Borrowers or confer additional material rights on
the holder of such Debt in a manner adverse to Credit Parties, any Subsidiaries,
Agent or Lenders, except, in any case, for modifications or amendments
constituting Permitted Refinancing Debt; provided that amendment of, or side
letter in connection with, the 2018 Convertible Notes in a manner that aligns
the settlement and conversion provisions with those contained in the 2022
Convertible Notes shall be permitted (any such amendment or side letter, a “2018
Specified Amendment”).  Borrowers shall, prior to entering into any such
amendment or modification, deliver to Agent reasonably in advance of the
execution thereof, any final or execution form copy thereof.  Notwithstanding
anything to the contrary set forth in this Section 5.5 or otherwise in this
Agreement, the Borrowers may (A) refund, refinance, replace or exchange any
Convertible Notes Debt with Permitted Refinancing Debt; (B) repay any
Convertible Notes Debt by making payment in equity interests that are not
Disqualified Equity Interests upon the conversion thereof (and making cash
payments on account of fractional shares in connection with such conversion to
the extent constituting a Permitted Distribution); (C) on the stated maturity
thereof, or, solely with respect to the 2018 Convertible Notes, such earlier
date between the Closing Date and the stated maturity thereof upon notice
thereof by Borrowers to Agent, repay, purchase or redeem the 2018 Convertible
Notes and repay the 2022 Convertible Notes in cash using Qualified Cash
described in the definition of “Liquidity Condition” and, in the case of the
2018 Convertible Notes, proceeds of the Term Loans; provided that the maximum
amount of Qualified Cash and proceeds of Term Loans used to repay the 2018
Convertible Notes shall not exceed $45,000,000 (with any excess beyond the
then-outstanding principal amount thereof being allocated to pay premiums to
incentivize the holders thereof to forego any settlement in shares); (D) pay,
when due, interest, fees and reimbursable indemnities and expenses payable in
respect of any Convertible Notes Debt; and (E) pay an amendment fee to the
holders of the 2018 Convertible Notes in connection with a 2018 Specified
Amendment in an amount not to exceed $275,000.

 

Section 5.6                                   Consolidations, Mergers and Sales
of Assets; Change in Control.  No Borrower will directly or indirectly
(a) consolidate or merge or amalgamate with or into any other Person other than
consolidations or mergers among Borrowers where a Borrower is the surviving
entity (provided that, in the case of any consolidation or merger involving
Accuray, Accuray shall be the surviving entity), or (b) consummate any Asset
Dispositions other than Permitted Asset Dispositions.  No Borrower will suffer
or permit to occur any Change in Control.

 

Section 5.7                                   Purchase of Assets, Investments. 
No Borrower will directly or indirectly (a) engage or enter into any agreement
to engage in any joint venture or partnership with any other Person or
(b) acquire or own or enter into any agreement to acquire or own any Investment
in any Person, in each case, other than Permitted Investments.

 

67

--------------------------------------------------------------------------------


 

Section 5.8                                   Transactions with Affiliates. 
Except (a) as otherwise disclosed on Schedule 5.8, (b) for transactions that
contain terms that are no less favorable to the applicable Borrower, as the case
may be, than those which might be obtained from a third party not an Affiliate
of any Credit Party, (c) for Permitted Investments, Permitted Asset Dispositions
and Permitted Distributions, (d) for sales of equity interests in Borrower
Representative to Affiliates of Borrower Representative not otherwise prohibited
by the Financing Documents and the granting of registration and other customary
rights in connection therewith and (e) for the payment of reasonable and
customary director and officer compensation (including bonuses and stock option
programs), benefits and indemnification arrangements in the Ordinary Course of
Business, in each case approved by the board of directors (or a committee
thereof) of such Borrower,  no Borrower will directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
any Borrower.

 

Section 5.9                                   Modification of Organizational
Documents.  No Borrower will directly or indirectly, amend or otherwise modify
any Organizational Documents of such Person, except for Permitted Modifications.

 

Section 5.10                            Modification of Certain Agreements.  No
Borrower will (i) amend or otherwise modify any Material Contract, which
amendment or modification in any case:  (a) is contrary to the terms of this
Agreement or any other Financing Document; (b) could reasonably be expected to
be materially adverse to the rights, interests or privileges of Agent or Lenders
or their ability to enforce the same; (c) results in the imposition or expansion
in any material respect of any obligation of or restriction or burden on any
Borrower; or (d) reduces in any material respect any rights or benefits of any
Borrower (it being understood and agreed that any such determination shall be in
the discretion of Agent) or (ii) without the prior written consent of Agent,
amend or otherwise modify any Affiliated Financing Document.  Each Borrower
shall, prior to entering into any amendment or other modification of any of the
foregoing documents, deliver to Agent reasonably in advance of the execution
thereof, any final or execution form copy of amendments or other modifications
to such documents, and such Borrower agrees not to take any such action with
respect to any such documents without obtaining such approval from Agent.

 

Section 5.11                            Conduct of Business.  No Borrower will
directly or indirectly, engage in any line of business other than those
businesses engaged in on the Closing Date and businesses reasonably related
thereto.  No Borrower will, other than in the Ordinary Course of Business,
change its normal billing payment and reimbursement policies and procedures with
respect to its Accounts (including, without limitation, the amount and timing of
finance charges, fees and write-offs).

 

Section 5.12                            Reserved.

 

Section 5.13                            Limitation on Sale and Leaseback
Transactions.  No Borrower will, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Borrower sells or transfers all or substantially all of its
right, title and interest in an asset and, in connection therewith, acquires or
leases back the right to use such asset.

 

68

--------------------------------------------------------------------------------


 

Section 5.14                            Deposit Accounts and Securities
Accounts; Payroll and Benefits Accounts.  No Borrower will, directly or
indirectly, establish any new Deposit Account or Securities Account unless
Agent, such Borrower and the bank, financial institution or securities
intermediary at which the account is to be opened enter into a Deposit Account
Control Agreement or Securities Account Control Agreement prior to or
concurrently with the establishment of such Deposit Account or Securities
Account.  Borrowers represent and warrant that Schedule 5.14 lists all of the
Deposit Accounts and Securities Accounts of each Borrower.  The provisions of
this Section requiring Deposit Account Control Agreements shall not apply to
Excluded Accounts; provided, however, that at all times that any Obligations or
Affiliated Obligations remain outstanding, Borrower shall maintain one or more
separate Deposit Accounts to hold any and all amounts to be used for payroll,
payroll taxes and other employee wage and benefit payments (including
401(k) contributions), and shall not commingle any monies allocated for such
purposes with funds in any other Deposit Account.

 

Section 5.15                            Compliance with Anti-Terrorism Laws. 
Agent hereby notifies Borrowers that pursuant to the requirements of
Anti-Terrorism Laws, and Agent’s policies and practices, Agent is required to
obtain, verify and record certain information and documentation that identifies
Borrowers and its principals, which information includes the name and address of
each Borrower and its principals and such other information that will allow
Agent to identify such party in accordance with Anti-Terrorism Laws.  No
Borrower will, directly or indirectly, knowingly enter into any Material
Contracts with any Blocked Person.  Each Borrower shall immediately notify Agent
if such Borrower has knowledge that any Borrower, any additional Credit Party or
any of their respective Affiliates or agents acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement is
or becomes a Blocked Person or (a) is convicted on, (b) pleads nolo contendere
to, (c) is indicted on, or (d) is arraigned and held over on charges involving
money laundering or predicate crimes to money laundering.  No Borrower will, or
will permit any Subsidiary to, directly or indirectly, (i) conduct any business
or engage in any transaction or dealing with any Blocked Person, including,
without limitation, the making or receiving of any contribution of funds, goods
or services to or for the benefit of any Blocked Person, except in compliance
with applicable Law, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

 

Section 5.16                            Transfers to Subsidiaries.  No Borrower
shall assign or otherwise transfer any Collateral or any proceeds of the Loans
to any Excluded Subsidiary except that a Borrower may transfer proceeds of
Collateral to an Excluded Subsidiary in connection with Permitted Intercompany
Investments.

 

Section 5.17                            Limitations on Morphormics, Inc.  No
Borrower  shall permit Morphormics, Inc. to, directly or indirectly, (a) enter
into or permit to exist any transaction or agreement (including any agreement
for the incurrence or assumption of Debt), between itself and any other Person,
(b) engage in any business or conduct any activity (including the making of any
Investment or payment) or transfer any of its assets and the performance of
ministerial or administrative activities and payment of taxes and administrative
fees necessary for the maintenance of its existence, (c) consolidate or merge
with or into any other Person, or (d) create or suffer to exist any Lien upon
any property or assets now owned or hereafter acquired.

 

69

--------------------------------------------------------------------------------


 

ARTICLE 6

 

FINANCIAL COVENANTS

 

Section 6.1                                   Additional Defined Terms.  The
following additional definitions are hereby appended to Section 1.1 of this
Agreement:

 

“Defined Period” means, for purposes of calculating the Fixed Charge Coverage
Ratio or Net Revenues the twelve (12) month period ending on the last day of
each fiscal quarter.

 

“Fixed Charge Coverage Ratio” means the ratio of Operating Cash Flow (as defined
in the Compliance Certificate) to Fixed Charges (as defined in the Compliance
Certificate) for each Defined Period.

 

“Net Revenue” means, for any period, the consolidated net revenues of Borrowers
and their Subsidiaries generated solely through the commercial sale of Products
by Borrowers and their Subsidiaries during such period, as reported (in
accordance with GAAP) in the financial statements delivered pursuant to
Section 4.1(a) or (c), as applicable, as of the last day of such Defined Period.

 

Section 6.2                                   Fixed Charge Coverage Ratio. 
Borrowers will not permit the Fixed Charge Coverage Ratio for any Defined
Period, as tested quarterly (as of the last day of such fiscal quarter),
beginning with the first full fiscal quarter ending after the Closing Date, to
be less than (a) in the case of the fiscal quarter ending December 31, 2017,
0.80 to 1.00 and (b) for each fiscal quarter thereafter, 1.00 to 1.00.

 

Section 6.3                                   Minimum Net Revenue.  Borrower
shall not permit its consolidated Net Revenue for any Defined Period, as tested
quarterly (as of the last day of such Defined Period), to be less than
$360,000,000.

 

Section 6.4                                   Evidence of Compliance.  Borrowers
shall furnish to Agent, together with the financial reporting required of
Borrowers in Section 4.1 hereof, a Compliance Certificate as evidence of
Borrowers’ compliance with the covenants in this Article and evidence that no
Event of Default specified in this Article has occurred.  The Compliance
Certificate shall include, without limitation, (a) a statement and report, on a
form approved by Agent, detailing Borrowers’ calculations, and (b) if requested
by Agent, back-up documentation (including, without limitation, invoices,
receipts and other evidence of costs incurred during such quarter as Agent shall
reasonably require) evidencing the propriety of the calculations.

 

ARTICLE 7

 

CONDITIONS

 

Section 7.1                                   Conditions to Closing.  The
obligation of each Lender to make the initial Loans on the Closing Date shall be
subject to the receipt by Agent of each agreement, document and instrument set
forth on the closing checklist prepared by Agent or its counsel, each in form
and substance satisfactory to Agent, and to the satisfaction of the following
conditions precedent, each to the satisfaction of Agent and Lenders and their
respective counsel in their sole discretion:

 

70

--------------------------------------------------------------------------------


 

(a)                                 the payment of all fees, expenses and other
amounts due and payable under each Financing Document on the Closing Date;

 

(b)                                 since June 30, 2017, the absence of any
Material Adverse Effect;

 

(c)                                  an amendment to the Affiliated Financing
Documents providing for, among other things, a reduction in the Revolving Loan
Commitment thereunder (and as defined therein) to $32,000,000 together with a
concurrent prepayment of the Revolving Loan to be less than or equal to such
Revolving Loan Commitment; and

 

(d)                                 evidence of satisfaction of the Liquidity
Condition in respect of the 2018 Convertible Notes.

 

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.

 

Section 7.2                                   Conditions to Each Loan.  The
obligation of Lenders to make a Loan or an advance in respect of any Loan
(including on the Closing Date) is subject to the satisfaction of the following
additional conditions:

 

(a)                                 the fact that, immediately before and after
such advance or issuance, no Default or Event of Default shall have occurred and
be continuing;

 

(b)                                 the fact that the representations and
warranties of each Credit Party contained in the Financing Documents shall be
true, correct and complete in all material respects (or, if such representation
or warranty is, by its terms, qualified by materiality, in all respects) on and
as of the date of such borrowing or issuance, except to the extent that any such
representation or warranty relates to a specific date in which case such
representation or warranty shall be true, correct and complete in all material
respects (or, if such representation or warranty is, by its terms, qualified by
materiality, in all respects) as of such earlier date;

 

(c)                                  the fact that no event having a Material
Adverse Effect has not occurred since the date of this Agreement; and

 

(d)                                 in the case of any borrowing of the Term
Loan Tranche 2, Agent has received written notice of the intent to borrow at
least thirty (30) day prior to the date of such borrowing and a duly executed
Notice of Borrowing at least two (2) Business Days prior to such proposed
borrowing.

 

Each giving of a Notice of Borrowing hereunder and each acceptance by any
Borrower of the proceeds of any Loan made hereunder shall be deemed to be (y) a
representation and warranty by each Borrower on the date of such notice or
acceptance as to the facts specified in this Section, and (z) a restatement by
each Borrower that each and every one of the representations made by it in any
of the Financing Documents is true and correct as of such date (except to the
extent that such representations and warranties expressly relate solely to an
earlier date).

 

71

--------------------------------------------------------------------------------


 

Section 7.3                                   Searches.  Before the Closing
Date, and thereafter (not more than once per year unless an Event of Default
exists at the time such search is conducted), Agent shall have the right to
perform, all at Borrowers’ expense, the searches described in clauses (a), (b),
and (c) below against Borrowers and any other Credit Party, the results of which
are to be consistent with Borrowers’ representations and warranties under this
Agreement and the satisfactory results of which shall be a condition precedent
to all advances of Loan proceeds:  (a) UCC searches with the Secretary of State
of the jurisdiction in which the applicable Person is organized; (b) judgment,
pending litigation, federal tax lien, personal property tax lien, and corporate
and partnership tax lien searches, in each jurisdiction searched under clause
(a) above; and (c) searches of applicable corporate, limited liability company,
partnership and related records to confirm the continued existence, organization
and good standing of the applicable Person and the exact legal name under which
such Person is organized.

 

Section 7.4                                   Post-Closing Requirements. 
Borrowers shall complete each of the post-closing obligations and/or provide to
Agent each of the documents, instruments, agreements and information listed on
Schedule 7.4 attached hereto on or before the date set forth for each such item
thereon, each of which shall be completed or provided in form and substance
reasonably satisfactory to Agent, and may be extended by Agent (acting
reasonably) in writing in its sole discretion.

 

ARTICLE 8

 

RESERVED

 

ARTICLE 9

 

SECURITY AGREEMENT

 

Section 9.1                                   Generally.  As security for the
payment and performance of the Obligations and without limiting any other grant
of a Lien and security interest in any Security Document, Borrowers hereby
assign, grant and pledge to Agent, for the benefit of itself and Lenders, and,
subject only to the Affiliated Intercreditor Agreement, a continuing Lien on and
security interest in, upon, and to the Collateral.

 

Section 9.2                                   Representations and Warranties and
Covenants Relating to Collateral.

 

(a)                                 Schedule 9.2 sets forth (i) each chief
executive office and principal place of business of each Borrower, and (ii) all
of the addresses (including all warehouses) at which any Collateral, in each
case with an aggregate value in excess of $500,000 is located and/or books and
records of Borrowers regarding any material portion of the Collateral are kept,
which such Schedule 9.2 indicates in each case which Borrower(s) have Collateral
and/or books and records located at such address, and, in the case of any such
address not owned by one or more Borrowers(s), indicates the nature of such
location (e.g., leased business location operated by Borrower(s), third party
warehouse, consignment location, processor location, etc.) and the name and
address of the third party owning and/or operating such location. 
Notwithstanding the foregoing, it is understood that, Borrowers may from time to
time (1) sell or otherwise dispose of Collateral pursuant to the terms of this
Agreement, (2) maintain de minimis amounts of Inventory with its sales personnel
and at medical facilities and (3) send items of Collateral out for repair and,
further, that from time to time certain items of Collateral will be in transit
and that no such locations need be disclosed on Schedule 9.2.

 

72

--------------------------------------------------------------------------------


 

(b)                                 Without limiting the generality of
Section 3.2, except for the filing of financing statements under the UCC and
filings with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, no authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority or consent of any
other Person is required for (i) the grant by each Borrower to Agent of the
security interests and Liens in the Collateral provided for under this Agreement
and the other Security Documents (if any), or (ii) the exercise by Agent of its
rights and remedies with respect to the Collateral provided for under this
Agreement and the other Security Documents or under any applicable Law,
including the UCC and neither any such grant of Liens in favor of Agent or
exercise of rights by Agent shall violate or cause a default under any agreement
between any Borrower and any other Person relating to any such Collateral.

 

(c)                                  As of the Closing Date, no Borrower has any
ownership interest in any Chattel Paper (as defined in Article 9 of the UCC),
letter of credit rights, commercial tort claims, Instruments (other than
(i) checks and other ordinary course payment instruments, in each case in the
Ordinary Course of Business and (ii) Excluded Perfection Assets), documents or
investment property (other than equity interests in any Subsidiaries of such
Borrower disclosed on Schedule 3.4 or subsequently created hereunder and pledged
to Agent) and Borrowers shall give notice to Agent promptly (but in any event
not later than the delivery by Borrowers of the next Compliance Certificate
required pursuant to Section 4.1 above) upon the acquisition by any Borrower of
any such Chattel Paper, letter of credit rights, commercial tort
claims, Instruments, documents, investment property.  No Person other than Agent
or (if applicable) any Lender has “control” (as defined in Article 9 of the UCC)
over any Deposit Account, investment property (including Securities Accounts and
commodities account), letter of credit rights or electronic chattel paper in
which any Borrower has any interest (except for such control arising by
operation of law in favor of any bank or securities intermediary or commodities
intermediary with whom any Deposit Account, Securities Account or commodities
account of Borrowers is maintained).

 

(d)                                 Borrowers shall not, and shall not permit
any Credit Party to, take any of the following actions or make any of the
following changes unless Borrowers have given at least ten (10) days’ prior
written notice to Agent (or such shorter period to which Agent may in its
reasonable discretion agree) of Borrowers’ intention to take any such action
(which such written notice shall include an updated version of any
Schedule impacted by such change) and have executed any and all documents,
instruments and agreements and taken any other actions which Agent may
reasonably request after receiving such written notice in order to protect and
preserve the Liens, rights and remedies of Agent with respect to the Collateral;
provided that, nothing in this clause (d) shall require Borrowers to obtain any
landlord’s agreement or mortgagee agreement:  (i) change the legal name or
organizational identification number of any Borrower as it appears in official
filings in the jurisdiction of its organization, (ii) change the jurisdiction of
incorporation or formation of any Borrower or Credit Party or allow any Borrower
or Credit Party to designate any jurisdiction as an additional jurisdiction of
incorporation for such Borrower or Credit Party, or change the type of entity
that it is, (iii) change its chief executive office, principal place of
business, or the location of its records concerning the Collateral, (iv) move
any material portion of

 

73

--------------------------------------------------------------------------------


 

any Collateral (with an aggregate value in excess of $500,000) to, or place any
Collateral (with an aggregate value in excess of $500,000) on, any location that
is not then listed on the Schedules and/or (v) establish any business location
at any location that is not then listed on the Schedules.  Notwithstanding the
foregoing, it is understood that, Borrowers may from time to time (1) sell or
otherwise dispose of Collateral pursuant to the terms of this Agreement,
(2) maintain de minimis amounts of Inventory with its sales personnel and at
medical facilities and (3) send items of Collateral out for repair and, further,
that from time to time certain items of Collateral will be in transit and that
no such locations need be disclosed on Schedule 9.2.

 

(e)                                  Borrowers shall not adjust, settle or
compromise the amount or payment of any Account, or release wholly or partly any
Account Debtor, or allow any credit or discount thereon (other than adjustments,
settlements, compromises, credits and discounts in the Ordinary Course of
Business, and in amounts which are not material with respect to the Account and
to the extent not prohibited by the Affiliated Financing Documents) without the
prior written consent of Agent.  Without limiting the generality of this
Agreement or any other provisions of any of the Financing Documents relating to
the rights of Agent after the occurrence and during the continuance of an Event
of Default, Agent shall have the right at any time after the occurrence and
during the continuance of an Event of Default to:  (i) exercise the rights of
Borrowers with respect to the obligation of any Account Debtor to make payment
or otherwise render performance to Borrowers and with respect to any property
that secures the obligations of any Account Debtor or any other Person obligated
on the Collateral, and (ii) adjust, settle or compromise the amount or payment
of such Accounts.

 

(f)                                   Without limiting the generality of
Sections 9.2(c) and 9.2(e):

 

(i)                                     Borrowers shall deliver to Agent all
tangible Chattel Paper and all Instruments constituting part of the Collateral
(in each case, other than Excluded Perfection Assets) duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance reasonably satisfactory to Agent.  Borrowers shall provide Agent
with “control” (as defined in Article 9 of the UCC) of all electronic Chattel
Paper owned by any Borrower and constituting part of the Collateral (other than
Excluded Perfection Assets) by having Agent identified as the assignee on the
records pertaining to the single authoritative copy thereof and otherwise
complying with the applicable elements of control set forth in the UCC. 
Borrowers also shall deliver to Agent all security agreements securing any such
Chattel Paper and securing any such Instruments.  Borrowers will mark
conspicuously all such Chattel Paper and all such Instruments with a legend, in
form and substance satisfactory to Agent, indicating that such Chattel Paper and
such Instruments are subject to the security interests and Liens in favor of
Agent created pursuant to this Agreement and the Security Documents.  Borrowers
shall comply with all the provisions of Section 5.14 with respect to the Deposit
Accounts and Securities Accounts of Borrowers.

 

(ii)                                  Borrowers shall deliver to Agent all
letters of credit on which any Borrower is the beneficiary and which give rise
to letter of credit rights owned by such Borrower which constitute part of the
Collateral (other than Excluded Perfection Assets) in each case duly endorsed
and accompanied by duly executed instruments of transfer or assignment, all in
form and substance reasonably satisfactory to Agent.  Borrowers shall

 

74

--------------------------------------------------------------------------------


 

take any and all actions as may be necessary or desirable, or that Agent may
request, from time to time, to cause Agent to obtain exclusive “control” (as
defined in Article 9 of the UCC) of any such letter of credit rights which
constitute part of the Collateral in a manner reasonably acceptable to Agent.

 

(iii)                               Borrowers shall promptly advise Agent upon
any Borrower becoming aware that it has any interests in any commercial tort
claim that constitutes part of the Collateral (other than Excluded Perfection
Assets), which such notice shall include descriptions of the events and
circumstances giving rise to such commercial tort claim and the dates such
events and circumstances occurred, the potential defendants with respect such
commercial tort claim and any court proceedings that have been instituted with
respect to such commercial tort claims, and Borrowers shall, with respect to any
such commercial tort claim, execute and deliver to Agent such documents as Agent
shall reasonably request to perfect, preserve or protect the Liens, rights and
remedies of Agent with respect to any such commercial tort claim.

 

(iv)                              Except for Accounts and Inventory in an
aggregate amount of $500,000, no Accounts or Inventory shall at any time be in
the possession or control of any warehouse, consignee, bailee or any of
Borrowers’ agents or processors without prior written notice to Agent and
(A) the receipt by Agent, if Agent has so requested, of warehouse receipts,
consignment agreements or bailee lien waivers (as applicable) satisfactory to
Agent or (B) establishment of a Rent and Charges Reserve (as defined in the
Affiliated Financing Documents), in either case, prior to the commencement of
such possession or control.  Borrowers shall, upon the request of Agent, notify
any such warehouse, consignee, bailee, agent or processor of the security
interests and Liens in favor of Agent created pursuant to this Agreement and the
Security Documents, shall instruct such Person to hold all such Collateral for
Agent’s account subject to Agent’s instructions and use commercially reasonable
efforts to obtain an acknowledgement from such Person that such Person holds the
Collateral for Agent’s benefit.

 

(v)                                 Reserved.

 

(vi)                              Each Borrower hereby authorizes Agent to file
without the signature of such Borrower one or more UCC financing statements
relating to liens on personal property relating to all or any part of the
Collateral, which financing statements may list Agent as the “secured party” and
such Borrower as the “debtor” and which describe and indicate the items of
Collateral covered thereby as all or any part of the Collateral under the
Financing Documents (including an indication of the items of Collateral covered
by any such financing statement as “all assets” of such Borrower now owned or
hereafter acquired), in such jurisdictions as Agent from time to time reasonably
determines are appropriate, and to file without the signature of such Borrower
any continuations of or corrective amendments to any such financing statements,
in any such case in order for Agent to perfect, preserve or protect the Liens,
rights and remedies of Agent with respect to the Collateral.  Each Borrower also
ratifies its authorization for Agent to have filed in any jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof.

 

75

--------------------------------------------------------------------------------


 

(vii)                           As of the Closing Date, no Borrower holds, and
after the Closing Date Borrowers shall promptly notify Agent in writing upon
creation or acquisition by any Borrower of, any Collateral which constitutes a
claim against any Governmental Authority, including, without limitation, the
federal government of the United States or any instrumentality or agency
thereof, the assignment of which claim is restricted by any applicable Law,
including, without limitation, the federal Assignment of Claims Act and any
other comparable Law.  Upon the reasonable request of Agent, Borrowers shall
take such steps as may be necessary or desirable, or that Agent may reasonably
request, to comply with any such applicable Law.

 

(viii)                        Borrowers shall furnish to Agent from time to time
any statements and schedules further identifying or describing the Collateral
and any other information, reports or evidence concerning the Collateral as
Agent may reasonably request from time to time.

 

(g)                                  Notwithstanding anything in this Agreement
to the contrary, other than the filing of a UCC-1 financing statement, no
actions shall be required to perfect the security interest granted hereunder in
(i) Letter-of-Credit Rights to the extent the aggregate face amount of all such
Letter-of-Credit Rights is less than $100,000, (ii) motor vehicles and other
assets subject to certificates of title to the extent the aggregate value of all
such motor vehicles and other assets is less than $500,000 (other than to the
extent (x) a security interest thereon can be perfected by the filing of a
financing statement under the UCC and (y) an Event of Default has occurred and
Agent has elected to require, by written notice to Borrowers, that Borrowers
take all such steps necessary to perfect a lien in favor of Agent, for the
benefit of Lenders, in such motor vehicles and other assets subject to
certificates of title), (iii) Excluded Accounts, (iv) any assets located outside
of the United States if the perfection of the security interest therein would
require any Borrower to complete any filings or take any other action with
respect thereto in any jurisdiction outside of the United States or any
political subdivision thereof (including, for the avoidance of doubt, delivery
of foreign equity certificates) unless an Event of Default has occurred and
Agent has elected to require, by written notice to Borrowers, that Borrowers
take all such steps necessary to perfect a lien in favor of Agent, for the
benefit of Lenders, in such assets, (v) any commercial tort claims where the
amount of damages claimed by the applicable Borrower is less than $100,000 in
the aggregate for all such commercial tort claims, (vi) any electronic chattel
paper with an aggregate value in excess of $100,000, and (vii) any asset with
respect to which Agent has determined that the cost, burden, difficulty or
consequence of perfecting a security interest therein outweighs the benefits
afforded thereby (such assets described in clauses (i) through (vii) above, the
“Excluded Perfection Assets”).

 

ARTICLE 10

 

EVENTS OF DEFAULT

 

Section 10.1                            Events of Default.  For purposes of the
Financing Documents, the occurrence of any of the following conditions and/or
events, whether voluntary or involuntary, by operation of law or otherwise,
shall constitute an “Event of Default”:

 

76

--------------------------------------------------------------------------------


 

(a)                                 (i) any Borrower shall fail to pay when due
any principal, interest, premium or fee under any Financing Document or any
other amount payable under any Financing Document, (ii) any Borrower defaults in
the performance of or compliance with any of the following sections of this
Agreement:  Section 2.11, Section 4.2(b), Section 4.4(c), Section 4.6 and
Article 5, or (iii) any Borrower defaults in the performance of or compliance
with Section 4.1 and/or Article 6 (subject  to the provisions of Section 10.11)
of this Agreement and Borrower Representative has received written notice from
Agent or Required Lenders of such default;

 

(b)                                 any Credit Party defaults in the performance
of or compliance with any term contained in this Agreement or in any other
Financing Document (other than occurrences described in other provisions of this
Section 10.1 for which a different grace or cure period is specified or for
which no grace or cure period is specified and thereby constitute immediate
Events of Default) and such default is not remedied by the Credit Party or
waived by Agent within thirty (30) days after the earlier of (i) receipt by
Borrower Representative of notice from Agent or Required Lenders of such
default, or (ii) actual knowledge of any Borrower or any other Credit Party of
such default;

 

(c)                                  any representation, warranty, certification
or statement made by any Credit Party or any other Person in any Financing
Document or in any certificate, financial statement or other document delivered
pursuant to any Financing Document is incorrect in any respect (or in any
material respect if such representation, warranty, certification or statement is
not by its terms already qualified as to materiality) when made (or deemed made)
(subject, in the case of projections, other forward-looking information and
industry information, to the limitations set forth in Section 3.21 hereof);

 

(d)                                 failure of any Credit Party to pay when due
or within any applicable grace period any principal, interest or other amount on
Debt (other than the Loans), or the occurrence of any breach, default, condition
or event (in each case, other than conversion of, or rights to convert, any
Convertible Notes Debt in accordance with its terms so long as such conversion
terms are no less favorable than those applicable to the 2018 Convertible Notes
and/or the 2022 Convertible Notes as in effect on the date hereof) with respect
to any Debt (other than the Loans), if the effect of such failure or occurrence
is to cause or to permit the holder or holders of any such Debt to cause, Debt
or other liabilities having an aggregate principal amount in excess of
$5,000,000 to become or be declared due prior to its stated maturity;

 

(e)                                  any Borrower or any Material Subsidiary of
a Borrower shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;

 

77

--------------------------------------------------------------------------------


 

(f)                                   an involuntary case or other proceeding
shall be commenced against any Credit Party or any Material Subsidiary of a
Borrower seeking liquidation, reorganization or other relief with respect to it
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of sixty (60) days; or an order for relief
shall be entered against any Credit Party or any Subsidiary of a Borrower under
applicable federal bankruptcy, insolvency or other similar law in respect of
(i) bankruptcy, liquidation, winding-up, dissolution or suspension of general
operations, (ii) composition, rescheduling, reorganization, arrangement or
readjustment of, or other relief from, or stay of proceedings to enforce, some
or all of the debts or obligations, or (iii) possession, foreclosure, seizure or
retention, sale or other disposition of, or other proceedings to enforce
security over, all or any substantial part of the assets of such Credit Party or
Subsidiary;

 

(g)                                  (i) institution of any steps by any Person
to terminate a Pension Plan if as a result of such termination any Credit Party
or any member of the Controlled Group could be required to make a contribution
to such Pension Plan and could incur a liability or obligation to such Pension
Plan, in excess of $1,000,000, (ii) a contribution failure occurs with respect
to any Pension Plan sufficient to give rise to a Lien under Section 303(k) of
ERISA or Section 430(k) of the Code or an event occurs that could reasonably be
expected to give rise to a Lien under Section 4068 of ERISA, or (iii) there
shall occur any withdrawal or partial withdrawal from a Multiemployer Plan and
the withdrawal liability (without unaccrued interest) to Multiemployer Plans as
a result of such withdrawal (including any outstanding withdrawal liability that
any Credit Party or any member of the Controlled Group have incurred on the date
of such withdrawal) exceeds $1,000,000;

 

(h)                                 one or more judgments or orders for the
payment of money aggregating in excess of $5,000,000 (above (i) any amounts
covered by insurance to the extent the relevant independent third-party insurer
has not denied coverage therefor, or (ii) the amount of a bond or other security
from or on behalf of Borrowers or any of their respective Subsidiaries as
security against such judgment) shall be rendered against any or all Credit
Parties and either (i) enforcement proceedings shall have been commenced by any
creditor upon any such judgments or orders, or (ii) there shall be any period of
thirty (30) consecutive days during which a stay of enforcement of any such
judgments or orders, by reason of a pending appeal, bond or otherwise, shall not
be in effect;

 

(i)                                     any Lien created by any of the Security
Documents with respect to a material portion of the Collateral, taken as a
whole, shall at any time fail to constitute a valid and perfected (other than in
respect of Excluded Perfection Assets) Lien on all of the Collateral purported
to be encumbered thereby, subject to no prior or equal Lien except Permitted
Liens, or any Credit Party shall so assert;

 

(j)                                    the institution by any Governmental
Authority of criminal proceedings against any Credit Party;

 

(k)                                 any Guarantee of the Obligations shall fail
to remain in full force or effect (other than to the extent expressly permitted
by this Agreement) or any action shall be taken by any Guarantor to discontinue
or to assert the invalidity or unenforceability of its Guarantee, or any
Guarantor shall fail to comply with any of the terms of provisions of its
Guarantee, or any

 

78

--------------------------------------------------------------------------------


 

Guarantor shall deny that it has any further liability under its Guarantee, or
shall give notice to such effect (other than as a result of the discharge of
such Guarantor to the extent expressly permitted by this Agreement), including,
but not limited to, any notice of termination delivered pursuant to the terms of
any Guarantee.

 

(l)                                     any Borrower makes any payment on
account of any Subordinated Debt, other than payments specifically permitted by
the terms of the applicable Subordinated Debt Documents;

 

(m)                             the equity of Accuray fails to remain registered
with the SEC in good standing, and/or such equity fails to remain publicly
traded on and registered with a public securities exchange;

 

(n)                                 there shall occur any event of default under
the Indenture, the 2018 Convertible Notes, the 2022 Convertible Notes, any other
Convertible Notes Debt or any indenture in respect thereof; or

 

(o)                                 there shall occur any event of default under
the Affiliated Financing Documents.

 

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

 

Section 10.2                            Acceleration and Suspension or
Termination of Term Loan Commitment.  Upon the occurrence and during the
continuance of an Event of Default, Agent may, and shall if requested by
Required Lenders, (a) by notice to Borrower Representative suspend or terminate
the Term Loan Commitment and the obligations of Agent and Lenders with respect
thereto, in whole or in part (and, if in part, each Lender’s Term Loan
Commitment shall be reduced in accordance with its Pro Rata Share), and/or
(b) by notice to Borrower Representative declare all or any portion of the
Obligations to be, and the Obligations shall thereupon become, immediately due
and payable, with accrued interest thereon, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower,
and Borrowers will pay the same; provided, however, that in the case of any of
the Events of Default specified in Section 10.1(e) or 10.1(f) above, without any
notice to any Borrower or any other act by Agent or Lenders, the Term Loan
Commitment and the obligations of Agent and Lenders with respect thereto shall
thereupon immediately and automatically terminate and all of the Obligations
shall become immediately and automatically due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower and Borrowers will pay the same.

 

Section 10.3                            UCC Remedies.

 

(a)                                 Upon the occurrence of and during the
continuance of an Event of Default under this Agreement or the other Financing
Documents, Agent, in addition to all other rights, options, and remedies granted
to Agent under this Agreement or at law or in equity, may exercise, either
directly or through one or more assignees or designees, all rights and remedies
granted to it under all Financing Documents and under the UCC in effect in the
applicable jurisdiction(s) and under any other applicable law; including,
without limitation:

 

79

--------------------------------------------------------------------------------


 

(i)                                     the right to take possession of, send
notices regarding, and collect directly the Collateral, with or without judicial
process;

 

(ii)                                  the right to (by its own means or with
judicial assistance) enter any of Borrowers’ premises and take possession of the
Collateral, or render it unusable, or to render it usable or saleable, or
dispose of the Collateral on such premises in compliance with subsection
(iii) below and to take possession of Borrowers’ original books and records, to
obtain access to Borrowers’ data processing equipment, computer hardware and
software relating to the Collateral and to use all of the foregoing and the
information contained therein in any manner Agent deems appropriate, without any
liability for rent, storage, utilities, or other sums, and Borrowers shall not
resist or interfere with such action (if Borrowers’ books and records are
prepared or maintained by an accounting service, contractor or other third party
agent, Borrowers hereby irrevocably authorize such service, contractor or other
agent, upon notice by Agent to such Person that an Event of Default has occurred
and is continuing, to deliver to Agent or its designees such books and records,
and to follow Agent’s instructions with respect to further services to be
rendered);

 

(iii)                               the right to require Borrowers at Borrowers’
expense to assemble all or any part of the Collateral and make it available to
Agent at any place designated by Agent;

 

(iv)                              the right to notify postal authorities to
change the address for delivery of Borrowers’ mail to an address designated by
Agent and to receive, open and dispose of all mail addressed to any Borrower;
and/or

 

(v)                                 the right to enforce Borrowers’ rights
against Account Debtors and other obligors, including, without limitation,
(i) the right to collect Accounts directly in Agent’s own name (as agent for
Lenders) and to charge the collection costs and expenses, including attorneys’
fees, to Borrowers, and (ii) the right, in the name of Agent or any designee of
Agent or Borrowers, to verify the validity, amount or any other matter relating
to any Accounts by mail, telephone, telegraph or otherwise, including, without
limitation, verification of Borrowers’ compliance with applicable Laws. 
Borrowers shall cooperate fully with Agent in an effort to facilitate and
promptly conclude such verification process.  Such verification may include
contacts between Agent and applicable federal, state and local regulatory
authorities having jurisdiction over Borrowers’ affairs, all of which contacts
Borrowers hereby irrevocably authorize.

 

(b)                                 Each Borrower agrees that a notice received
by it at least ten (10) days before the time of any intended public sale, or the
time after which any private sale or other disposition of the Collateral is to
be made, shall be deemed to be reasonable notice of such sale or other
disposition.  If permitted by applicable law, any perishable Collateral which
threatens to speedily decline in value or which is sold on a recognized market
may be sold immediately by Agent without prior notice to Borrowers.  At any sale
or disposition of Collateral, Agent may (to the extent permitted by applicable
law) purchase all or any part of the Collateral, free from any right of
redemption by Borrowers, which right is hereby waived and released.  Each
Borrower covenants and agrees not to interfere with or impose any obstacle to
Agent’s exercise of its rights and remedies with respect to the Collateral. 
Agent shall have no obligation to clean-up or

 

80

--------------------------------------------------------------------------------


 

otherwise prepare the Collateral for sale.  Agent may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.  Agent may sell the
Collateral without giving any warranties as to the Collateral.  Agent may
specifically disclaim any warranties of title or the like.  This procedure will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral.  If Agent sells any of the Collateral upon credit, Borrowers
will be credited only with payments actually made by the purchaser, received by
Agent and applied to the indebtedness of the purchaser.  In the event the
purchaser fails to pay for the Collateral, Agent may resell the Collateral and
Borrowers shall be credited with the proceeds of the sale.  Borrowers shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Obligations.

 

(c)                                  Without restricting the generality of the
foregoing and for the purposes aforesaid, each Borrower hereby appoints and
constitutes Agent its lawful attorney-in-fact with full power of substitution in
the Collateral, upon the occurrence and during the continuance of an Event of
Default, to (i) use unadvanced funds remaining under this Agreement or which may
be reserved, escrowed or set aside for any purposes hereunder at any time, or to
advance funds in excess of the face amount of the Notes, (ii) pay, settle or
compromise all existing bills and claims, which may be Liens or security
interests, or to avoid such bills and claims becoming Liens against the
Collateral, (iii) execute all applications and certificates in the name of such
Borrower and to prosecute and defend all actions or proceedings in connection
with the Collateral, and (iv) do any and every act which such Borrower might do
in its own behalf; it being understood and agreed that the power of attorney in
this subsection (c) shall be a power coupled with an interest and cannot be
revoked.

 

(d)                                 Subject to the terms and conditions of this
Agreement, solely for the purpose of enabling the Agent, on behalf of the
Lenders, to exercise rights and remedies hereunder after the occurrence and
solely during the continuance of an Event of Default and at such time as the
Agent shall be lawfully entitled to exercise such rights and remedies, Agent is
hereby granted, for its benefit and the benefit of the Lenders, to the extent
licensable without payment to or consent of any third party, an irrevocable
(during the continuation of an Event of Default), non-exclusive license
(exercisable without payment of royalty or other compensation to any Credit
Party or any other Person) to use any of the Intellectual Property of any Credit
Party included in the Collateral, including access to all media in which any
such licensed Intellectual Property may be recorded or stored and to all
computer programs used for the compilation or printout thereof, provided,
however, that (i) such license granted hereunder with respect to trademarks
shall be subject to all quality control and use requirements or standards of the
applicable Credit Party, (ii) the Agent continue to use such Credit Party’s
patent, trademark, copyright and proprietary notices in connection with its
exercise of such license, (iii) all goodwill associated with the use of the
Credit Party’s trademarks will inure to the sole and exclusive benefit of such
Credit Party and (iv) the Agent, on behalf of the Lenders, shall have no greater
rights than those of the applicable Credit Party under any such license.  For
the avoidance of doubt, the use of the license granted to the Agent pursuant to
this Section 10.3(d) by the Credit Parties may be exercised, at the option of
the Agent, only upon the occurrence and solely during the continuance of an
Event of Default.

 

Section 10.4                            Reserved.

 

81

--------------------------------------------------------------------------------


 

Section 10.5                            Default Rate of Interest.  At the
election of Agent or Required Lenders, after the occurrence of an Event of
Default (but in the case of a breach of the covenants in Article 6, only after
the Cure Period expires or if the Cure Right is no longer available) and for so
long as it continues, (a) the Loans and other Obligations shall bear interest at
rates that are two percent (2.0%) per annum in excess of the rates otherwise
payable under this Agreement; provided, however, that in the case of any Event
of Default specified in Section 10.1(e) or 10.1(f) above, such default rates
shall apply immediately and automatically without the need for any election or
action of any kind on the part of Agent or any Lender.

 

Section 10.6                            Setoff Rights.  During the continuance
of any Event of Default, each Lender is hereby authorized by each Borrower at
any time or from time to time, with reasonably prompt subsequent notice to such
Borrower (any prior or contemporaneous notice being hereby expressly waived) to
set off and to appropriate and to apply any and all (a) balances held by such
Lender or any of such Lender’s Affiliates at any of its offices for the account
of such Borrower or any of its Subsidiaries (regardless of whether such balances
are then due to such Borrower or its Subsidiaries), and (b) other property at
any time held or owing by such Lender to or for the credit or for the account of
such Borrower or any of its Subsidiaries, against and on account of any of the
Obligations; except that no Lender shall exercise any such right without the
prior written consent of Agent.  Any Lender exercising a right to set off shall
purchase for cash (and the other Lenders shall sell) interests in each of such
other Lender’s Pro Rata Share of the Obligations as would be necessary to cause
all Lenders to share the amount so set off with each other Lender in accordance
with their respective Pro Rata Share of the Obligations.  Each Borrower agrees,
to the fullest extent permitted by law, that any Lender and any of such Lender’s
Affiliates may exercise its right to set off with respect to the Obligations as
provided in this Section 10.6.

 

Section 10.7                            Application of Proceeds.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, upon the occurrence and during the continuance of
an Event of Default, each Borrower irrevocably waives the right to direct the
application of any and all payments at any time or times thereafter received by
Agent from or on behalf of such Borrower or any Guarantor of all or any part of
the Obligations, and, as between Borrowers on the one hand and Agent and Lenders
on the other, Agent shall have the continuing and exclusive right to apply and
to reapply any and all payments received against the Obligations in such manner
as Agent may deem advisable notwithstanding any previous application by Agent.

 

(b)                                 Following the occurrence and continuance of
an Event of Default, but absent the occurrence and continuance of an
Acceleration Event, Agent shall apply any and all payments received by Agent in
respect of the Obligations, and any and all proceeds of Collateral received by
Agent, in such order as Agent may from time to time elect.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, if an Acceleration Event shall have occurred, and
so long as it continues, Agent shall apply any and all payments received by
Agent in respect of the Obligations, and any and all proceeds of Collateral
received by Agent, in the following order:  first, to all fees, costs,
indemnities, liabilities, obligations and expenses incurred by or owing to Agent
with respect to this Agreement, the other Financing Documents or the Collateral;
second, to all fees, costs, indemnities, liabilities,

 

82

--------------------------------------------------------------------------------


 

obligations and expenses incurred by or owing to any Lender with respect to this
Agreement, the other Financing Documents or the Collateral; third, to accrued
and unpaid interest on the Obligations (including any interest which, but for
the provisions of the Bankruptcy Code, would have accrued on such amounts);
fourth, to the principal amount of the Obligations outstanding; and fifth to any
other indebtedness or obligations of Borrowers owing to Agent or any Lender
under the Financing Documents.  Any balance remaining shall be delivered to
Borrowers or to whomever may be lawfully entitled to receive such balance or as
a court of competent jurisdiction may direct.  In carrying out the foregoing,
(y) amounts received shall be applied in the numerical order provided until
exhausted prior to the application to the next succeeding category, and (z) each
of the Persons entitled to receive a payment in any particular category shall
receive an amount equal to its Pro Rata Share of amounts available to be applied
pursuant thereto for such category.

 

Section 10.8                            Waivers.

 

(a)                                 Except as otherwise provided for in this
Agreement and to the fullest extent permitted by applicable law, each Borrower
waives:  (i) presentment, demand and protest, and notice of presentment,
dishonor, intent to accelerate, acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all
Financing Documents, the Notes or any other notes, commercial paper, accounts,
contracts, documents, Instruments, Chattel Paper and Guarantees at any time held
by Lenders on which any Borrower may in any way be liable, and hereby ratifies
and confirms whatever Lenders may do in this regard; (ii) all rights to notice
and a hearing prior to Agent’s or any Lender’s taking possession or control of,
or to Agent’s or any Lender’s replevy, attachment or levy upon, any Collateral
or any bond or security which might be required by any court prior to allowing
Agent or any Lender to exercise any of its remedies; and (iii) the benefit of
all valuation, appraisal and exemption Laws.  Each Borrower acknowledges that it
has been advised by counsel of its choices and decisions with respect to this
Agreement, the other Financing Documents and the transactions evidenced hereby
and thereby.

 

(b)                                 Each Borrower for itself and all its
successors and assigns, (i) agrees that its liability shall not be in any manner
affected by any indulgence, extension of time, renewal, waiver, or modification
granted or consented to by Lender; (ii) consents to any indulgences and all
extensions of time, renewals, waivers, or modifications that may be granted by
Agent or any Lender with respect to the payment or other provisions of the
Financing Documents, and to any substitution, exchange or release of the
Collateral, or any part thereof, with or without substitution, and agrees to the
addition or release of any Borrower, endorsers, guarantors, or sureties, or
whether primarily or secondarily liable, without notice to any other Borrower
and without affecting its liability hereunder; (iii) agrees that its liability
shall be unconditional and without regard to the liability of any other
Borrower, Agent or any Lender for any tax on the indebtedness (except to the
extent otherwise expressly provided in Section 2.8); and (iv) to the fullest
extent permitted by law, expressly waives the benefit of any statute or rule of
law or equity now provided, or which may hereafter be provided, which would
produce a result contrary to or in conflict with the foregoing.

 

(c)                                  To the extent that Agent or any Lender may
have acquiesced in any noncompliance with any requirements or conditions
precedent to the closing of the Loans or to any subsequent disbursement of Loan
proceeds, such acquiescence shall not be deemed to constitute a waiver by Agent
or any Lender of such requirements with respect to any future

 

83

--------------------------------------------------------------------------------


 

disbursements of Loan proceeds and Agent may at any time after such acquiescence
require Borrowers to comply with all such requirements.  Any forbearance by
Agent or Lender in exercising any right or remedy under any of the Financing
Documents, or otherwise afforded by applicable law, including any failure to
accelerate the maturity date of the Loans, shall not be a waiver of or preclude
the exercise of any right or remedy nor shall it serve as a novation of the
Notes or as a reinstatement of the Loans or a waiver of such right of
acceleration or the right to insist upon strict compliance of the terms of the
Financing Documents.  Agent’s or any Lender’s acceptance of payment of any sum
secured by any of the Financing Documents after the due date of such payment
shall not be a waiver of Agent’s and such Lender’s right to either require
prompt payment when due of all other sums so secured or to declare a default for
failure to make prompt payment.  The procurement of insurance or the payment of
taxes or other Liens or charges by Agent as the result of an Event of Default
shall not be a waiver of Agent’s right to accelerate the maturity of the Loans,
nor shall Agent’s receipt of any condemnation awards, insurance proceeds, or
damages under this Agreement operate to cure or waive any Credit Party’s default
in payment of sums secured by any of the Financing Documents.

 

(d)                                 Without limiting the generality of anything
contained in this Agreement or the other Financing Documents, each Borrower
agrees that if an Event of Default is continuing all Liens and other rights,
remedies or privileges provided to Agent or Lenders shall remain in full force
and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrowers and the Financing
Documents and other security instruments or agreements securing the Loans have
been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrowers’ obligations under the Financing Documents.

 

(e)                                  Nothing contained herein or in any other
Financing Document shall be construed as requiring Agent or any Lender to resort
to any part of the Collateral for the satisfaction of any of Borrowers’
obligations under the Financing Documents in preference or priority to any other
Collateral, and Agent may seek satisfaction out of all of the Collateral or any
part thereof, in its absolute discretion in respect of Borrowers’ obligations
under the Financing Documents.  In addition, Agent shall have the right, after
the occurrence and during the continuance of an Event of Default, to partially
foreclose upon any Collateral in any manner and for any amounts secured by the
Financing Documents then due and payable as determined by Agent in its sole
discretion, including, without limitation, the following circumstances:  (i) in
the event any Borrower defaults beyond any applicable grace period in the
payment of one or more scheduled payments of principal and/or interest, Agent
may foreclose upon all or any part of the Collateral to recover such delinquent
payments, or (ii) in the event Agent elects (in accordance with the terms of
this Agreement) to accelerate less than the entire outstanding principal balance
of the Loans, Agent may foreclose all or any part of the Collateral to recover
so much of the principal balance of the Loans as Lender may accelerate and such
other sums secured by one or more of the Financing Documents as Agent may
elect.  Notwithstanding one or more partial foreclosures, any unforeclosed
Collateral shall remain subject to the Financing Documents to secure payment of
sums secured by the Financing Documents and not previously recovered.

 

(f)                                   To the fullest extent permitted by law,
each Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Collateral any equitable right otherwise
available to any Credit Party which would require the separate sale of any of
the Collateral or require Agent or Lenders to exhaust their remedies against any
part of the

 

84

--------------------------------------------------------------------------------


 

Collateral before proceeding against any other part of the Collateral; and
further in the event of such foreclosure each Borrower does hereby expressly
consent to and authorize, at the option of Agent, the foreclosure and sale
either separately or together of each part of the Collateral.

 

Section 10.9                            Injunctive Relief.  The parties
acknowledge and agree that, in the event of a breach or threatened breach of any
Credit Party’s obligations under any Financing Documents, Agent and Lenders may
have no adequate remedy in money damages and, accordingly, shall be entitled to
an injunction (including, without limitation, a temporary restraining order,
preliminary injunction, writ of attachment, or order compelling an audit)
against such breach or threatened breach, including, without limitation,
maintaining any cash management and collection procedure described herein. 
However, no specification in this Agreement of a specific legal or equitable
remedy shall be construed as a waiver or prohibition against any other legal or
equitable remedies in the event of a breach or threatened breach of any
provision of this Agreement.  Each Credit Party waives, to the fullest extent
permitted by law, the requirement of the posting of any bond in connection with
such injunctive relief.  By joining in the Financing Documents as a Credit
Party, each Credit Party specifically joins in this Section as if this
Section were a part of each Financing Document executed by such Credit Party.

 

Section 10.10                     Marshalling; Payments Set Aside.  Neither
Agent nor any Lender shall be under any obligation to marshal any assets in
payment of any or all of the Obligations.  To the extent that Borrower makes any
payment or Agent enforces its Liens or Agent or any Lender exercises its right
of set-off, and such payment or the proceeds of such enforcement or set-off is
subsequently invalidated, declared to be fraudulent or preferential, set aside,
or required to be repaid by anyone, then to the extent of such recovery, the
Obligations or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or set-off had
not occurred.

 

Section 10.11                     Cure Right.  (a) Notwithstanding anything to
the contrary contained in this Agreement, in the event that Borrowers fail to
comply with Section 6.2 as of the end of any fiscal quarter, until the
expiration of the fifteenth (15th) Business Day subsequent to the date the
Compliance Certificate for such fiscal quarter is required to be delivered
pursuant to Section 4.1 (the “Cure Period”), Accuray shall have the right to
issue equity interests (other than Disqualified Equity Interests) for cash (the
amount thereof, the “Cure Amount” and the exercise of such right, the “Cure
Right”); provided, (i) no more than four (4) Cure Rights may be exercised after
the Closing Date; (ii) no more than two Cure Rights may be exercised during any
consecutive four fiscal quarters; (iii) no Cure Amount shall exceed the amount
necessary to cause compliance with Section 6.2 for the period then ended;
(iv) no Cure Amount shall exceed $5,000,000; and (v) the Cure Right must be
exercised under this Agreement and the Affiliated Credit Agreement
concurrently;  provided further, that (x) Borrower Representative shall give
Agent written notice of their intention to exercise the Cure Right prior to the
eleventh (11th) Business Day subsequent to the date the Compliance Certificate
for such fiscal quarter is required to be delivered (such Business Day, the
“Cure Notice Deadline”) and (y) so long as Borrower Representative has given
irrevocable written notice to Agent of its commitment to exercise the Cure Right
prior to the Cure Notice Deadline, during the remainder of the Cure Period
thereafter, neither Agent nor Lenders shall exercise remedies in connection with
such failure to comply with Section 6.2 as of the end of such fiscal quarter;
provided, further, that Borrowers shall not be permitted to request the second
advance of the Term Loan during the Cure Period unless and until the Cure Amount
has been received by Accuray.

 

85

--------------------------------------------------------------------------------


 

(b)                                 Upon the receipt by Accuray of the cash
proceeds of any equity issuance  referred to in Section 10.11(a), EBITDA for the
fiscal quarter as to which such Cure Right is exercised (the “Cure Right Fiscal
Quarter”) shall be deemed to have been increased by the Cure Amount in
determining compliance with Section 6.2 for such Cure Right Fiscal Quarter and
for any subsequent period that includes such Cure Right Fiscal Quarter; provided
that no increase in EBITDA on account of the exercise of any Cure Right shall be
applicable for any other purpose under this Agreement or any other Financing
Documents.

 

(c)                                  If after giving effect to the
recalculations set forth in Section 10.11(b) Borrowers shall then be in
compliance with Section 6.2, Borrowers shall be deemed to have satisfied the
requirements of such covenant as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and any Event of Default with respect to any such covenant that had
occurred shall be deemed cured for all purposes of this Agreement and the other
Financing Documents.

 

ARTICLE 11

 

AGENT

 

Section 11.1                            Appointment and Authorization.  Each
Lender hereby irrevocably appoints and authorizes Agent to enter into each of
the Financing Documents to which it is a party (other than this Agreement) on
its behalf and to take such actions as Agent on its behalf and to exercise such
powers under the Financing Documents as are delegated to Agent by the terms
thereof, together with all such powers as are reasonably incidental thereto. 
Subject to the terms of Section 11.16 and to the terms of the other Financing
Documents, Agent is authorized and empowered to amend, modify, or waive any
provisions of this Agreement or the other Financing Documents on behalf of
Lenders.  The provisions of this Article 11 are solely for the benefit of Agent
and Lenders and neither any Borrower nor any other Credit Party shall have any
rights as a third party beneficiary of any of the provisions hereof.  In
performing its functions and duties under this Agreement, Agent shall act solely
as agent of Lenders and does not assume and shall not be deemed to have assumed
any obligation toward or relationship of agency or trust with or for any
Borrower or any other Credit Party.  Agent may perform any of its duties
hereunder, or under the Financing Documents, by or through its agents,
servicers, trustees, investment managers or employees.

 

Section 11.2                            Agent and Affiliates.  Agent shall have
the same rights and powers under the Financing Documents as any other Lender and
may exercise or refrain from exercising the same as though it were not Agent,
and Agent and its Affiliates may lend money to, invest in and generally engage
in any kind of business with each Credit Party or Affiliate of any Credit Party
as if it were not Agent hereunder.

 

Section 11.3                            Action by Agent.  The duties of Agent
shall be mechanical and administrative in nature.  Agent shall not have by
reason of this Agreement a fiduciary relationship in respect of any Lender. 
Nothing in this Agreement or any of the Financing Documents is intended to or
shall be construed to impose upon Agent any obligations in respect of this
Agreement or any of the Financing Documents except as expressly set forth herein
or therein.

 

86

--------------------------------------------------------------------------------


 

Section 11.4                            Consultation with Experts.  Agent may
consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

 

Section 11.5                            Liability of Agent.  Neither Agent nor
any of its directors, officers, agents, servicers, trustees, investment managers
or employees shall be liable to any Lender for any action taken or not taken by
it in connection with the Financing Documents, except that Agent shall be liable
with respect to its specific duties set forth hereunder but only to the extent
of its own gross negligence or willful misconduct in the discharge thereof as
determined by a final non-appealable judgment of a court of competent
jurisdiction.  Neither Agent nor any of its directors, officers, agents,
servicers, trustees, investment managers or employees shall be responsible for
or have any duty to ascertain, inquire into or verify (a) any statement,
warranty or representation made in connection with any Financing Document or any
borrowing hereunder; (b) the performance or observance of any of the covenants
or agreements specified in any Financing Document; (c) the satisfaction of any
condition specified in any Financing Document; (d) the validity, effectiveness,
sufficiency or genuineness of any Financing Document, any Lien purported to be
created or perfected thereby or any other instrument or writing furnished in
connection therewith; (e) the existence or non-existence of any Default or Event
of Default; or (f) the financial condition of any Credit Party.  Agent shall not
incur any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, facsimile or electronic
transmission or similar writing) believed by it to be genuine or to be signed by
the proper party or parties.  Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).

 

Section 11.6                            Indemnification.  Each Lender shall, in
accordance with its Pro Rata Share, indemnify Agent (to the extent not
reimbursed by Borrowers) upon demand against any cost, expense (including
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from Agent’s gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction) that Agent may suffer or incur in connection with the Financing
Documents or any action taken or omitted by Agent hereunder or thereunder.  If
any indemnity furnished to Agent for any purpose shall, in the opinion of Agent,
be insufficient or become impaired, Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against even if so directed
by Required Lenders until such additional indemnity is furnished.

 

Section 11.7                            Right to Request and Act on
Instructions.  Agent may at any time request instructions from Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the Financing Documents Agent is permitted or desires to take or to
grant, and if such instructions are promptly requested, Agent shall be
absolutely entitled to refrain from

 

87

--------------------------------------------------------------------------------


 

taking any action or to withhold any approval and shall not be under any
liability whatsoever to any Person for refraining from any action or withholding
any approval under any of the Financing Documents until it shall have received
such instructions from Required Lenders or all or such other portion of Lenders
as shall be prescribed by this Agreement.  Without limiting the foregoing, no
Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or refraining from acting under this Agreement or any of the other
Financing Documents in accordance with the instructions of Required Lenders (or
all or such other portion of Lenders as shall be prescribed by this Agreement)
and, notwithstanding the instructions of Required Lenders (or such other
applicable portion of Lenders), Agent shall have no obligation to take any
action if it believes, in good faith, that such action would violate applicable
Law or exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 11.6.

 

Section 11.8                            Credit Decision.  Each Lender
acknowledges that it has, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under the Financing
Documents.

 

Section 11.9                            Collateral Matters.  Lenders irrevocably
authorize Agent, at its option and in its discretion, to (a) release any Lien
granted to or held by Agent under any Security Document (i) upon termination of
the Term Loan Commitment and payment in full of all Obligations; or
(ii) constituting property sold or disposed of as part of or in connection with
any disposition permitted under any Financing Document (it being understood and
agreed that Agent may conclusively rely without further inquiry on a certificate
of a Responsible Officer as to the sale or other disposition of property being
made in full compliance with the provisions of the Financing Documents); and
(b) subordinate any Lien granted to or held by Agent under any Security Document
to a Permitted Lien that is allowed to have priority over the Liens granted to
or held by Agent pursuant to the definition of “Permitted Liens”.  Upon request
by Agent at any time, Lenders will confirm Agent’s authority to release and/or
subordinate particular types or items of Collateral pursuant to this
Section 11.9.

 

Section 11.10                     Agency for Perfection.  Agent and each Lender
hereby appoint each other Lender as agent for the purpose of perfecting Agent’s
security interest in assets which, in accordance with the Uniform Commercial
Code in any applicable jurisdiction, can be perfected by possession or control. 
Should any Lender (other than Agent) obtain possession or control of any such
assets, such Lender shall notify Agent thereof, and, promptly upon Agent’s
request therefor, shall deliver such assets to Agent or in accordance with
Agent’s instructions or transfer control to Agent in accordance with Agent’s
instructions.  Each Lender agrees that it will not have any right individually
to enforce or seek to enforce any Security Document or to realize upon any
Collateral for the Loan unless instructed to do so by Agent (or consented to by
Agent), it being understood and agreed that such rights and remedies may be
exercised only by Agent.

 

88

--------------------------------------------------------------------------------


 

Section 11.11                     Notice of Default.  Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
except with respect to defaults in the payment of principal, interest and fees
required to be paid to Agent for the account of Lenders, unless Agent shall have
received written notice from a Lender or a Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  Agent will notify each Lender of its receipt of any such
notice.  Agent shall take such action with respect to such Default or Event of
Default as may be requested by Required Lenders (or all or such other portion of
Lenders as shall be prescribed by this Agreement) in accordance with the terms
hereof.  Unless and until Agent has received any such request, Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable or
in the best interests of Lenders.

 

Section 11.12                     Assignment by Agent; Resignation of Agent;
Successor Agent.

 

(a)                                 Agent may at any time assign its rights,
powers, privileges and duties hereunder to (i) another Lender, or (ii) any
Person to whom Agent, in its capacity as a Lender, has assigned (or will assign,
in conjunction with such assignment of agency rights hereunder) 50% or more of
its Loan, in each case without the consent of Lenders or Borrowers.  Following
any such assignment, Agent shall give notice to Lenders and Borrowers.  An
assignment by Agent pursuant to this subsection (a) shall not be deemed a
resignation by Agent for purposes of subsection (b) below.

 

(b)                                 Without limiting the rights of Agent to
designate an assignee pursuant to subsection (a) above, Agent may at any time
give notice of its resignation to Lenders and Borrowers.  Upon receipt of any
such notice of resignation, Required Lenders shall have the right to appoint a
successor Agent.  If no such successor shall have been so appointed by Required
Lenders and shall have accepted such appointment within ten (10) Business Days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of Lenders, appoint a successor Agent; provided, however,
that if Agent shall notify Borrowers and Lenders that no Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice from Agent that no Person has accepted such
appointment and, from and following delivery of such notice, (i) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Financing Documents, and (ii) all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender directly, until such time as Required Lenders appoint a
successor Agent as provided for above in this paragraph.

 

(c)                                  Upon (i) an assignment permitted by
subsection (a) above, or (ii) the acceptance of a successor’s appointment as
Agent pursuant to subsection (b) above, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder and under the other Financing Documents
(if not already discharged therefrom as provided above in this paragraph).  The
fees payable by Borrowers to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrowers and such
successor.  After the retiring Agent’s resignation hereunder and under the other
Financing Documents, the provisions of this Article and Section 11.12 shall
continue in effect for the benefit of such retiring Agent and its sub-agents in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting or was continuing to act as Agent.

 

89

--------------------------------------------------------------------------------


 

Section 11.13                     Payment and Sharing of Payment.

 

(a)                                 Term Loan Payments.  Payments of principal,
interest and fees in respect of the Term Loans will be settled on the date of
receipt if received by Agent on the last Business Day of a month or on the
Business Day immediately following the date of receipt if received on any day
other than the last Business Day of a month.

 

(b)                                 Return of Payments.

 

(i)                                     If Agent pays an amount to a Lender
under this Agreement in the belief or expectation that a related payment has
been or will be received by Agent from a Borrower and such related payment is
not received by Agent, then Agent will be entitled to recover such amount from
such Lender on demand without setoff, counterclaim or deduction of any kind,
together with interest accruing on a daily basis at the Federal Funds Rate.

 

(ii)                                  If Agent determines at any time that any
amount received by Agent under this Agreement must be returned to any Borrower
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other
Financing Document, Agent will not be required to distribute any portion thereof
to any Lender.  In addition, each Lender will repay to Agent on demand any
portion of such amount that Agent has distributed to such Lender, together with
interest at such rate, if any, as Agent is required to pay to any Borrower or
such other Person, without setoff, counterclaim or deduction of any kind.

 

(c)                                  Defaulted Lenders.  The failure of any
Defaulted Lender to make any payment required by it hereunder shall not relieve
any other Lender of its obligations to make payment, but neither any other
Lender nor Agent shall be responsible for the failure of any Defaulted Lender to
make any payment required hereunder.  Notwithstanding anything set forth herein
to the contrary, a Defaulted Lender shall not have any voting or consent rights
under or with respect to any Financing Document or constitute a “Lender” (or be
included in the calculation of “Required Lenders” hereunder) for any voting or
consent rights under or with respect to any Financing Document.

 

(d)                                 Sharing of Payments.  If any Lender shall
obtain any payment or other recovery (whether voluntary, involuntary, by
application of setoff or otherwise) on account of any Loan (other than pursuant
to the terms of Section 2.8(d)) in excess of its Pro Rata Share of payments
entitled pursuant to the other provisions of this Section 11.13, such Lender
shall purchase from the other Lenders such participations in extensions of
credit made by such other Lenders (without recourse, representation or warranty)
as shall be necessary to cause such purchasing Lender to share the excess
payment or other recovery ratably with each of them; provided, however, that if
all or any portion of the excess payment or other recovery is thereafter
required to be returned or otherwise recovered from such purchasing Lender, such
portion of such purchase shall be rescinded and each Lender which has sold a
participation to the purchasing Lender shall repay to the purchasing Lender the
purchase price to the ratable extent of such return or recovery, without
interest.  Each Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this clause (d) may, to the fullest extent
permitted by law, exercise

 

90

--------------------------------------------------------------------------------


 

all its rights of payment (including pursuant to Section 10.6) with respect to
such participation as fully as if such Lender were the direct creditor of
Borrowers in the amount of such participation.  If under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a setoff to which this clause (d) applies, such Lender shall, to the
extent practicable, exercise its rights in respect of such secured claim in a
manner consistent with the rights of Lenders entitled under this clause (d) to
share in the benefits of any recovery on such secured claim.

 

Section 11.14                     Right to Perform, Preserve and Protect.  If
any Credit Party fails to perform any obligation hereunder or under any other
Financing Document, Agent itself may, but shall not be obligated to, cause such
obligation to be performed at Borrowers’ expense.  Agent is further authorized
by Borrowers and Lenders to make expenditures from time to time which Agent, in
its reasonable business judgment, deems necessary or desirable to (a) preserve
or protect the business conducted by Borrowers, the Collateral, or any portion
thereof, and/or (b) enhance the likelihood of, or maximize the amount of,
repayment of the Loan and other Obligations.  Each Borrower hereby agrees to
reimburse Agent on demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.14.  Each Lender hereby agrees to
indemnify Agent upon demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.14, in accordance with the
provisions of Section 11.6.

 

Section 11.15                     Additional Titled Agents.  Except for rights
and powers, if any, expressly reserved under this Agreement to any bookrunner,
arranger or to any titled agent named on the cover page of this Agreement, other
than Agent (collectively, the “Additional Titled Agents”), and except for
obligations, liabilities, duties and responsibilities, if any, expressly assumed
under this Agreement by any Additional Titled Agent, no Additional Titled Agent,
in such capacity, has any rights, powers, liabilities, duties or
responsibilities hereunder or under any of the other Financing Documents. 
Without limiting the foregoing, no Additional Titled Agent shall have nor be
deemed to have a fiduciary relationship with any Lender.  At any time that any
Lender serving as an Additional Titled Agent shall have transferred to any other
Person (other than any Affiliates) all of its interests in the Loan, such Lender
shall be deemed to have concurrently resigned as such Additional Titled Agent.

 

Section 11.16                     Amendments and Waivers.

 

(a)                                 No provision of this Agreement or any other
Financing Document may be amended, waived or otherwise modified unless such
amendment, waiver or other modification is in writing and is signed or otherwise
approved by Borrowers, the Required Lenders and any other Lender to the extent
required under Section 11.16(b); provided, however, that (i) the Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto and (ii) if Agent and Borrower Representative shall
have jointly identified an obvious error (including, but not limited to, an
incorrect cross-reference) or any error or omission of a technical or immaterial
nature, in each case, in any provision of this Agreement or any other Financing
Document (including, for the avoidance of doubt, any exhibit, schedule or other
attachment to Financing Document), then Agent (acting in its sole discretion)
and Borrower Representative or any other relevant Credit Party shall be
permitted to amend such provision and such amendment shall be deemed approved by
Lenders if Lenders shall have received five (5) Business Days’ prior written
notice of such change and Agent shall not have received, within five
(5) Business Days of the date of such notice to Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.

 

91

--------------------------------------------------------------------------------


 

(b)                                 In addition to the required signatures under
Section 11.16(a), no provision of this Agreement or any other Financing Document
may be amended, waived or otherwise modified unless such amendment, waiver or
other modification is in writing and is signed or otherwise approved by the
following Persons:

 

(i)                                     if any amendment, waiver or other
modification would increase a Lender’s funding obligations in respect of any
Loan, by such Lender; and/or

 

(ii)                                  if the rights or duties of Agent are
affected thereby, by Agent;

 

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all Lenders directly affected thereby, (A) reduce the principal of,
rate of interest on or any fees with respect to any Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Loan; (B) postpone the date fixed for, or waive,
any payment (other than any mandatory prepayment pursuant to Section 2.1(b)(ii))
of principal of any Loan, or of interest on any Loan (other than default
interest) or any fees provided for hereunder (other than late charges) or
postpone the date of termination of any commitment of any Lender hereunder;
(C) change the definition of the term Required Lenders or the percentage of
Lenders which shall be required for Lenders to take any action hereunder;
(D) release all or substantially all of the Collateral, authorize any Borrower
to sell or otherwise dispose of all or substantially all of the Collateral or
release any Guarantor of all or any portion of the Obligations or its Guarantee
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be provided in this Agreement or the other
Financing Documents (including in connection with any disposition permitted
hereunder); (E) amend, waive or otherwise modify this Section 11.16(b) or the
definitions of the terms used in this Section 11.16(b) insofar as the
definitions affect the substance of this Section 11.16(b); (F) consent to the
assignment, delegation or other transfer by any Credit Party of any of its
rights and obligations under any Financing Document or release any Borrower of
its payment obligations under any Financing Document, except, in each case with
respect to this clause (F), pursuant to a merger or consolidation permitted
pursuant to this Agreement; or (G) amend any of the provisions of Section 10.7
or amend any of the definitions of Pro Rata Share, Term Loan Commitment, Term
Loan Tranche 1 Commitments, Term Loan Tranche 2 Commitments, Term Loan
Commitment Amount, Term Loan Tranche 1 Commitment Amount, Term Loan Tranche 2
Commitment Amount, Term Loan Commitment Percentage, Term Loan Tranche 1
Commitment Percentage, Term Loan Tranche 2 Commitment Percentage or that provide
for Lenders to receive their Pro Rata Shares of any fees, payments, setoffs or
proceeds of Collateral hereunder.  It is hereby understood and agreed that all
Lenders shall be deemed directly affected by an amendment, waiver or other
modification of the type described in the preceding clauses (C), (D), (E),
(F) and (G) of the preceding sentence.

 

92

--------------------------------------------------------------------------------


 

Section 11.17                     Assignments and Participations.

 

(a)                                 Assignments.

 

(i)                                     Any Lender may at any time assign to one
or more Eligible Assignees all or any portion of such Lender’s Loan together
with all related obligations of such Lender hereunder.  Except as Agent may
otherwise agree, the amount of any such assignment (determined as of the date of
the applicable Assignment Agreement or, if a “Trade Date” is specified in such
Assignment Agreement, as of such Trade Date) shall be in a minimum aggregate
amount equal to $1,000,000 or, if less, the assignor’s entire interests in the
outstanding Loan; provided, however, that, in connection with simultaneous
assignments to two or more related Approved Funds, such Approved Funds shall be
treated as one assignee for purposes of determining compliance with the minimum
assignment size referred to above.  Borrowers and Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned to an Eligible Assignee until Agent shall have received
and accepted an effective Assignment Agreement executed, delivered and fully
completed by the applicable parties thereto and a processing fee of $3,500 to be
paid by the assigning Lender; provided, however, that only one processing fee
shall be payable in connection with simultaneous assignments to two or more
related Approved Funds.  Each assignment shall contain a representation of the
assignee Lender in the relevant Assignment Agreement that such assignee is not
an Excluded Person.

 

(ii)                                  From and after the date on which the
conditions described above have been met, (A) such Eligible Assignee shall be
deemed automatically to have become a party hereto and, to the extent of the
interests assigned to such Eligible Assignee pursuant to such Assignment
Agreement, shall have the rights and obligations of a Lender hereunder, and
(B) the assigning Lender, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment Agreement, shall be
released from its rights and obligations hereunder (other than those that
survive termination pursuant to Section 12.1).  Upon the request of the Eligible
Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, each Borrower shall execute and deliver to Agent for
delivery to the Eligible Assignee (and, as applicable, the assigning Lender)
Notes in the aggregate principal amount of the Eligible Assignee’s Loan (and, as
applicable, Notes in the principal amount of that portion of the principal
amount of the Loan retained by the assigning Lender).  Upon receipt by the
assigning Lender of such Note, the assigning Lender shall return to Borrower
Representative any prior Note held by it.

 

(iii)                               Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at the office of its servicer located in
Bethesda, Maryland a copy of each Assignment Agreement delivered to it and a
register for the recordation of the names and addresses of each Lender, and the
commitments of, and principal amount of the Loan owing to, such Lender pursuant
to the terms hereof.  The entries in such register shall be conclusive, and
Borrower, Agent and Lenders may treat each Person whose name is recorded therein
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  Such register shall be
available for inspection by Borrower and any Lender, at any reasonable time upon
reasonable prior notice to Agent.

 

93

--------------------------------------------------------------------------------


 

(iv)                              Notwithstanding the foregoing provisions of
this Section 11.17(a) or any other provision of this Agreement, any Lender may
at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
however, that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(v)                                 Notwithstanding the foregoing provisions of
this Section 11.17(a) or any other provision of this Agreement, Agent has the
right, but not the obligation, to effectuate assignments of Loans via an
electronic settlement system acceptable to Agent as designated in writing from
time to time to Lenders by Agent (the “Settlement Service”).  At any time when
Agent elects, in its sole discretion, to implement such Settlement Service, each
such assignment shall be effected by the assigning Lender and proposed assignee
pursuant to the procedures then in effect under the Settlement Service, which
procedures shall be consistent with the other provisions of this
Section 11.17(a).  Each assigning Lender and proposed Eligible Assignee shall
comply with the requirements of the Settlement Service in connection with
effecting any assignment of Loans pursuant to the Settlement Service.  With the
prior written approval of Agent, Agent’s approval of such Eligible Assignee
shall be deemed to have been automatically granted with respect to any transfer
effected through the Settlement Service.  Assignments and assumptions of the
Loan shall be effected by the provisions otherwise set forth herein until Agent
notifies Lenders of the Settlement Service as set forth herein.

 

(b)                                 Participations.

 

(i)                                     Any Lender may at any time, without the
consent of, or notice to, any Borrower or Agent, sell to one or more Persons
(other than a Excluded Person, any Borrower or any Borrower’s Affiliates)
participating interests in its Loan, commitments or other interests hereunder
(any such Person, a “Participant”).  In the event of a sale by a Lender of a
participating interest to a Participant, (i) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (ii) Borrowers and Agent shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations hereunder, and (iii) all amounts payable by each Borrower
shall be determined as if such Lender had not sold such participation and shall
be paid directly to such Lender.  Each Borrower agrees that if amounts
outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement; provided, however, that
such right of set-off shall be subject to the obligation of each Participant to
share with Lenders, and Lenders agree to share with each Participant, as
provided in Section 11.5.

 

94

--------------------------------------------------------------------------------


 

(ii)           Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Financing Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Financing Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

(c)           Replacement of Lenders.  Within thirty (30) days after: 
(i) receipt by Agent of notice and demand from any Lender for payment of
additional costs as provided in Section 2.8(d), which demand shall not have been
revoked, (ii) any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.8(a), (iii) any Lender is a Defaulted Lender, and the circumstances
causing such status shall not have been cured or waived; or (iv) any failure by
any Lender to consent to a requested amendment, waiver or modification to any
Financing Document in which Required Lenders have already consented to such
amendment, waiver or modification but the consent of each Lender, or each Lender
affected thereby, is required with respect thereto (each relevant Lender in the
foregoing clauses (i) through (iv) being an “Affected Lender”) each of Borrower
Representative and Agent may, at its option, notify such Affected Lender and, in
the case of Borrowers’ election, Agent, of such Person’s intention to obtain, at
Borrowers’ expense, a replacement Lender (“Replacement Lender”) for such Lender,
which Replacement Lender shall be an Eligible Assignee and, in the event the
Replacement Lender is to replace an Affected Lender described in the preceding
clause (iv), such Replacement Lender consents to the requested amendment, waiver
or modification making the replaced Lender an Affected Lender.  In the event
Borrowers or Agent, as applicable, obtains a Replacement Lender within ninety
(90) days following notice of its intention to do so, the Affected Lender shall
sell, at par, and assign all of its Loan and funding commitments hereunder to
such Replacement Lender in accordance with the procedures set forth in
Section 11.17(a); provided, however, that (A) Borrowers shall have reimbursed
such Lender for its increased costs and additional payments for which it is
entitled to reimbursement under Section 2.8(a) or Section 2.8(d), as applicable,
of this Agreement through the date of such sale and assignment, and
(B) Borrowers shall pay to Agent the $3,500 processing fee in respect of such
assignment (unless waived by Agent, which it may do in its sole discretion).  In
the event that a replaced Lender does not execute an Assignment Agreement
pursuant to Section 11.17(a) within five (5) Business Days after receipt by such
replaced Lender of notice of replacement pursuant to this Section 11.17(c) and
presentation to such replaced Lender of an Assignment Agreement evidencing an
assignment pursuant to this Section 11.17(c), such replaced Lender shall be
deemed to have consented to the terms of such Assignment Agreement, and any such
Assignment Agreement executed by Agent, the Replacement Lender and, to the
extent required pursuant to Section 11.17(a), Borrowers, shall be effective for
purposes of this Section 11.17(c) and Section 11.17(a).  Upon any such
assignment and payment, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof, other than with respect to such rights and
obligations that survive termination as set forth in Section 12.1.

 

95

--------------------------------------------------------------------------------


 

(d)           Credit Party Assignments.  No Credit Party may assign, delegate or
otherwise transfer any of its rights or other obligations hereunder or under any
other Financing Document without the prior written consent of Agent and each
Lender.

 

Section 11.18       Funding and Settlement Provisions Applicable When
Non-Funding Lenders Exist.  So long as Agent has not waived the conditions to
the funding of Loans set forth in Section 7.2, any Lender may deliver a notice
to Agent stating that such Lender shall cease making Loans due to the
non-satisfaction of one or more conditions to funding Loans set forth in
Section 7.2, and specifying any such non-satisfied conditions.  Any Lender
delivering any such notice shall become a non-funding Lender (a “Non-Funding
Lender”) for purposes of this Agreement commencing on the Business Day following
receipt by Agent of such notice, and shall cease to be a Non-Funding Lender on
the date on which such Lender has either revoked the effectiveness of such
notice or acknowledged in writing to each of Agent the satisfaction of the
condition(s) specified in such notice, or Required Lenders waive the conditions
to the funding of such Loans giving rise to such notice by Non-Funding Lender. 
Each Non-Funding Lender shall remain a Lender for purposes of this Agreement to
the extent that such Non-Funding Lender has Term Loans outstanding in excess of
Zero Dollars ($0); provided, however, that during any period of time that any
Non-Funding Lender exists, and notwithstanding any provision to the contrary set
forth herein, the following provisions shall apply:

 

(a)           For purposes of determining the Pro Rata Share of each Lender
under clause (b) of the definition of such term, each Non-Funding Lender shall
be deemed to have a Term Loan Commitment Amount as in effect immediately before
such Lender became a Non-Funding Lender.

 

(b)           Except as provided in clause (a) above, the Term Loan Commitment
Amount of each Non-Funding Lender shall be deemed to be Zero Dollars ($0).

 

(c)           The Term Loan Commitment at any date of determination during such
period shall be deemed to be equal to the sum of (i) the aggregate Term Loan
Commitment Amounts of all Lenders, other than the Non-Funding Lenders as of such
date plus (ii) the aggregate Term Loans outstanding of all Non-Funding Lenders
as of such date.

 

(d)           Agent shall have no right to make or disburse Term Loans for the
account of any Non-Funding Lender pursuant to Section 2.1(b)(i) to pay interest,
fees, expenses and other charges of any Credit Party.

 

(e)           Reserved.

 

(f)            To the extent that Agent applies proceeds of Collateral or other
payments received by Agent to repayment of Term Loans pursuant to Section 10.7,
such payments and proceeds shall be applied first in respect of Term Loans made
at the time any Non-Funding Lenders exist, and second in respect of all other
outstanding Term Loans.

 

Section 11.19       Buy-Out Upon Refinancing.  MCF shall have the right to
purchase from the other Lenders all of their respective interests in the Loan at
par in connection with any refinancing of the Loan upon one or more new economic
terms, but which refinancing is structured as an amendment and restatement of
the Loan rather than a payoff of the Loan.

 

96

--------------------------------------------------------------------------------


 

ARTICLE 12

 

MISCELLANEOUS

 

Section 12.1         Survival.  All agreements, representations and warranties
made herein and in every other Financing Document shall survive the execution
and delivery of this Agreement and the other Financing Documents and the other
Operative Documents.  The provisions of Section 2.10 and Articles 11 and 12
shall survive the payment of the Obligations (both with respect to any Lender
and all Lenders collectively) and any termination of this Agreement and any
judgment with respect to any Obligations, including any final foreclosure
judgment with respect to any Security Document, and no unpaid or unperformed,
current or future, Obligations will merge into any such judgment.

 

Section 12.2         No Waivers.  No failure or delay by Agent or any Lender in
exercising any right, power or privilege under any Financing Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by
law.  Any reference in any Financing Document to the “continuing” nature of any
Event of Default shall not be construed as establishing or otherwise indicating
that any Borrower or any other Credit Party has the independent right to cure
any such Event of Default, but is rather presented merely for convenience should
such Event of Default be waived in accordance with the terms of the applicable
Financing Documents.

 

Section 12.3         Notices.

 

(a)           All notices, requests and other communications to any party
hereunder shall be in writing (including prepaid overnight courier, facsimile
transmission or similar writing) and shall be given to such party at its
address, facsimile number or e-mail address set forth on the signature
pages hereof (or, in the case of any such Lender who becomes a Lender after the
date hereof, in an assignment agreement or in a notice delivered to Borrower
Representative and Agent by the assignee Lender forthwith upon such assignment)
or at such other address, facsimile number or e-mail address as such party may
hereafter specify for the purpose by notice to Agent and Borrower
Representative; provided, however, that notices, requests or other
communications shall be permitted by electronic means only in accordance with
the provisions of Section 12.3(b) and (c).  Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such notice is
transmitted to the facsimile number specified by this Section and the sender
receives a confirmation of transmission from the sending facsimile machine, or
(ii) if given by mail, prepaid overnight courier or any other means, when
received or when receipt is refused at the applicable address specified by this
Section 12.3(a).

 

(b)           Notices and other communications to the parties hereto may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved from time to time
by Agent, provided, however, that the foregoing

 

97

--------------------------------------------------------------------------------


 

shall not apply to notices sent directly to any Lender if such Lender has
notified Agent that it is incapable of receiving notices by electronic
communication.  Agent or Borrower Representative may, in their discretion, agree
to accept notices and other communications to them hereunder by electronic
communications pursuant to procedures approved by it, provided, however, that
approval of such procedures may be limited to particular notices or
communications.

 

(c)           Unless Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

 

Section 12.4         Severability.  In case any provision of or obligation under
this Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 12.5         Headings.  Headings and captions used in the Financing
Documents (including the Exhibits, Schedules and Annexes hereto and thereto) are
included for convenience of reference only and shall not be given any
substantive effect.

 

Section 12.6         Confidentiality.

 

(a)           Each Credit Party agrees (i) not to transmit or disclose
provisions of any Financing Document to any Person (other than to Borrowers’
advisors and officers on a need-to-know basis or as otherwise may be required by
Law) without Agent’s prior written consent, and (ii) to inform all Persons of
the confidential nature of the Financing Documents and to direct them not to
disclose the same to any other Person and to require each of them to be bound by
these provisions.

 

(b)           Agent and each Lender shall hold all non-public information
regarding the Credit Parties and their respective businesses identified as such
by Borrowers and obtained by Agent or any Lender pursuant to the requirements
hereof in accordance with such Person’s customary procedures for handling
information of such nature, except that disclosure of such information may be
made (i) on a confidential basis, to their respective agents, employees,
Subsidiaries, Affiliates, attorneys, auditors, professional consultants, rating
agencies, insurance industry associations and portfolio management services (it
being understood that such Persons to whom such disclosure is made will be
informed of the confidential nature of such information and be instructed to
keep such information confidential), (ii) to prospective transferees or
purchasers of any interest in the Loans, Agent or a Lender, provided, however,
that any such Persons are bound by obligations of confidentiality substantially
the same as set forth in this section, (iii) as required by Law, subpoena,
judicial order or similar order and in connection with any litigation

 

98

--------------------------------------------------------------------------------


 

(in which case Agent or the applicable Lender agrees to inform the Credit
Parties promptly thereof prior to such disclosure, to the extent not prohibited
by law, rule or regulation), (iv) as may be required in connection with the
examination, audit or similar investigation of such Person, and (v) on a
confidential basis, to a Person that is a trustee, investment advisor or
investment manager, collateral manager, servicer, noteholder or secured party in
a Securitization (as hereinafter defined) in connection with the administration,
servicing and reporting on the assets serving as collateral for such
Securitization (it being understood that such Persons to whom such disclosure is
made will be informed of the confidential nature of such information and be
instructed to keep such information confidential).  For the purposes of this
Section, “Securitization” shall mean (A) the pledge of the Loans as collateral
security for loans to a Lender, or (B) a public or private offering by a Lender
or any of its Affiliates or their respective successors and assigns, of
securities which represent an interest in, or which are collateralized, in whole
or in part, by the Loans.  Confidential information shall not include
information that either:  (y) is in the public domain, or becomes part of the
public domain after disclosure to such Person through no fault of such Person,
or (z) is disclosed to such Person by a Person other than a Credit Party,
provided, however, Agent does not have actual knowledge that such Person is
prohibited from disclosing such information.  After the Closing Date,
confidential information shall include only information identified as such at
the time provided to Agent.  The obligations of Agent and Lenders under this
Section 12.6 shall supersede and replace the obligations of Agent and Lenders
under any confidentiality agreement in respect of this financing executed and
delivered by Agent or any Lender prior to the date hereof.

 

Section 12.7         Waiver of Consequential and Other Damages.  To the fullest
extent permitted by applicable law, no party hereto shall assert, and each party
hereto hereby waives, any claim against any party hereto (including, with
respect to Agent and Lenders, the Indemnitees (as defined below), on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of this Agreement, any other Financing Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof; provided, that nothing
in this Section 12.7 shall relieve the Borrowers of any obligation they may have
to indemnify an Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party.  No Indemnitee shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Financing Documents or the transactions contemplated
hereby or thereby.

 

Section 12.8         GOVERNING LAW; SUBMISSION TO JURISDICTION.

 

(a)           THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND
ALL DISPUTES AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM
(WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD APPLY A
DIFFERENT LAW.

 

99

--------------------------------------------------------------------------------


 

(b)           EACH PARTY HERETO HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE
OR FEDERAL COURT LOCATED WITHIN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK,
STATE OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.  EACH PARTY HERETO
EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.  EACH PARTY HERETO HEREBY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON SUCH PERSON BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED TO SUCH PERSON AT THE ADDRESS SET FORTH IN THIS
AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS
BEEN POSTED.

 

(c)           Each Borrower, Agent and each Lender agree that each Loan
(including those made on the Closing Date) shall be deemed to be made in, and
the transactions contemplated hereunder and in any other Financing Document
shall be deemed to have been performed in, the State of New York.

 

Section 12.9         WAIVER OF JURY TRIAL.  (a) EACH BORROWER, AGENT AND LENDERS
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH BORROWER, AGENT AND
EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO
A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO
THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH BORROWER, AGENT AND
EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.

 

(b)           In the event any such action or proceeding is brought or filed in
any United States federal court sitting in the State of California or in any
state court of the State of California, and the waiver of jury trial set forth
in Section 12.9(a) hereof is determined or held to be ineffective or
unenforceable, the parties agree that all actions or proceedings shall be
resolved by reference to a private judge sitting without a jury, pursuant to
California Code of Civil Procedure Section 638, before a mutually acceptable
referee or, if the parties cannot agree, a referee selected by the Presiding
Judge of the Los Angeles County, California.  Such proceeding shall be conducted
in Los Angeles County, California, with California rules of evidence and
discovery applicable to such proceeding.  In the event any actions or
proceedings are to be resolved by judicial reference, any party may seek from
any court having jurisdiction thereover any prejudgment order, writ or other
relief and have such prejudgment order, writ or other relief enforced to the
fullest extent permitted by Law notwithstanding that all actions or proceedings
are otherwise subject to resolution by judicial reference.

 

100

--------------------------------------------------------------------------------


 

Section 12.10       Publication; Advertisement.

 

(a)           Publication.  No Credit Party will directly or indirectly publish,
disclose or otherwise use in any public disclosure, advertising material,
promotional material, press release or interview, any reference to the name,
logo or any trademark of MCF or any of its Affiliates or any reference to this
Agreement or the financing evidenced hereby, in any case except (i) as required
by Law, subpoena or judicial or similar order, in which case the applicable
Credit Party shall give Agent prior written notice of such publication or other
disclosure (other than filings made with the SEC as required by Law, which a
Credit Party may make without such notice), or (ii) with MCF’s prior written
consent.

 

(b)           Advertisement.  Each Lender and each Credit Party hereby
authorizes MCF to publish the name of such Lender and Credit Party, the
existence of the financing arrangements referenced under this Agreement, the
primary purpose and/or structure of those arrangements, the amount of credit
extended under each facility, the title and role of each party to this
Agreement, and the total amount of the financing evidenced hereby in any
“tombstone”, comparable advertisement or press release which MCF elects to
submit for publication.  In addition, each Lender and each Credit Party agrees
that MCF may provide lending industry trade organizations with information
necessary and customary for inclusion in league table measurements after the
Closing Date.  With respect to any of the foregoing, MCF shall provide Borrowers
with an opportunity to review and confer with MCF regarding the contents of any
such tombstone, advertisement or information, as applicable, prior to its
submission for publication and, following such review period, MCF may, from time
to time, publish such information in any media form desired by MCF, until such
time that Borrowers shall have requested MCF cease any such further publication.

 

Section 12.11       Counterparts; Integration.  This Agreement and the other
Financing Documents may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.  Signatures by facsimile or by electronic
mail delivery of an electronic version of any executed signature page shall bind
the parties hereto.  This Agreement and the other Financing Documents constitute
the entire agreement and understanding among the parties hereto and supersede
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof.

 

Section 12.12       No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

Section 12.13       Lender Approvals.  Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with
respect to any matter that is the subject of this Agreement, the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.

 

101

--------------------------------------------------------------------------------


 

Section 12.14       Expenses; Indemnity.

 

(a)           Borrowers hereby agree to promptly pay (i) all reasonable and
documented out-of-pocket costs and expenses of Agent (including, without
limitation, the reasonable and documented out-of-pocket fees, costs and expenses
of one counsel to, and independent appraisers and consultants retained by Agent)
in connection with the examination, review, due diligence investigation,
documentation, negotiation, closing and syndication of the transactions
contemplated by the Financing Documents, in connection with the performance by
Agent of its rights and remedies under the Financing Documents and in connection
with the continued administration of the Financing Documents including (A) any
amendments, modifications, consents and waivers to and/or under any and all
Financing Documents, and (B) any periodic public record searches conducted by or
at the request of Agent (including, without limitation, title investigations,
UCC searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding
clause (i), all reasonable and documented out-of-pocket costs and expenses of
Agent in connection with the creation, perfection and maintenance of Liens
pursuant to the Financing Documents; (iii) without limitation of the preceding
clause (i), all reasonable and documented out-of-pocket costs and expenses of
Agent in connection with (A) protecting, storing, insuring, handling,
maintaining or selling any Collateral, (B) any litigation, dispute, suit or
proceeding relating to any Financing Document, and (C) any workout, collection,
bankruptcy, insolvency and other enforcement proceedings under any and all of
the Financing Documents; (iv) without limitation of the preceding clause (i),
all reasonable and documented out-of-pocket costs and expenses of Agent in
connection with Agent’s reservation of funds in anticipation of the funding of
the initial Loans to be made hereunder; and (v) all costs and expenses incurred
by Lenders in connection with any litigation, dispute, suit or proceeding
relating to any Financing Document and in connection with any workout,
collection, bankruptcy, insolvency and other enforcement proceedings under any
and all Financing Documents, whether or not Agent or Lenders are a party
thereto.

 

(b)           Each Borrower hereby agrees to indemnify, pay and hold harmless
Agent and Lenders and the officers, directors, employees, trustees, agents,
investment advisors and investment managers, collateral managers, servicers, and
counsel of Agent and Lenders (collectively called the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including the fees and disbursements of counsel for such
Indemnitee) in connection with any investigative, response, remedial,
administrative or judicial matter or proceeding, whether or not such Indemnitee
shall be designated a party thereto and including any such proceeding initiated
by or on behalf of a Credit Party, and the reasonable expenses of investigation
by engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Operative Documents (including
(i)(A) as a direct or indirect result of the presence on or under, or escape,
seepage, leakage, spillage, discharge, emission or release from, any property
now or previously owned, leased or operated by Borrower, any Subsidiary or any
other Person of any Hazardous Materials, (B) arising out of or

 

102

--------------------------------------------------------------------------------


 

relating to the offsite disposal of any materials generated or present on any
such property, or (C) arising out of or resulting from the environmental
condition of any such property or the applicability of any governmental
requirements relating to Hazardous Materials, whether or not occasioned wholly
or in part by any condition, accident or event caused by any act or omission of
Borrower or any Subsidiary, in each case, to the extent resulting from or in
connection with the transactions contemplated hereby or by the other Operative
Documents and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans, except that
Borrower shall have no obligation hereunder to an Indemnitee with respect to any
liability resulting from the gross negligence or willful misconduct of such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction.  To the extent that the undertaking set forth in the
immediately preceding sentence may be unenforceable, Borrower shall contribute
the maximum portion which it is permitted to pay and satisfy under applicable
Law to the payment and satisfaction of all such indemnified liabilities incurred
by the Indemnitees or any of them.

 

(c)           Notwithstanding any contrary provision in this Agreement, the
obligations of Borrowers under this Section 12.14 shall survive the payment in
full of the Obligations and the termination of this Agreement.  NO INDEMNITEE
SHALL BE RESPONSIBLE OR LIABLE TO BORROWERS OR TO ANY OTHER PARTY TO ANY
FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY
OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY
OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

 

(d)           Each Borrower for itself and all endorsers, guarantors and
sureties and their heirs, legal representatives, successors and assigns, hereby
further specifically waives any rights that it may have under Section 1542 of
the California Civil Code (to the extent applicable), which provides as
follows:  “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR,” and further waives any similar rights under
applicable Laws.

 

Section 12.15       Reserved.

 

Section 12.16       Reinstatement.  This Agreement shall remain in full force
and effect and continue to be effective should any petition or other proceeding
be filed by or against any Credit Party for liquidation or reorganization,
should any Credit Party become insolvent or make an assignment for the benefit
of any creditor or creditors or should an interim receiver, receiver, receiver
and manager or trustee be appointed for all or any significant part of any
Credit Party’s assets, and shall continue to be effective or to be reinstated,
as the case may be, if at any time payment and performance of the Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a fraudulent preference reviewable transaction or
otherwise, all as though

 

103

--------------------------------------------------------------------------------


 

such payment or performance had not been made.  In the event that any payment,
or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

Section 12.17       Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of Borrowers and Agent and each Lender and their
respective successors and permitted assigns.

 

Section 12.18       USA PATRIOT Act Notification.  Agent (for itself and not on
behalf of any Lender) and each Lender hereby notifies Borrowers that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record certain information and documentation that identifies Borrowers, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrowers in
accordance with the USA PATRIOT Act.

 

Section 12.19       Cross Default and Cross Collateralization.

 

(a)           Cross-Default.  As stated under Section 10.1 hereof, an Event of
Default under any of the Affiliated Financing Documents shall be an Event of
Default under this Agreement.

 

(b)           Cross Collateralization.  Borrowers acknowledge and agree that the
Collateral securing this Loan, also secures the Affiliated Obligations.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

104

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, each of the parties has
caused this Agreement to be executed the day and year first above mentioned.

 

BORROWER REPRESENTATIVE:

ACCURAY INCORPORATED, a Delaware corporation

 

 

 

 

 

By:

/s/ Kevin Waters

 

 

Kevin Waters

 

 

Chief Financial Officer

 

 

 

 

 

Address:

 

 

 

1310 Chesapeake Terrace

 

Sunnyvale, California 94089

 

Attn: Kevin Waters

 

Facsimile: (408) 716-4601

 

E-Mail: kwaters@accuray.com

 

 

 

 

OTHER BORROWERS:

TOMOTHERAPY INCORPORATED, a Wisconsin corporation

 

 

 

 

 

By:

/s/ Kevin Waters

 

 

Kevin Waters

 

 

Director

 

 

Signature Page to Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

AGENT:

MIDCAP FINANCIAL TRUST, as Agent

 

 

 

 

 

By:

Apollo Capital Management, L.P.

 

Its:

Investment Manager

 

 

 

 

By:

Apollo Capital Management GP, LLC

 

 

Its:

General Partner

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

 

Maurice Amsellem

 

 

 

Authorized Signatory

 

 

 

 

 

Address:

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

7255 Woodmont Avenue, Suite 200

 

Bethesda, Maryland 20814

 

Attn:

Account Manager for Accuray transaction

 

Facsimile:

301-941-1450

 

E-mail:

notices@midcapfinancial.com

 

 

 

with a copy to:

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

7255 Woodmont Avenue, Suite 200

 

Bethesda, Maryland 20814

 

Attn:

General Counsel

 

Facsimile:

301-941-1450

 

E-mail:

legalnotices@midcapfinancial.com

 

 

 

Payment Account Designation

 

 

 

SunTrust Bank

 

ABA #:

[*****]

 

Account Name:

MidCap Financial Trust

 

Account #:

[*****]

 

Attention:

Accuray

 

--------------------------------------------------------------------------------

 

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to this omitted information.

 

 

Signature Page to Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

MIDCAP FINANCIAL TRUST, as Lender

 

 

 

 

 

By:

Apollo Capital Management, L.P.

 

Its:

Investment Manager

 

 

 

 

By:

Apollo Capital Management GP, LLC

 

 

Its:

General Partner

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

 

Maurice Amsellem

 

 

 

Authorized Signatory

 

 

 

Address:

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

7255 Woodmont Avenue, Suite 200

 

Bethesda, Maryland 20814

 

Attn:

Account Manager for Accuray transaction

 

Facsimile:

301-941-1450

 

E-mail:

notices@midcapfinancial.com

 

 

 

with a copy to:

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

7255 Woodmont Avenue, Suite 200

 

Bethesda, Maryland 20814

 

Attn:

General Counsel

 

Facsimile:

301-941-1450

 

E-mail:

legalnotices@midcapfinancial.com

 

 

Signature Page to Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

ANNEX A TO CREDIT AGREEMENT (COMMITMENT ANNEX)

 

Lender

 

Term Loan
Tranche 1
Commitment
Amount

 

Term Loan
Tranche 1
Commitment
Percentage

 

Term Loan
Tranche 2
Commitment
Amount

 

Term Loan
Tranche 2
Commitment
Percentage

 

MidCap Financial Trust

 

$

40,000,000

 

100

%

$

20,000,000

 

100

%

TOTALS

 

$

40,000,000

 

100

%

$

20,000,000

 

100

%

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A TO CREDIT AGREEMENT

 

RESERVED

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B TO CREDIT AGREEMENT (COMPLIANCE CERTIFICATE)

 

COMPLIANCE CERTIFICATE

 

 

Date:           , 20      

 

This Compliance Certificate is given by                      , a Responsible
Officer of ACCURAY INCORPORATED (the “Borrower Representative”), pursuant to
that certain Credit and Security Agreement dated as of December 15, 2017 among
the Borrower Representative, TomoTherapy Incorporated and any additional
Borrower that may hereafter be added thereto (collectively, “Borrowers”), MidCap
Financial Trust, individually as a Lender and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms used herein without definition shall have the meanings set forth in the
Credit Agreement.

 

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

 

(a)           [the financial statements delivered with this certificate in
accordance with Section 4.1 of the Credit Agreement fairly present in all
material respects the results of operations and financial condition of Borrowers
and their Consolidated Subsidiaries as of the dates and the accounting period
covered by such financial statements;]1

 

(b)           the representations and warranties of each Credit Party contained
in the Financing Documents are true, correct and complete in all material
respects on and as of the date hereof, except to the extent that any such
representation or warranty relates to a specific date in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date; provided, however, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof;

 

(c)           I have reviewed the terms of the Credit Agreement and have made,
or caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of Borrowers and their Consolidated Subsidiaries
during the accounting period covered by such financial statements and such
review has not disclosed the existence during or at the end of such accounting
period, and I have no knowledge of the existence as of the date hereof, of any
condition or event that constitutes a Default or an Event of Default, except as
set forth in Schedule 1 hereto, which includes a description of the nature and
period of existence of such Default or an Event of Default and what action
Borrowers have taken, are undertaking and propose to take with respect thereto;

 

(d)           except as noted on Schedule 2 attached hereto, the Credit
Agreement contains a complete and accurate list of all business locations of
Borrowers and Guarantors and all names

 

--------------------------------------------------------------------------------

1 Include only with respect to compliance certificates delivered at the end of
each fiscal quarter.

 

1

--------------------------------------------------------------------------------


 

under which Borrowers and Guarantors currently conduct business; Schedule 2
specifically notes any changes in the names under which any Borrower or
Guarantor conduct business;

 

(e)           except as noted on Schedule 3 attached hereto, the undersigned has
no knowledge of (i) any federal or state tax liens having been filed against any
Borrower, Guarantor or any Collateral or (ii) any failure of any Borrower or
Guarantors to make required payments of withholding or other tax obligations of
any Borrower or Guarantors during the accounting period to which the attached
statements pertain or any subsequent period;

 

(f)            Schedule 5.14 to the Credit Agreement contains a complete and
accurate statement of all Deposit Accounts and Securities Accounts maintained by
Borrowers and Guarantors;

 

(g)           except as noted on Schedule 4 attached hereto and Schedule 3.6 to
the Credit Agreement, the undersigned has no knowledge of (i) any litigation or
governmental proceedings pending or threatened (in writing) against Borrowers or
other Credit Party which would reasonably be expected to have a Material Adverse
Effect with respect to Borrowers or any other Credit Party or which in any
manner calls into question the validity or enforceability of any Financing
Document, (ii) any Credit Party being in breach or default under or with respect
to any Material Contract, or any Credit Party being in breach or default under
or with respect to any other contract, agreement, lease or other instrument to
which it is a party or by which its property is bound or affected, which breach
or default could reasonably be expected to have a Material Adverse Effect,
(iii) any strikes or other labor disputes pending or, to any Borrower’s
knowledge, threatened against any Credit Party, (iv) any infringement by any
other Person with respect to any Intellectual Property rights of any Credit
Party that could reasonably be expected to result in a Material Adverse Effect,
or if, to the knowledge of the Credit Parties, there is any claim by any other
Person that any Credit Party, in the conduct of its business, is infringing the
Intellectual Property rights of such other party that could reasonably be
expected to result in a Material Adverse Effect, or (v) any returns, recoveries,
disputes and claims that involve more than $2,500,000;

 

(h)           [except as noted on Schedule 5 attached hereto, Schedule 3.19 to
the Credit Agreement is true and correct in all material respects;]2

 

(i)            except as noted on Schedule 6 attached hereto, no Borrower or
Guarantor has acquired, by purchase or otherwise, any Chattel Paper,
Letter-of-Credit Rights, Instruments, or Investment Property (in each case, to
the extent not an Excluded Perfection Asset) that has not previously been
reported to Agent on any Schedule 6 to any previous Compliance Certificate
delivered by Borrower Representative to Agent;

 

(j)            except as noted on Schedule 7 attached hereto, no Borrower or
Guarantor is aware of any commercial tort claim (other than an Excluded
Perfection Asset) that has not previously been reported to Agent on any
Schedule 7 to any previous Compliance Certificate delivered by Borrower
Representative to Agent; and

 

(k)           [Borrowers and Guarantors (if any) are in compliance with the
covenants contained in Article 6 of the Credit Agreement, as demonstrated by the
calculation of such covenants below,

 

--------------------------------------------------------------------------------

2 Include only with respect to compliance certificates delivered at the end of
each fiscal quarter.

 

2

--------------------------------------------------------------------------------


 

except as set forth below; in determining such compliance, the following
calculations have been made:  [See attached worksheets].  Such calculations and
the certifications contained therein are true, correct and complete in all
material respects.]3

 

The foregoing certifications and computations are made as of                 ,
20   (end of month) and as of              , 20   .

 

 

Sincerely,

 

 

 

ACCURAY INCORPORATED

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

3 Include only with respect to compliance certificates delivered at the end of
each fiscal quarter.

 

3

--------------------------------------------------------------------------------


 

EBITDA Worksheet (Attachment to Compliance Certificate)

 

EBITDA for the applicable Defined Period is calculated as follows:

 

 

 

 

 

Net income (or loss) for the Defined Period of Borrowers and their Consolidated
Subsidiaries, but excluding: (a) the income (or loss) of any Person (other than
Subsidiaries of Borrowers) in which Borrowers or any of their Subsidiaries has
an ownership interest unless received by Borrower or their Subsidiary in a cash
distribution; and (b) except as expressly provided in the last paragraph of this
worksheet, the income (or loss) of any Person accrued prior to the date it
became a Subsidiary of Borrowers or is merged into or consolidated with
Borrowers

 

$

 

 

 

 

 

Plus:

 

without duplication, the sum of the following amounts for such Defined Period to
the extent deducted from the calculation of net income for such Defined Period:

 

 

 

 

 

 

 

(a)

 

Any provision for income, profits, capital gain and franchise taxes deducted in
the determination of net income for the Defined Period

 

$

 

 

 

 

 

(b)

 

Interest expense, net of interest income, deducted in the determination of net
income for the Defined Period

 

$

 

 

 

 

 

(c)

 

Amortization and depreciation deducted in the determination of net income for
the Defined Period

 

$

 

 

 

 

 

(d)

 

Losses from extraordinary items

 

$

 

 

 

 

 

(e)

 

The aggregate net loss on the disposition of property outside the Ordinary
Course of Business

 

$

 

 

 

 

 

(f)

 

Fees or expenses paid in connection with the execution and delivery of the
Operative Documents on the Closing Date, to the extent paid in cash during such
period (and not capitalized in accordance with GAAP), in an aggregate amount not
to exceed $[*****] during the term of the Credit Agreement

 

$

 

 

 

 

 

(g)

 

Other non-cash expenditures, charges or losses for such period (including,
without limitation, non-cash adjustments resulting from the application of
purchase accounting, non-cash expenses or charges arising from grants of
performance-based stock units, stock appreciation rights, stock options or
restricted stock, non-cash impairment of good will and other long term
intangible assets and unrealized non-cash losses under hedging agreements)

 

$

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

2

--------------------------------------------------------------------------------


 

(h)

 

Contingent obligations, purchase price adjustments, milestone payments, earn-out
payments and indemnity obligations incurred in connection with any Permitted
Acquisition, in each case, in an aggregate amount not to exceed the amount
approved in writing by Agent prior to the date on which the financial statements
for such period are required to be delivered to Agent and Lenders pursuant to
Section 4.1 of the Credit Agreement

 

$

 

 

 

 

 

(i)

 

Accruals, fees, payments and expenses (including legal, tax, structuring and
other costs and expenses) incurred by Borrowers or their respective Subsidiaries
in connection with any Permitted Acquisition or other Investment (including,
without limitation, changes, alterations, renovations and improvements to assets
or property that were acquired in such Permitted Acquisition or Investment
undertaken after consummation of such Permitted Acquisition or Investment) or
debt or equity issuance or any refinancing transactions or amendment, waiver or
other modification of any debt instrument that are payable to unaffiliated third
parties or any disposition not in the Ordinary Course of Business, in each case,
incurred for such period solely to the extent attributable to any relevant
transaction permitted by the Credit Agreement (regardless of whether or not
consummated), in each case, in an aggregate amount not to exceed the amount
approved in writing by Agent prior to the date on which the financial statements
for such period are required to be delivered to Agent and Lenders pursuant to
Section 4.1 of the Credit Agreement

 

$

 

 

 

 

 

(j)

 

Losses from foreign exchange translation adjustment

 

$

 

 

 

 

 

(k)

 

Unusual, one-time or non-recurring charges and expenses, including non-recurring
legal expenses and non-recurring severance, restructuring, integration or
similar charges, in each case, incurred during such period in respect of
restructurings, plant closings, headcount reductions or other similar actions
taken during such period, including relocation costs, business process
optimizations, integration costs, signing costs, retention or completion
bonuses, employee replacement costs, transition costs, costs related to opening,
closure and/or consolidation of facilities, severance charges in respect of
employee terminations, and start-up losses related to new business ventures;
provided that in no event shall the aggregate amount added to EBITDA under this
clause in any Defined Period exceed $[*****] (or such higher amount approved in
writing by Agent prior to the date on which financial statements for such period
are required to be delivered to Agent and Lenders pursuant to Section 4.1 of the
Credit Agreement)

 

$

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

3

--------------------------------------------------------------------------------


 

Minus:

 

without duplication, the sum of the following amounts for such Defined Period to
the extent included in the calculation of such net income for such Defined
Period:

 

$

 

 

 

 

 

(a)

 

Any credit for income, profits, capital gain and franchise taxes deducted in the
determination of net income for the Defined Period

 

$

 

 

 

 

 

(b)

 

Any gain from extraordinary items

 

$

 

 

 

 

 

(c)

 

Any aggregate net gain from the disposition of property outside the ordinary
course of business

 

$

 

 

 

 

 

(d)

 

Any gains from foreign exchange translation adjustment

 

$

 

 

 

 

 

(e)

 

Any other non-cash gain

 

$

 

 

 

EBITDA for the Defined Period:

 

$

 

The parties hereto agree that EBITDA for the fiscal quarter ending (i) on
December 31, 2016 is $[*****] (ii) on March 31, 2017 is $[*****] (iii) on
June  30, 2017 is $[*****] and (iv) on September 30, 2017 is $[*****].

 

For purposes of calculating EBITDA pursuant to this worksheet, if any Borrower
or a Consolidated Subsidiary consummates a Permitted Acquisition (or, in the
case of a Consolidated Subsidiary that is not a Borrower, an acquisition that
satisfies the definition of Permitted Acquisition as if such Consolidated
Subsidiary was subject thereto) during the Defined Period, EBITDA shall be
calculated after giving pro forma effect thereto, as if such Permitted
Acquisition occurred on the first day of the Defined Period  (provided that any
pro forma adjustments set forth above shall be applied to the target of any
Permitted Acquisition only to the extent reasonably acceptable to Agent based
upon data presented to Agent to its reasonable satisfaction).

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

4

--------------------------------------------------------------------------------


 

Fixed Charge Coverage Ratio Worksheet  (Attachment to Compliance Certificate)

 

Fixed Charges for the applicable Defined Period is calculated as follows:

 

 

 

 

 

Cash interest expense, net of cash interest income, included in the
determination of net income of Borrowers and their Consolidated Subsidiaries for
the Defined Period

 

$

 

 

 

 

 

Plus:

 

without duplication, the sum of the following amounts for such Defined Period:

 

$

 

 

 

 

 

(a)

 

income, profits, capital gain and franchise taxes included in the determination
of net income for the Defined Period

 

$

 

 

 

 

 

(b)

 

Payments of principal for the Defined Period with respect to all Debt (including
the portion of scheduled payments under capital leases allocable to principal
but excluding (i) repayments of Revolving Loans under the Affiliated Credit
Agreement and other Permitted Debt subject to reborrowing to the extent not
accompanied by a concurrent and permanent reduction of the Revolving Loan
Commitment (as defined in the Affiliated Financing Documents) (or equivalent
loan commitment), (ii) repayments of the 2018 Convertible Notes or the 2022
Convertible Notes, (iii) mandatory prepayments required by
Section 2.1(a)(ii)(B) of the Credit Agreement and (iv) repayments of any
Permitted Intercompany Investments),

 

$

 

 

 

 

 

(c)

 

Distributions paid in cash during the Defined Period (other than to the extent
paid to a Borrower or Consolidated Subsidiary)

 

$

 

 

 

Fixed Charges for the applicable Defined Period:

 

$

 

 

 

Operating Cash Flow for the applicable Defined Period is calculated as follows:

 

 

 

 

 

EBITDA for the Defined Period (calculated pursuant to the EBITDA Worksheet)

 

$

 

 

 

 

 

Minus:

 

Unfinanced Capital Expenditures for the Defined Period

 

$

 

 

 

Operating Cash Flow for the Defined Period:

 

$

 

 

 

Covenant Compliance:

 

 

 

 

 

Fixed Charge Coverage Ratio (Ratio of Operating Cash Flow to Fixed Charges) for
the Defined Period

 

    to 1.0

 

 

 

Minimum Fixed Charge Coverage for the Defined Period

 

1.0 to 1.0

 

 

 

In Compliance

 

Yes/No

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C TO CREDIT AGREEMENT

 

RESERVED

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D TO CREDIT AGREEMENT (NOTICE OF BORROWING)

 

NOTICE OF BORROWING

 

This Notice of Borrowing is given by                      , a Responsible
Officer of ACCURAY INCORPORATED (the “Borrower Representative”), pursuant to
that certain Credit and Security Agreement dated as of December 15, 2017 among
the Borrower Representative, TomoTherapy Incorporated and any additional
Borrower that may hereafter be added thereto (collectively, “Borrowers”), MidCap
Financial Trust, individually as a Lender and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms used herein without definition shall have the meanings set forth in the
Credit Agreement.

 

The undersigned Responsible Officer hereby gives notice to Agent of Borrower
Representative’s request to borrow $                of Term Loans on           ,
20  .

 

The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section 7.2 of the Credit Agreement have been satisfied, (b) all of the
representations and warranties contained in the Credit Agreement and the other
Financing Documents are true, correct and complete in all material respects
(except to the extent any representation or warranty is qualified by
materiality, in which case it is true, correct and complete in all respects) as
of the date hereof, except to the extent such representation or warranty relates
to a specific date, in which case such representation or warranty is true,
correct and complete as of such earlier date, and (c) no Default or Event of
Default has occurred and is continuing on the date hereof.

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this      day of            , 20  .

 

 

Sincerely,

 

 

 

ACCURAY INCORPORATED

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

Exhibit E to Credit Agreement (Form of Payment Notification)

 

PAYMENT NOTIFICATION

 

This Payment Notification is given by                , a Responsible Officer of
             (the “Borrower Representative”), pursuant to that certain Credit
and Security Agreement dated as of December 15, 2017 among the Borrower
Representative,                  and any additional Borrower that may hereafter
be added thereto (collectively, “Borrowers”), MidCap Financial Trust,
individually as a Lender and as Agent, and the financial institutions or other
entities from time to time parties hereto, each as a Lender (as such agreement
may have been amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.

 

Please be advised that funds in the amount of $              will be wire
transferred to Agent on          , 201 .  Such funds shall constitute [an
optional] [a mandatory] prepayment of the Term Loans, with such prepayments to
be applied in the manner specified in Section 2.1(a)(iii).  [Such mandatory
prepayment is being made pursuant to Section               of the Credit
Agreement.]

 

Fax to MCF Operations 301-941-1450 no later than noon Eastern time.

 

Note:      Funds must be received in the Payment Account by no later than noon
Eastern time for same day application

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Payment Notification this      day of            , 201  .

 

 

Sincerely,

 

 

 

[BORROWER REPRESENTATIVE]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

Schedule 2.1
Scheduled Principal Payments for Term Loan

 

Commencing on the Amortization Payment Start Date (defined below), and
continuing on the first day of each calendar month thereafter, Borrowers shall
pay to Agent as a principal payment under the Term Loan(s) outstanding an amount
equal to the Amortization Payment (defined below) as an amortization payment in
respect of the Term Loan(s).

 

The term “Amortization Payment” means the principal payment based upon a
thirty-six (36) month straight-line amortization of equal monthly principal
payments; provided, however, if the Amortization Payment Start Date is extended
as set forth in the next sentence, “Amortization Payment” shall mean a
twenty-four (24) month straight-line amortization of equal monthly principal
payments.

 

The term “Amortization Payment Start Date” means the January 1, 2020; provided,
however, Borrower Representative may, on any Business Day during the period
beginning on December 1, 2019 and ending on December 15, 2019, request in
writing that Agent and the Lenders extend the Amortization Payment Start Date
(an “Amortization Extension Request”) by twelve (12) months, and if the
Amortization Extension Conditions (as defined below) are satisfied to Agent’s
and each Lender’s reasonable satisfaction, then the Amortization Payment Start
Date shall be extended to January 1, 2021 and the  Amortization Payments shall
be recalculated as set forth in the definition thereof.

 

For purposes hereof, the “Amortization Extension Conditions” means the
satisfaction of each of the following conditions: (i) the Agent has received
evidence satisfactory to it that the aggregate consolidated Net Revenue of
Borrowers for the Defined Period ending with the most recent fiscal quarter for
which financial statements have been provided (or were required to have been
provided) to the Agent pursuant to Section 4.1(a) is equal to or greater than
$400,000,000, and (ii) as of the date of the Amortization Extension Request and
the Amortization Start Date (without giving effect to any extension thereof), no
Event of Default has occurred and is continuing.

 

Notwithstanding anything to the contrary contained in the foregoing, the
outstanding principal amount of the Term Loan(s) shall become immediately due
and payable in full on the Termination Date.

 

1

--------------------------------------------------------------------------------


 

Schedule 3.1 — Existence, Organizational ID Numbers, Foreign Qualification,
Prior Names

 

Borrower

 

Prior Names

 

Type of Entity/
State of Formation

 

States Qualified

 

State Org. ID
Number

 

Federal Tax
ID Number

 

Principal Place of
Business (address)

Accuray Incorporated

 

None

 

Corporation / Delaware

 

Alaska
Arizona
Arkansas
California
Colorado
Connecticut
Delaware
District of
Columbia
Florida
Georgia
Hawaii
Illinois
Indiana
Iowa
Kansas
Kentucky
Louisiana
Maryland
Massachusetts
Michigan
Minnesota
Mississippi
Missouri
Montana
Nebraska
Nevada
New Jersey
New York
North Carolina
Ohio
Pennsylvania
Puerto Rico
Rhode Island
South Carolina

 

3358338

 

20-8370041

 

1310 Chesapeake Terrace Sunnyvale, CA 94089

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Tennessee
Texas
Utah
Virginia
Washington
Wisconsin

 

 

 

 

 

 

TomoTherapy Incorporated

 

None

 

Corporation / Wisconsin

 

Alabama
Alaska
Arizona
Arkansas
California
Colorado
Connecticut
District of
Columbia
Florida
Georgia
Hawaii
Illinois
Indiana
Iowa
Kansas
Kentucky
Louisiana
Maryland
Massachusetts
Michigan
Minnesota
Mississippi
Missouri
Montana
Nebraska
Nevada
New Jersey
New Mexico
New York
North Carolina
North Dakota
Ohio
Oklahoma

 

T027694

 

39-1914727

 

1310 Chesapeake Terrace Sunnyvale, CA 94089

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Oregon
Pennsylvania
South Carolina
South Dakota
Tennessee
Texas
Utah
Virginia
Washington
West Virginia
Wisconsin
Wyoming

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Schedule 3.4
Capitalization

 

Entity

 

Authorized Shares

 

Percentage
Ownership

 

Direct Owner of
Interests

TomoTherapy Incorporated

 

1,000 Shares of Common Stock

 

100

%

Accuray Incorporated

 

1

--------------------------------------------------------------------------------


 

Schedule 3.6
Litigation

 

None.

 

1

--------------------------------------------------------------------------------


 

Schedule 3.15
Brokers Fees

 

None.

 

1

--------------------------------------------------------------------------------


 

Schedule 3.17
Material Contracts

 

·                                          [*****]

 

·                                          [*****]

 

·                                          [*****]

 

·                                          [*****]

 

·                                          [*****]

 

·                                          [*****]

 

·                                          3.50% Convertible Senior Notes due
February 1, 2018, issued pursuant to the Indenture, dated as of February 13,
2013, between the Parent and The Bank of New York Mellon Trust Company, N.A., as
trustee in the original principal amount of $115 million

 

·                                          3.50% Series A Convertible Senior
Notes due February 1, 2018 issued pursuant to the Indenture, dated as of
April 24, 2014, between the Parent and The Bank of New York Mellon Trust
Company, N.A., as trustee in the original principal amount of $70.3 million

 

·                                          3.75% Convertible Senior Notes due
July 15, 2022 issued pursuant to the Indenture, dated as of August 7, 2017,
between Accuray Incorporated and The Bank of New York Mellon Trust Company,
N.A., as trustee, as supplemented by the First Supplemental Indenture, dated as
of December 4, 2017, in the original principal amount of $85 million

 

·                                          [*****]

 

·                                          [*****]

 

·                                          [*****]

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

1

--------------------------------------------------------------------------------


 

Agreement

 

Address of Subject
Property

 

Base Rent

Office Lease between Adelphia, LLC and TomoTherapy Incorporated dated
October 28, 2005, as amended

 

1209 Deming Way
Madison, WI 53717

 

Rent: $14.00/RSF/yr. No base rent will be charged for July and August 2018



Rent Adjustment: $0.50/RSF/yr. beginning July 1, 2017 and on the same date each
year thereafter



Additional Rent: $6.36/RSF (subject to adjustment as described in the “Rent
Adjustment” heading above)

 

 

 

 

 

Office Lease between Old Sauk Trails Park Limited Partnership and TomoTherapy
Incorporated dated October 22, 2001, as amended

 

1240 Deming Way,
Madison WI 53717

 

Rent: $16.00/RSF/yr. No base rent will be charged for July and August 2018



Rent Adjustment: $0.50/RSF/yr. beginning on July 1, 2017 and on the same date
each year thereafter



Additional Rent: $8.24/RSF/yr. (subject to adjustment as described in the “Rent
Adjustment” heading above)

 

 

 

 

 

Standard Industrial Lease (Multiple Tenant — Tenant Pays its Percentage Share of
Operating Expenses, Real Property Taxes and Insurance Costs — NO Base Year)
between The Realty Associates Fund III, L.P. and Accuray Incorporated dated
June 30 2005, as amended

 

1306-1310 Orleans Drive
Sunnyvale, CA 94089

 

 

 

 

 

 

 

 

 

 

Dates

 

Per SF/mo.

 

Monthly

 

 

 

1/1/2017 to 12/31/2017

 

$

1.409

 

$

70,425.90

 

 

 

1/1/2018 to 12/31/2018

 

$

1.451

 

$

72,538.68

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Industrial Complex Lease (California) between MP Caribbean, Inc. and Accuray
Incorporated dated July 9, 2003, as amended

 

1310-1320
Chesapeake Terrace
Sunnyvale, CA 94089

 

 

 

 

 

 

 

 

Dates

 

Monthly Minimum
Guaranteed Rental

 

 

 

6/1/17 – 5/31/18

 

$

289,284.51

 

 

 

6/1/18 – 5/31/19

 

$

297,963.05

 

 

 

6/1/19 – 5/31/20

 

$

306,901.94

 

 

 

 

 

 

6/1/20 – 5/31/21

 

$

316,109.00

 

 

 

 

 

 

6/1/21 – 5/31/22

 

$

325,592.27

 

 

 

 

 

 

6/1/22 – 5/31/23

 

$

335,360.04

 

 

 

 

 

 

6/1/23 – 12/31/23

 

$

345,420.84

 

 

2

--------------------------------------------------------------------------------


 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dates

 

Minimum
Rental psf

 

Monthly
Minimum
Rental

 

Annual or
Period
Minimum
Rental

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

Dates 

 

Monthly Minimum
Rental

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

Dates

 

Monthly
Rent

 

Annual Base
Rent

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

Base Rent for Original Term:

[*****]

[*****]

[*****]

Base Rent for Extension Term:

[*****]

[*****]

[*****]

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

Office Number

 

Price per
Office

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

Dates

 

Monthly
Rent

 

Rate Per Sq.
Ft

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

3

--------------------------------------------------------------------------------


 

Schedule 3.18
Environmental Compliance

 

None.

 

1

--------------------------------------------------------------------------------


 

Schedule 3.19
Intellectual Property

 

·                                          License Agreement dated December 12,
2004 between Accuray Incorporated and [*****]

 

·                                          Amended and Restated Limited
Exclusive Sublicense and Cross-License Agreement between TomoTherapy
Incorporated and [*****] dated April 20, 2012

 

·                                          License Agreement between Accuray
Incorporated, [*****] and [*****] dated August 23, 2006

 

·                                          Supply Agreement between [*****] and
Accuray Incorporated dated as of January 17, 2013

 

·                                          Patent and Trademark License
Agreement between [*****] and Accuray Incorporated dated as of November 29, 2006

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

1

--------------------------------------------------------------------------------


 

Trademarks US/OUS: Pending and Registered

 

 

 

MARK

 

DATE
FILED

 

COUNTRY

 

STATUS

 

SERIAL NO.

 

REG NO.

 

REG
DATE

 

CLASS(ES):
CLASS
CODE

 

OWNER

1

 

CYBERKNIFE

 

Nov 1, 1993

 

United States of America

 

Registered

 

74/452,587

 

2159142

 

May 19, 1998

 

10

 

Accuray Incorporated

2

 

CYBERKNIFE

 

Feb 18, 2008

 

Argentina

 

Registered

 

2804456

 

2271973

 

Feb 6, 2009

 

10

 

Accuray Incorporated

3

 

CYBERKNIFE

 

Feb 2, 2012

 

Brazil

 

Registered

 

840016158

 

840016158

 

Feb 18, 2015

 

10

 

Accuray Incorporated

4

 

CYBERKNIFE

 

Jul 12, 2016

 

Canada

 

Registered

 

1,790,917

 

TMA978,736

 

Aug 17, 2017

 

010

 

Accuray Incorporated

5

 

CYBERKNIFE

 

Dec 30, 2008

 

Colombia

 

Registered

 

08137766

 

385786

 

Aug 26, 2009

 

10

 

Accuray Incorporated

6

 

CYBERKNIFE

 

Dec 6, 1999

 

European Union Intellectual Property Office

 

Registered

 

001412923

 

001412923

 

Feb 14, 2001

 

10, 42, 9

 

Accuray Incorporated

7

 

CYBERKNIFE

 

Aug 4, 2010

 

India

 

Registered

 

2003493

 

2003493

 

Aug 4, 2010

 

10

 

Accuray Incorporated

8

 

CYBERKNIFE

 

Sep 17, 2009

 

Iraq

 

Pending

 

54905

 

 

 

 

 

10

 

Accuray Incorporated

9

 

CYBERKNIFE

 

May 26, 2009

 

Iran

 

Registered

 

188030110

 

173757

 

Nov 27, 2010

 

10

 

Accuray Incorporated

10

 

CYBERKNIFE

 

Dec 3, 1999

 

Japan

 

Registered

 

11-11430

 

4619273

 

Nov 8, 2002

 

010

 

Accuray Incorporated

 

2

--------------------------------------------------------------------------------


 

11

 

CYBERKNIFE

 

May 19, 2009

 

Kuwait

 

Registered

 

103328

 

90404

 

May 19, 2009

 

10

 

Accuray Incorporated

12

 

CYBERKNIFE

 

Oct 7, 2005

 

United States of America

 

Registered

 

A002761

 

868376

 

Oct 7, 2005

 

10

 

Accuray Incorporated

13

 

CYBERKNIFE

 

Oct 7, 2005

 

Australia

 

Registered

 

868376

 

868376

 

Oct 7, 2005

 

10

 

Accuray Incorporated

14

 

CYBERKNIFE

 

Oct 7, 2005

 

Switzerland

 

Registered

 

868376

 

868376

 

Oct 7, 2005

 

10

 

Accuray Incorporated

15

 

CYBERKNIFE

 

Oct 7, 2005

 

China

 

Registered

 

868376

 

868376

 

Oct 7, 2005

 

10

 

Accuray Incorporated

16

 

CYBERKNIFE

 

Oct 7, 2005

 

Korea (South)

 

Registered

 

868376

 

868376

 

Oct 7, 2005

 

10

 

Accuray Incorporated

17

 

CYBERKNIFE

 

Jan 25, 2013

 

Mexico

 

Registered

 

1343200

 

1362714

 

Apr 24, 2013

 

10

 

Accuray Incorporated

18

 

CYBERKNIFE

 

Oct 13, 2005

 

New Zealand

 

Registered

 

737078

 

737078

 

Apr 13, 2006

 

10

 

Accuray Incorporated

19

 

CYBERKNIFE

 

Jun 23, 2009

 

Paraguay

 

Registered

 

21219

 

334680

 

Jun 30, 2010

 

10

 

Accuray Incorporated

20

 

CYBERKNIFE

 

Jan 16, 2009

 

Russian Federation

 

Registered

 

2009700540

 

398317

 

Jan 15, 2010

 

10

 

Accuray Incorporated

21

 

CYBERKNIFE

 

Jun 30, 2009

 

South Africa

 

Registered

 

144956

 

1272/87

 

Aug 15, 2011

 

10

 

Accuray Incorporated

22

 

CYBERKNIFE

 

Oct 19, 2005

 

Taiwan, Republic of China

 

Registered

 

94050249

 

01223067

 

Aug 16, 2006

 

10

 

Accuray Incorporated

23

 

CYBERKNIFE

 

May 5, 2009

 

Ukraine

 

Registered

 

M 2009 05019

 

128118

 

Sep 10, 2010

 

10

 

Accuray Incorporated

24

 

CYBERKNIFE

 

Jul 13, 2009

 

Uruguay

 

Registered

 

403554

 

403554

 

Nov 4, 2011

 

10

 

Accuray Incorporated

 

3

--------------------------------------------------------------------------------


 

25

 

SYNCHRONY

 

Jan 4, 2002

 

United States of America

 

Registered

 

76/355,129

 

3121089

 

Jul 25, 2006

 

009

 

Accuray Incorporated

26

 

ROBOCOUCH

 

Jun 30, 2004

 

United States of America

 

Registered

 

78/444,046

 

3303434

 

Oct 2, 2007

 

010

 

Accuray Incorporated

27

 

ROBOCOUCH

 

Dec 30, 2004

 

China

 

Registered

 

4443932

 

4443932

 

Aug 28, 2007

 

010

 

Accuray Incorporated

28

 

ROBOCOUCH

 

Dec 29, 2004

 

European Union Intellectual Property Office

 

Registered

 

4175329

 

4175329

 

Mar 1, 2006

 

010

 

Accuray Incorporated

29

 

ROBOCOUCH

 

Dec 28, 2004

 

Japan

 

Registered

 

2004-119115

 

4858059

 

Apr 15, 2005

 

010

 

Accuray Incorporated

30

 

AXUM

 

Oct 14, 2005

 

China

 

Registered

 

4943872

 

4943872

 

Sep 28, 2008

 

010

 

Accuray Incorporated

31

 

MULTIPLAN

 

Apr 11, 2005

 

United States of America

 

Registered

 

76/635,460

 

3181425

 

Dec 5, 2006

 

009

 

Accuray Incorporated

32

 

MULTIPLAN

 

Oct 8, 2005

 

China

 

Registered

 

4932723

 

4932723

 

Sep 7, 2008

 

009

 

Accuray Incorporated

33

 

MULTIPLAN

 

Oct 9, 2005

 

European Union Intellectual Property Office

 

Registered

 

4643516

 

4643516

 

Oct 27, 2006

 

009

 

Accuray Incorporated

34

 

MULTIPLAN

 

Oct 11, 2005

 

Japan

 

Registered

 

2005-94669

 

4916041

 

Dec 16, 2005

 

009

 

Accuray Incorporated

35

 

MULTIPLAN

 

Oct 14, 2005

 

Japan

 

Registered

 

2005-96300

 

5001409

 

Nov 2, 2006

 

009

 

Accuray Incorporated

36

 

XSIGHT

 

Apr 11, 2005

 

United States of America

 

Registered

 

76/635,461

 

3298517

 

Sep 25, 2007

 

010

 

Accuray Incorporated

 

4

--------------------------------------------------------------------------------


 

37

 

XSIGHT

 

Oct 19, 2006

 

European Union Intellectual Property Office

 

Registered

 

005399241

 

005399241

 

May 8, 2008

 

010

 

Accuray Incorporated

38

 

XSIGHT

 

Oct 11, 2006

 

International Bureau of WIPO

 

Registered

 

923838

 

923838

 

Oct 11, 2006

 

10, 9

 

Accuray Incorporated

39

 

XSIGHT

 

Oct 11, 2006

 

China

 

Registered

 

923838

 

923838

 

Oct 11, 2006

 

10, 9

 

Accuray Incorporated

40

 

XSIGHT

 

Oct 11, 2006

 

Japan

 

Total Provisional Refusal

 

923838

 

 

 

 

 

10, 9

 

Accuray Incorporated

41

 

XSIGHT

 

Oct 11, 2006

 

Korea (South)

 

Registered

 

923838

 

923838

 

Oct 11, 2006

 

10, 9

 

Accuray Incorporated

42

 

XSIGHT

 

Feb 26, 2009

 

Japan

 

Registered

 

2009-013714

 

5301276

 

Feb 12, 2010

 

010

 

Accuray Incorporated

43

 

XSIGHT

 

Oct 11, 2006

 

United States of America

 

Registered

 

77/018,732

 

3496392

 

Sep 2, 2008

 

010

 

Accuray Incorporated

44

 

ACCURAY

 

Oct 13, 2005

 

United States of America

 

Registered

 

78/732,900

 

3306634

 

Oct 9, 2007

 

009, 10

 

Accuray Incorporated

45

 

ACCURAY

 

Mar 14, 2016

 

China

 

Pending

 

19292055

 

 

 

 

 

009

 

Accuray Incorporated

46

 

ACCURAY

 

Mar 14, 2016

 

China

 

Pending

 

 

 

 

 

 

 

010

 

Accuray Incorporated

47

 

ACCURAY

 

Feb 18, 2008

 

Argentina

 

Registered

 

2804455

 

2414459

 

Dec 17, 2010

 

009, 10

 

Accuray Incorporated

48

 

ACCURAY

 

Feb 2, 2012

 

Brazil

 

Registered

 

840016174

 

840016174

 

Feb 18, 2015

 

009, 10

 

Accuray Incorporated

 

5

--------------------------------------------------------------------------------


 

49

 

ACCURAY

 

Jul 15, 2016

 

Canada

 

Pending

 

1,791,705

 

 

 

 

 

009, 10

 

Accuray Incorporated

50

 

ACCURAY

 

Dec 30, 2008

 

Colombia

 

Registered

 

08137763

 

385785

 

Aug 26, 2009

 

009, 10

 

Accuray Incorporated

51

 

ACCURAY

 

Oct 15, 2005

 

European Union Intellectual Property Office

 

Registered

 

004655833

 

004655833

 

Oct 6, 2006

 

009, 10, 41

 

Accuray Incorporated

52

 

ACCURAY

 

Jun 1, 2016

 

Hong Kong, SAR China

 

Registered

 

303794130

 

303794130

 

Jun 1, 2016

 

009, 10

 

Accuray Incorporated

53

 

ACCURAY

 

Aug 4, 2010

 

India

 

Pending

 

2003494

 

 

 

 

 

009, 10

 

Accuray Incorporated

54

 

ACCURAY

 

Sep 16, 2009

 

Iraq

 

Pending

 

54904

 

 

 

 

 

009, 10

 

Accuray Incorporated

55

 

ACCURAY

 

May 26, 2009

 

Iran

 

Registered

 

188030112

 

217781

 

Sep 9, 2012

 

009, 10

 

Accuray Incorporated

56

 

ACCURAY

 

Aug 28, 2008

 

Korea (South)

 

Registered

 

40-2008-42136

 

40-797598

 

Aug 11, 2009

 

009, 10

 

Accuray Incorporated

57

 

ACCURAY

 

May 19, 2009

 

Kuwait

 

Registered

 

103329

 

90405

 

May 19, 2009

 

009, 10

 

Accuray Incorporated

58

 

ACCURAY

 

Oct 21, 2005

 

International Bureau of WIPO

 

Registered

 

896634

 

896634

 

Oct 21, 2005

 

10, 09

 

Accuray Incorporated

59

 

ACCURAY

 

Oct 21, 2005

 

Australia

 

Registered

 

896634

 

896634

 

Oct 21, 2005

 

10, 09

 

Accuray Incorporated

60

 

ACCURAY

 

Oct 21, 2005

 

Switzerland

 

Registered

 

896634

 

896634

 

Oct 21, 2005

 

10, 09

 

Accuray Incorporated

 

6

--------------------------------------------------------------------------------


 

61

 

ACCURAY

 

Oct 21, 2005

 

China

 

Pending

 

896634

 

 

 

 

 

10, 09

 

Accuray Incorporated

62

 

ACCURAY

 

Oct 21, 2005

 

Japan

 

Registered

 

896634

 

896634

 

Oct 21, 2005

 

10, 09

 

Accuray Incorporated

63

 

ACCURAY

 

Oct 21, 2005

 

Korea (South)

 

Registered

 

896634

 

896634

 

Oct 21, 2005

 

10, 09

 

Accuray Incorporated

64

 

ACCURAY

 

Oct 17, 2005

 

New Zealand

 

Registered

 

737214

 

737214

 

Jul 13, 2006

 

009, 10

 

Accuray Incorporated

65

 

ACCURAY

 

Jun 23, 2009

 

Paraguay

 

Registered

 

21220

 

335824

 

Aug 3, 2010

 

009, 10

 

Accuray Incorporated

66

 

ACCURAY

 

Jan 16, 2009

 

Russian Federation

 

Registered

 

2009700539

 

420624

 

Oct 15, 2010

 

009, 10

 

Accuray Incorporated

67

 

ACCURAY

 

Jun 30, 2009

 

South Africa

 

Registered

 

144957

 

1272/86

 

Aug 15, 2011

 

009, 10

 

Accuray Incorporated

68

 

ACCURAY

 

Jun 20, 2016

 

Turkey

 

Registered

 

201654308

 

201654308

 

Feb 7, 2017

 

009, 10

 

Accuray Incorporated

69

 

ACCURAY

 

Oct 19, 2005

 

Taiwan, Republic of China

 

Registered

 

094050248

 

01213117

 

Jun 2, 2006

 

009, 10

 

Accuray Incorporated

70

 

ACCURAY

 

May 5, 2009

 

Ukraine

 

Registered

 

M 2009 05020

 

128119

 

Sep 10, 2010

 

009, 10

 

Accuray Incorporated

71

 

ACCURAY

 

Jul 13, 2009

 

Uruguay

 

Registered

 

403555

 

40355

 

Jun 13, 2012

 

009, 10

 

Accuray Incorporated

72

 

ACCURAY & DESIGN

 

Oct 13, 2005

 

United States of America

 

Registered

 

78/732,915

 

3378543

 

Feb 5, 2008

 

10, 10

 

Accuray Incorporated

73

 

ACCURAY & DESIGN

 

Mar 14, 2016

 

China

 

Pending

 

19292057

 

 

 

 

 

009

 

Accuray Incorporated

74

 

ACCURAY & DESIGN

 

Mar 28, 2017

 

China

 

Pending

 

23307720

 

 

 

 

 

009

 

Accuray Incorporated

 

7

--------------------------------------------------------------------------------


 

75

 

ACCURAY & DESIGN

 

Mar 14, 2016

 

China

 

Registered

 

19292056

 

19292056

 

Apr 21, 2017

 

010

 

Accuray Incorporated

76

 

ACCURAY & DESIGN

 

Mar 14, 2016

 

China

 

Pending

 

19292055

 

 

 

 

 

44

 

Accuray Incorporated

77

 

ACCURAY & DESIGN

 

Mar 28, 2017

 

China

 

Pending

 

23307719

 

 

 

 

 

44

 

Accuray Incorporated

78

 

ACCURAY & DESIGN OF NEW LOGO

 

Feb 17, 2016

 

European Union Intellectual Property Office

 

Registered

 

15116114

 

15116114

 

Jun 16, 2016

 

009, 10

 

Accuray Incorporated

79

 

ACCURAY & DESIGN OF NEW LOGO

 

Feb 11, 2016

 

United States of America

 

Registered

 

86/904,926

 

5,229,006

 

Jun 20, 2017

 

009, 10

 

Accuray Incorporated

80

 

ACCURAY’S DESIGN

 

Oct 13, 2005

 

United States of America

 

Registered

 

78/732,925

 

3306635

 

Oct 9, 2007

 

009, 10

 

Accuray Incorporated

81

 

CYBERKNIFE UNIVERSITY

 

Oct 11, 2006

 

United States of America

 

Registered

 

77/018,644

 

3465111

 

Jul 15, 2008

 

41

 

Accuray Incorporated

82

 

XCHANGE

 

Sep 26, 2006

 

United States of America

 

Registered

 

77/007,570

 

3631869

 

Jun 2, 2009

 

10

 

Accuray Incorporated

83

 

XCHANGE

 

Sep 29, 2006

 

European Union Intellectual Property Office

 

Registered

 

005347257

 

005347257

 

Aug 30, 2007

 

10

 

Accuray Incorporated

84

 

XCHANGE

 

Sep 26, 2006

 

United States of America

 

Registered

 

A0005960

 

907679

 

Sep 26, 2006

 

10

 

Accuray Incorporated

85

 

XCHANGE

 

Sep 26, 2006

 

China

 

Registered

 

907679

 

907679

 

Sep 26, 2006

 

10

 

Accuray Incorporated

86

 

XCHANGE

 

Sep 26, 2006

 

Japan

 

Registered

 

907679

 

907679

 

Sep 26, 2006

 

10

 

Accuray Incorporated

 

8

--------------------------------------------------------------------------------


 

87

 

XCHANGE

 

Sep 26, 2006

 

Korea (South)

 

Registered

 

907679

 

907679

 

Sep 26, 2006

 

10

 

Accuray Incorporated

88

 

CYBERKNIFE VSI

 

Mar 30, 2009

 

United States of America

 

Registered

 

77/702,437

 

3904968

 

Jan 11, 2011

 

10

 

Accuray Incorporated

89

 

QUICKPLAN

 

Aug 26, 2009

 

United States of America

 

Registered

 

77/813,495

 

3829517

 

Aug 3, 2010

 

9

 

Accuray Incorporated

90

 

INTERNATIONAL CYBERKNIFE NETWORK

 

Jan 17, 2011

 

China

 

Registered

 

9059734

 

9059734

 

Feb 7, 2012

 

35

 

Accuray Incorporated

91

 

INTERNATIONAL CYBERKNIFE NETWORK

 

Jan 12, 2011

 

European Union Intellectual Property Office

 

Registered

 

009654864

 

009654864

 

Jun 21, 2011

 

35

 

Accuray Incorporated

92

 

INTERNATIONAL CYBERKNIFE NETWORK

 

Jan 14, 2011

 

Japan

 

Registered

 

2011-002039

 

5422567

 

Jul 1, 2011

 

35

 

Accuray Incorporated

93

 

PLANTOUCH

 

Sep 12, 2011

 

United States of America

 

Registered

 

85/420,777

 

4,332,520

 

May 7, 2013

 

 

 

Accuray Incorporated

94

 

AERO ACCURAY EXCHANGE IN RADITAION ONCOLOGY

 

Sep 30, 2011

 

United States of America

 

Registered

 

85/436,970

 

4240551

 

Nov 13, 2012

 

35, 41, 42

 

Accuray Incorporated

95

 

AERO ACCURAY EXCHANGE IN RADITAION ONCOLOGY

 

Dec 22, 2011

 

Japan

 

Registered

 

2011-092307

 

5499149

 

Jun 8, 2012

 

35, 41, 42

 

Accuray Incorporated

96

 

AERO ACCURAY EXCHANGE IN RADITAION ONCOLOGY

 

Dec 12, 2011

 

European Union Intellectual Property Office

 

Registered

 

10484723

 

10484723

 

Jul 26, 2012

 

35, 41, 42

 

Accuray Incorporated

97

 

ACCURAY IN JAPANESE CHARACTERS

 

Apr 4, 2012

 

United States of America

 

Registered

 

2012/026,212

 

5528381

 

Oct 12, 2012

 

10, 09

 

Accuray Incorporated

 

9

--------------------------------------------------------------------------------


 

98

 

CYBERKNIFE (JAPANESE CHARACTERS)

 

Oct 18, 2011

 

Japan

 

Registered

 

2011-74379

 

5638370

 

Dec 20, 2013

 

10

 

Accuray Incorporated

99

 

HI ART

 

Feb 24, 2005

 

India

 

Registered

 

1340588

 

1340588

 

Feb 24, 2005

 

10, 09

 

Accuray Incorporated

100

 

HI ART

 

Feb 17, 2005

 

Taiwan, Republic of China

 

Registered

 

094006942

 

1185028

 

Dec 1, 2005

 

10, 09

 

Accuray Incorporated

101

 

HI ART

 

Feb 16, 2005

 

Canada

 

Registered

 

1,247,428

 

TMA740020

 

May 13, 2009

 

10

 

Accuray Incorporated

102

 

HI ART

 

Mar 3, 2005

 

United States of America

 

Registered

 

865,313

 

865313

 

Mar 3, 2005

 

10, 09

 

Accuray Incorporated

103

 

HI ART (2840349)

 

May 28, 2003

 

United States of America

 

Registered

 

78/255,227

 

2840349

 

May 11, 2004

 

10

 

Accuray Incorporated

104

 

HI ART (2840348)

 

May 28, 2003

 

United States of America

 

Registered

 

78/255,208

 

2840348

 

May 11, 2004

 

9

 

Accuray Incorporated

105

 

MISCELLANEOUS DESIGN (TOMOTHERAPY LOGO)

 

Jul 9, 2003

 

Canada

 

Registered

 

1,182,644

 

TMA 626773

 

Nov 26, 2004

 

 

 

Accuray Incorporated

106

 

MISCELLANEOUS DESIGN (TOMOTHERAPY LOGO)

 

Feb 16, 2005

 

Canada

 

Registered

 

1,247,408

 

TMA 722932

 

Sep 4, 2008

 

 

 

Accuray Incorporated

107

 

TOMO

 

Feb 16, 2005

 

Canada

 

Registered

 

1,247,410

 

TMA 722931

 

Sep 4, 2008

 

10

 

Accuray Incorporated

108

 

TOMO

 

Jul 9, 2003

 

Canada

 

Registered

 

1,182,645

 

TMA 626109

 

Nov 22, 2004

 

10

 

Accuray Incorporated

109

 

TOMO

 

Mar 3, 2005

 

Switzerland

 

Registered

 

857295

 

857295

 

Mar 3, 2005

 

10, 09

 

Accuray Incorporated

110

 

TOMO

 

Mar 3, 2005

 

China

 

Registered

 

857295

 

857295

 

Mar 3, 2005

 

10, 09

 

Accuray Incorporated

 

10

--------------------------------------------------------------------------------


 

111

 

TOMO

 

Jun 26, 2003

 

European Union Intellectual Property Office

 

Registered

 

003243979

 

003243979

 

Nov 11, 2004

 

10

 

Accuray Incorporated

112

 

TOMO

 

Mar 3, 2005

 

European Union Intellectual Property Office

 

Registered

 

857295

 

857295

 

Mar 3, 2005

 

10, 09

 

Accuray Incorporated

113

 

TOMO

 

Mar 3, 2005

 

International Bureau of WIPO

 

Registered

 

857295

 

857295

 

Mar 3, 2005

 

10, 09

 

Accuray Incorporated

114

 

TOMO

 

Feb 24, 2005

 

India

 

Registered

 

1340584

 

1340584

 

Feb 24, 2005

 

10

 

Accuray Incorporated

115

 

TOMO

 

Mar 3, 2005

 

Japan

 

Registered

 

857295

 

857295

 

Mar 3, 2005

 

10, 09

 

TomoTherapy Incorporated

116

 

TOMO

 

Mar 3, 2005

 

Korea (South)

 

Registered

 

857295

 

857295

 

Mar 3, 2005

 

10

 

TomoTherapy Incorporated

117

 

TOMO

 

Mar 12, 2015

 

Russian Federation

 

Registered

 

2015706615

 

590726

 

Oct 13, 2016

 

10

 

TomoTherapy Incorporated

118

 

TOMO

 

Mar 3, 2005

 

Singapore

 

Registered

 

857295

 

857295

 

Mar 3, 2005

 

10, 09

 

TomoTherapy Incorporated

119

 

TOMO

 

Feb 17, 2005

 

Taiwan, Republic of China

 

Registered

 

094006945

 

1182820

 

Nov 16, 2005

 

10

 

TomoTherapy Incorporated

120

 

TOMO

 

Jan 14, 2003

 

United States of America

 

Registered

 

78/203,099

 

2788956

 

Dec 2, 2003

 

10

 

TomoTherapy Incorporated

121

 

TOMOTHERAPY

 

Oct 9, 2012

 

United States of America

 

Registered

 

85/749,470

 

4417188

 

Oct 15, 2013

 

10, 09

 

TomoTherapy Incorporated

 

11

--------------------------------------------------------------------------------


 

122

 

TOMOTHERAPY

 

Feb 2, 2012

 

Brazil

 

Registered

 

840016190

 

840016190

 

Feb 18, 2015

 

10

 

TomoTherapy Incorporated

123

 

TOMOTHERAPY

 

Feb 16, 2005

 

Canada

 

Registered

 

1,247,407

 

TMA 708751

 

Mar 4, 2008

 

10, 09

 

TomoTherapy Incorporated

124

 

TOMOTHERAPY

 

Jun 11, 2008

 

Canada

 

Registered

 

1,399,183

 

TMA915,722

 

Oct 1, 2015

 

44

 

TomoTherapy Incorporated

125

 

TOMOTHERAPY

 

Jun 21, 2008

 

European Union Intellectual Property Office

 

Registered

 

7005903

 

7005903

 

Jul 10, 2009

 

44

 

TomoTherapy Incorporated

126

 

TOMOTHERAPY

 

May 26, 2016

 

Hong Kong, SAR China

 

Registered

 

303788678

 

303788678

 

May 26, 2016

 

10, 09

 

TomoTherapy Incorporated

127

 

TOMOTHERAPY

 

Jul 23, 2015

 

Hong Kong, SAR China

 

Registered

 

303481065

 

303481065

 

Jul 23, 2015

 

010, 044

 

TomoTherapy Incorporated

128

 

TOMOTHERAPY

 

Feb 9, 2005

 

International Bureau of WIPO

 

Registered

 

847352

 

847352

 

Feb 9, 2005

 

10, 09

 

TomoTherapy Incorporated

129

 

TOMOTHERAPY

 

Feb 24, 2005

 

India

 

Registered

 

1340585

 

1340585

 

Feb 24, 2005

 

10, 09

 

TomoTherapy Incorporated

130

 

TOMOTHERAPY

 

Mar 12, 2015

 

Russian Federation

 

Registered

 

2015706614

 

 

 

Jun 26, 2016

 

009, 10

 

TomoTherapy Incorporated

131

 

TOMOTHERAPY

 

Feb 17, 2005

 

Taiwan, Republic of China

 

Registered

 

094006943

 

1182818

 

Nov 16, 2005

 

10, 09

 

TomoTherapy Incorporated

132

 

TOMOTHERAPY AND DESIGN

 

Jul 9, 2003

 

United States of America

 

Registered

 

01/182,642

 

TMA 653899

 

Nov 29, 2005

 

 

 

TomoTherapy Incorporated

133

 

TOMOTHERAPY (SINGLE LINE)

 

Jul 9, 2003

 

Canada

 

Registered

 

1,182,643

 

TMA 654059

 

Nov 30, 2005

 

10

 

TomoTherapy Incorporated

 

12

--------------------------------------------------------------------------------


 

134

 

TOMOTHERAPY HI ART

 

Mar 5, 2001

 

United States of America

 

Registered

 

76/219,829

 

2729995

 

Jun 24, 2003

 

10, 09

 

TomoTherapy Incorporated

135

 

TOMOTHERAPY (JAPANESE CHARACTERS)

 

Mar 22, 2012

 

Japan

 

Registered

 

2012-021787

 

5585393

 

May 24, 2013

 

10

 

TomoTherapy Incorporated

136

 

TOMOHD

 

Oct 5, 2010

 

United States of America

 

Registered

 

85/145,550

 

4418909

 

Oct 15, 2013

 

10, 09

 

TomoTherapy Incorporated

137

 

TOMOH

 

Oct 5, 2010

 

United States of America

 

Registered

 

85/145,560

 

4621369

 

Oct 14, 2014

 

10, 09

 

TomoTherapy Incorporated

138

 

STATRT

 

Oct 5, 2010

 

United States of America

 

Registered

 

85/145,487

 

4808683

 

Sep 8, 2015

 

10, 09

 

TomoTherapy Incorporated

139

 

STATRT

 

Jun 12, 2008

 

European Union Intellectual Property Office

 

Registered

 

007005937

 

007005937

 

Apr 3, 2009

 

10, 09

 

TomoTherapy Incorporated

140

 

TOMOPORTAL

 

Feb 19, 2007

 

India

 

Registered

 

1531829

 

1531829

 

Feb 19, 2007

 

10

 

TomoTherapy Incorporated

141

 

TOMOPORTAL

 

Jan 16, 2008

 

Taiwan, Republic of China

 

Registered

 

01297299

 

01297299

 

Jan 16, 2008

 

9

 

TomoTherapy Incorporated

142

 

ONRAD

 

Jun 19, 2015

 

China

 

Registered

 

17248954

 

17248954

 

Oct 28, 2016

 

010

 

TomoTherapy Incorporated

143

 

ONRAD

 

Jun 3, 2015

 

European Union Intellectual Property Office

 

Registered

 

14195176

 

14195176

 

Oct 2, 2015

 

009, 10

 

TomoTherapy Incorporated

144

 

ONRAD

 

Jun 5, 2015

 

Japan

 

Registered

 

2015-053384

 

5802044

 

Oct 23, 2015

 

009, 10

 

TomoTherapy Incorporated

 

13

--------------------------------------------------------------------------------


 

145

 

ONRAD

 

Jun 3, 2015

 

Mexico

 

Registered

 

1617205

 

1582025

 

Oct 20, 2015

 

009

 

TomoTherapy Incorporated

146

 

ONRAD

 

Jun 3, 2015

 

Mexico

 

Registered

 

1617204

 

1582659

 

Oct 21, 2015

 

010

 

TomoTherapy Incorporated

147

 

RADIXACT

 

Sep 4, 2015

 

Canada

 

Allowed

 

1,744,763

 

 

 

 

 

009

 

TomoTherapy Incorporated

148

 

RADIXACT

 

Aug 27, 2015

 

China

 

Registered

 

17765335

 

17765335

 

Oct 14, 2016

 

10, 09

 

TomoTherapy Incorporated

149

 

RADIXACT

 

Aug 24, 2015

 

European Union Intellectual Property Office

 

Registered

 

14500763

 

14500763

 

Dec 23, 2015

 

009, 10

 

TomoTherapy Incorporated

150

 

RADIXACT

 

Aug 25, 2015

 

Japan

 

Registered

 

2015-081559

 

5845038

 

Apr 22, 2016

 

009, 10

 

Accuray Incorporated

151

 

RADIXACT

 

May 25, 2016

 

Russian Federation

 

Registered

 

2016718486

 

607782

 

Mar 6, 2017

 

009, 10

 

Accuray Incorporated

152

 

RADIXACT

 

Aug 31, 2015

 

United States of America

 

Registered

 

86/742,946

 

5,092,439

 

Nov 29, 2016

 

009, 10

 

Accuray Incorporated

153

 

PRECISION

 

Sep 16, 2015

 

Canada

 

Allowed

 

1,746,346

 

 

 

 

 

009

 

Accuray Incorporated

154

 

PRECISION

 

Sep 3, 2015

 

Japan

 

Registered

 

2015-085171

 

 

 

Jul 7, 2016

 

009

 

Accuray Incorporated

155

 

IDMS

 

Sep 1, 2015

 

United States of America

 

Allowed

 

86/744,366

 

 

 

 

 

9

 

Accuray Incorporated

156

 

IDMS

 

Sep 16, 2015

 

Canada

 

Allowed

 

1,746,347

 

 

 

 

 

009

 

Accuray Incorporated

157

 

IDMS

 

Sep 6, 2015

 

China

 

Registered

 

17825894

 

17825894

 

Oct 14, 2016

 

9

 

Accuray Incorporated

 

14

--------------------------------------------------------------------------------


 

158

 

IDMS

 

Sep 2, 2015

 

European Union Intellectual Property Office

 

Registered

 

14519102

 

14519102

 

Jan 11, 2016

 

009

 

Accuray Incorporated

159

 

IDMS

 

Sep 3, 2015

 

Japan

 

Registered

 

2015-085198

 

5829333

 

Feb 26, 2016

 

009

 

Accuray Incorporated

160

 

ACCURAY PRECISION

 

Jan 6, 2016

 

Canada

 

Allowed

 

1,762,154

 

 

 

 

 

9

 

Accuray Incorporated

161

 

ACCURAY PRECISION

 

Jan 7, 2016

 

China

 

Registered

 

18815588

 

18815588

 

Feb 14, 2017

 

9

 

Accuray Incorporated

162

 

ACCURAY PRECISION

 

Jan 6, 2016

 

European Union Intellectual Property Office

 

Registered

 

14977862

 

14977862

 

May 5, 2016

 

009

 

Accuray Incorporated

163

 

ACCURAY PRECISION

 

Jan 8, 2016

 

Japan

 

Registered

 

2016-002109

 

5854578

 

May 27, 2016

 

009

 

Accuray Incorporated

164

 

ACCURAY PRECISION

 

Jan 4, 2016

 

United States of America

 

Registered

 

86/864,567

 

5,210,271

 

May 23, 2017

 

009

 

Accuray Incorporated

165

 

PRECISEART

 

Feb 12, 2016

 

Canada

 

Allowed

 

1,767,695

 

 

 

 

 

009

 

Accuray Incorporated

166

 

PRECISEART

 

Feb 18, 2016

 

China

 

Registered

 

19112005

 

19112005

 

Mar 21, 2017

 

009

 

Accuray Incorporated

167

 

PRECISEART

 

Feb 22, 2016

 

European Union Intellectual Property Office

 

Registered

 

15131188

 

15131188

 

Jun 24, 2016

 

009

 

Accuray Incorporated

 

15

--------------------------------------------------------------------------------


 

168

 

PRECISEART

 

Feb 15, 2016

 

Japan

 

Registered

 

2016-015892

 

5868546

 

Jul 22, 2016

 

009

 

Accuray Incorporated

169

 

PRECISEART

 

Feb 11, 2016

 

United States of America

 

Allowed

 

86/904,966

 

 

 

 

 

009

 

Accuray Incorporated

170

 

PRECISERTX

 

Feb 12, 2016

 

Canada

 

Allowed

 

1 767 696

 

 

 

 

 

009

 

Accuray Incorporated

171

 

PRECISERTX

 

Feb 18, 2016

 

China

 

Registered

 

19112004

 

19112004

 

Mar 21, 2017

 

009

 

Accuray Incorporated

172

 

PRECISERTX

 

Feb 12, 2016

 

European Union Intellectual Property Office

 

Registered

 

15103658

 

15103658

 

Jun 22, 2016

 

009

 

Accuray Incorporated

173

 

PRECISERTX

 

Feb 15, 2016

 

Japan

 

Registered

 

2016-015898

 

5868547

 

Jul 22, 2016

 

009

 

Accuray Incorporated

174

 

PRECISERTX

 

Feb 11, 2016

 

United States of America

 

Allowed

 

86/904,972

 

 

 

 

 

009

 

Accuray Incorporated

175

 

CTRUE

 

Feb 9, 2007

 

European Union Intellectual Property Office

 

Registered

 

5705827

 

5705827

 

Feb 11, 2008

 

009, 10

 

Accuray Incorporated

176

 

CTRUE

 

Feb 9, 2007

 

Korea (South)

 

Registered

 

4020070007623

 

400733460000

 

Jan 8, 2008

 

10, 09

 

TomoTherapy Incorporated

177

 

CTRUE

 

Jan 16, 2008

 

Taiwan, Republic of China

 

Registered

 

01298912

 

01298912

 

Jan 16, 2008

 

10, 09

 

Accuray Incorporated

 

16

--------------------------------------------------------------------------------


 

OUS Issued Patent Matters

 

TITLE

 

COUNTRY

 

DATE FILED

 

APPLICATION
NUMBER

 

STATUS

 

GRANT
DATE

 

OWNER

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY - PCT

 

China

 

May 9, 2006

 

2006800250458

 

Issued

 

Dec 1, 2011

 

Accuray Incorporated

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY - PCT

 

Japan

 

May 9, 2006

 

2008511299

 

Issued

 

Nov 15, 2012

 

Accuray Incorporated

SUPER PRECISION REGISTRATION OF X-RAY IMAGES TO CONE BEAM CT FOR IMAGE-GUIDED
RADIOSURGERY - PCT

 

China

 

Jun 27, 2006

 

2006800281600

 

Issued

 

Dec 5, 2012

 

Accuray Incorporated

PRECISION REGISTRATION OF X-RAY IMAGES TO CONE-BEAM CT FOR IMAGE-GUIDED
RADIATION TREATMENT

 

Japan

 

Jun 27, 2006

 

2008520277

 

Issued

 

Aug 29, 2014

 

Accuray Incorporated

PATIENT POSITIONING ASSEMBLY - KOREA

 

Korea (South)

 

Apr 5, 2005

 

20067023241

 

Issued

 

Sep 28, 2011

 

Accuray Incorporated

IMAGING GEOMETRY - PCT

 

China

 

Jun 29, 2006

 

2006800286765

 

Issued

 

Jul 18, 2012

 

Accuray Incorporated

Imaging geometry

 

China

 

Jun 29, 2005

 

2010101970488

 

Issued

 

Jun 12, 2012

 

Accuray Incorporated

IMAGING GEOMETRY - PCT

 

Germany

 

Jun 29, 2006

 

067744094

 

Issued

 

Aug 10, 2011

 

Accuray Incorporated

IMAGING GEOMETRY - PCT

 

European Patent Office

 

Jun 29, 2006

 

067744094

 

Issued

 

Aug 10, 2011

 

Accuray Incorporated

IMAGING GEOMETRY - PCT

 

France

 

Jun 29, 2006

 

067744094

 

Issued

 

Aug 10, 2011

 

Accuray Incorporated

 

17

--------------------------------------------------------------------------------


 

IMAGING GEOMETRY - PCT

 

United Kingdom

 

Jun 29, 2006

 

067744094

 

Issued

 

Aug 10, 2011

 

Accuray Incorporated

IMAGING GEOMETRY - PCT

 

Japan

 

Jun 29, 2006

 

2008520316

 

Issued

 

Aug 10, 2012

 

Accuray Incorporated

Adaptive X-Ray Control

 

China

 

Feb 13, 2007

 

2007800055515

 

Issued

 

Sep 5, 2012

 

Accuray Incorporated

Adaptive X-Ray Control

 

Japan

 

Feb 13, 2007

 

2008555381

 

Issued

 

Nov 8, 2012

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- GERMANY

 

Germany

 

Dec 7, 1993

 

DE19936033449

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- EPO

 

European Patent Office

 

Dec 7, 1993

 

949035075

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- FRANCE

 

France

 

Dec 7, 1993

 

949035075

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- GREAT BRITAIN

 

United Kingdom

 

Dec 7, 1993

 

949035075

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- ITALY

 

Italy

 

Dec 7, 1993

 

949035075

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

 

18

--------------------------------------------------------------------------------


 

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- KOREA

 

Korea (South)

 

Dec 7, 1993

 

95702344

 

Issued

 

Feb 26, 2002

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- SWEDEN

 

Sweden

 

Dec 7, 1993

 

949035075

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- GERMANY

 

Germany

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- EPO

 

European Patent Office

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- FRANCE

 

France

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- UNITED KINGDOM

 

United Kingdom

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- ITALY

 

Italy

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

 

19

--------------------------------------------------------------------------------


 

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- JAPAN

 

Japan

 

Mar 14, 2000

 

2000604773

 

Issued

 

Dec 4, 2009

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- JAPAN

 

Japan

 

Mar 14, 2000

 

2009225262

 

Issued

 

Mar 8, 2013

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- KOREA

 

Korea (South)

 

Mar 14, 2000

 

1020017011675

 

Issued

 

Aug 10, 2007

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- SWEDEN

 

Sweden

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD- EPO

 

Germany

 

Sep 14, 2001

 

019709450

 

Issued

 

Jul 12, 2017

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD- EPO

 

European Patent Office

 

Sep 14, 2001

 

019709450

 

Issued

 

Jul 12, 2017

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD- EPO

 

France

 

Sep 14, 2001

 

019709450

 

Issued

 

Jul 12, 2017

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD- EPO

 

United Kingdom

 

Sep 14, 2001

 

019709450

 

Issued

 

Jul 12, 2017

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

Japan

 

Sep 14, 2001

 

2007212216

 

Issued

 

Apr 20, 2012

 

Accuray Incorporated

 

20

--------------------------------------------------------------------------------


 

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD- EPO

 

Sweden

 

Sep 14, 2001

 

019709450

 

Issued

 

Jul 12, 2017

 

Accuray Incorporated

Dynamic Tracking of Moving Targets

 

Japan

 

Aug 22, 2005

 

2007534595

 

Issued

 

Nov 16, 2012

 

Accuray Incorporated

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

China

 

May 30, 2007

 

2007800234568

 

Issued

 

Jul 27, 2011

 

Accuray Incorporated

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

Germany

 

May 30, 2007

 

077955359

 

Issued

 

Aug 16, 2016

 

Accuray Incorporated

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

European Patent Office

 

May 30, 2007

 

077955359

 

Issued

 

Oct 25, 2017

 

Accuray Incorporated

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

France

 

May 30, 2007

 

077955359

 

Issued

 

Oct 25, 2017

 

Accuray Incorporated

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

United Kingdom

 

May 30, 2007

 

077955359

 

Issued

 

Oct 25, 2017

 

Accuray Incorporated

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

Japan

 

May 30, 2007

 

2009518130

 

Issued

 

Sep 5, 2014

 

Accuray Incorporated

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

Sweden

 

May 30, 2007

 

077955359

 

Issued

 

Oct 25, 2017

 

Accuray Incorporated

RADIATION TREATMENT PLANNING USING FOUR-DIMENSIONAL IMAGING DATA

 

Japan

 

Aug 30, 2007

 

2007253810

 

Issued

 

Nov 14, 2013

 

Accuray Incorporated

COLLIMATOR CHANGER

 

Japan

 

Oct 9, 2007

 

2009536231

 

Issued

 

Aug 2, 2013

 

Accuray Incorporated

TARGET TRACKING USING DIRECT TARGET REGISTRATION

 

China

 

Oct 11, 2007

 

2007800406282

 

Issued

 

Feb 18, 2016

 

Accuray Incorporated

 

21

--------------------------------------------------------------------------------


 

An apparatus and method for determining an optimized path traversal for
radiation treatment delivery system

 

Japan

 

Sep 30, 2009

 

2010502090

 

Issued

 

Aug 2, 2013

 

Accuray Incorporated

USE OF A SINGLE X-RAY IMAGE IN A STEREO IMAGING PAIR FOR QUALITY ASSURANCE OF
TRACKING

 

China

 

Dec 11, 2008

 

2008801248685

 

Issued

 

Apr 23, 2014

 

Accuray Incorporated

USE OF A SINGLE X-RAY IMAGE IN A STEREO IMAGING PAIR FOR QUALITY ASSURANCE OF
TRACKING

 

Japan

 

Dec 11, 2008

 

2010543094

 

Issued

 

Dec 6, 2013

 

Accuray Incorporated

SEVEN DEGREES OR MORE OF FREEDOM ROBOTIC MANIPULATOR HAVING AT LEAST ONE
REDUNDANT JOINT

 

China

 

Aug 12, 2009

 

2009801422313

 

Issued

 

Sep 10, 2014

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

China

 

Jan 25, 2010

 

2010800055767

 

Issued

 

Jan 26, 2014

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

China

 

Jan 25, 2010

 

2014100859640

 

Issued

 

Jun 29, 2016

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

European Patent Office

 

Jan 25, 2010

 

107013062

 

Issued

 

Aug 17, 2016

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

France

 

Jan 25, 2010

 

107013062

 

Issued

 

Aug 17, 2016

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

United Kingdom

 

Jan 25, 2010

 

107013062

 

Issued

 

Aug 17, 2016

 

Accuray Incorporated

 

22

--------------------------------------------------------------------------------


 

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

Italy

 

Jan 25, 2010

 

107013062

 

Issued

 

Aug 17, 2016

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

Sweden

 

Jan 25, 2010

 

107013062

 

Issued

 

Aug 17, 2016

 

Accuray Incorporated

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDING WAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

China

 

Jul 2, 2010

 

2010800369694

 

Issued

 

Nov 17, 2014

 

Accuray Incorporated

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDING WAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

Japan

 

Jul 2, 2010

 

2012519611

 

Issued

 

Oct 30, 2015

 

Accuray Incorporated

Magnetron Powered of Interleaved Multi-energy LInac

 

China

 

Jan 28, 2011

 

2011800149735

 

Issued

 

Sep 19, 2016

 

Accuray Incorporated

Magnetron Powered Linear Accelerator for Interleaved Multi-Energy Operation

 

Germany

 

Jan 28, 2011

 

117021220

 

Issued

 

May 17, 2017

 

Accuray Incorporated

Magnetron Powered Linear Accelerator for Interleaved Multi-Energy Operation

 

European Patent Office

 

Jan 28, 2011

 

117021220

 

Issued

 

May 17, 2017

 

Accuray Incorporated

Magnetron Powered Linear Accelerator for Interleaved Multi-Energy Operation

 

France

 

Jan 28, 2011

 

117021220

 

Issued

 

May 17, 2017

 

Accuray Incorporated

Magnetron Powered Linear Accelerator for Interleaved Multi-Energy Operation

 

United Kingdom

 

Jan 28, 2011

 

117021220

 

Issued

 

May 17, 2017

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

Germany

 

Feb 23, 2011

 

117072827

 

Issued

 

Mar 22, 2017

 

Accuray Incorporated

 

23

--------------------------------------------------------------------------------


 

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

European Patent Office

 

Feb 23, 2011

 

117072827

 

Issued

 

Mar 22, 2017

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

European Patent Office

 

Feb 23, 2011

 

131645608

 

Issued

 

Sep 9, 2015

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

Germany

 

Feb 23, 2011

 

131645608

 

Issued

 

Sep 9, 2015

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

France

 

Feb 23, 2011

 

131645608

 

Issued

 

Sep 9, 2015

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

United Kingdom

 

Feb 23, 2011

 

131645608

 

Issued

 

Sep 9, 2015

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

France

 

Feb 23, 2011

 

117072827

 

Issued

 

Mar 22, 2017

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

United Kingdom

 

Feb 23, 2011

 

117072827

 

Issued

 

Mar 22, 2017

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

China

 

Oct 28, 2011

 

2011800570349

 

Issued

 

Jan 17, 2017

 

Accuray Incorporated

 

24

--------------------------------------------------------------------------------


 

Method and apparatus for treating a target’s partial motion range

 

Germany

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

European Patent Office

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

France

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

United Kingdom

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

Italy

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

Japan

 

Oct 28, 2011

 

2013536890

 

Issued

 

May 13, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

Sweden

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

China

 

Jan 10, 2012

 

2012800109855

 

Issued

 

Apr 11, 2016

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM WITH RING GANTRY

 

Japan

 

Jan 10, 2012

 

2013550494

 

Issued

 

Mar 8, 2017

 

Accuray Incorporated

Automatic callibration for device with controlled motion range

 

Japan

 

Feb 6, 2012

 

2013553479

 

Issued

 

Nov 18, 2016

 

Accuray Incorporated

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OF INCOMPLETE DATA

 

Germany

 

Mar 11, 2002

 

027233907

 

Issued

 

Nov 7, 2007

 

TomoTherapy Incorporated

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OF INCOMPLETE DATA

 

European Patent Office

 

Mar 11, 2002

 

027233907

 

Issued

 

Nov 7, 2007

 

TomoTherapy Incorporated

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OF INCOMPLETE DATA

 

France

 

Mar 11, 2002

 

027233907

 

Issued

 

Nov 7, 2007

 

TomoTherapy Incorporated

 

25

--------------------------------------------------------------------------------


 

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OF INCOMPLETE DATA

 

United Kingdom

 

Mar 11, 2002

 

027233907

 

Issued

 

Nov 7, 2007

 

TomoTherapy Incorporated

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OF INCOMPLETE DATA

 

Japan

 

Mar 11, 2002

 

2002572101

 

Issued

 

Mar 6, 2009

 

TomoTherapy Incorporated

METHOD FOR MODIFICATION OF RADIOTHERAPY TREATMENT DELIVERY

 

Japan

 

Sep 6, 2004

 

2003574268

 

Issued

 

Feb 18, 2011

 

TomoTherapy Incorporated

TOMOTHERAPY STEREOTACTIC UPPER BODY FIXATION AND POSITIONING DEVICE

 

Japan

 

Jan 23, 2006

 

2006522801

 

Issued

 

Jul 30, 2010

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF DELIVERING RADIATION THERAPY TO A MOVING TARGET

 

Germany

 

Jul 21, 2006

 

080062342

 

Issued

 

May 4, 2011

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF DELIVERING RADIATION THERAPY TO A MOVING TARGET

 

France

 

Jul 21, 2006

 

080062342

 

Issued

 

May 4, 2011

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF DELIVERING RADIATION THERAPY TO A MOVING TARGET

 

United Kingdom

 

Jul 21, 2006

 

080062342

 

Issued

 

May 4, 2011

 

TomoTherapy Incorporated

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY,
COUCH AND MULTI-LEAF COLLIMATOR

 

European Patent Office

 

Jul 21, 2006

 

067882217

 

Issued

 

Jan 25, 2017

 

TomoTherapy Incorporated

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY,
COUCH AND MULTI-LEAF COLLIMATOR

 

Germany

 

Jul 21, 2006

 

067882217

 

Issued

 

Jan 25, 2017

 

TomoTherapy Incorporated

 

26

--------------------------------------------------------------------------------


 

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY,
COUCH AND MULTI-LEAF COLLIMATOR

 

France

 

Jul 21, 2006

 

067882217

 

Issued

 

Jan 25, 2017

 

TomoTherapy Incorporated

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY,
COUCH AND MULTI-LEAF COLLIMATOR

 

United Kingdom

 

Jul 21, 2006

 

067882217

 

Issued

 

Jan 25, 2017

 

TomoTherapy Incorporated

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY,
COUCH AND MULTI-LEAF COLLIMATOR

 

Japan

 

Jan 22, 2008

 

2008523014

 

Issued

 

Oct 18, 2013

 

TomoTherapy Incorporated

EVALUATION OF QUALITY ASSURANCE CRITERIA IN DELIVERY OF A TREATMENT PLAN

 

China

 

Jul 21, 2006

 

2006800345975

 

Issued

 

Jul 18, 2012

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

Germany

 

Jul 21, 2006

 

067882233

 

Issued

 

Jun 24, 2015

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

European Patent Office

 

Jul 21, 2006

 

067882233

 

Issued

 

Jun 24, 2015

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

France

 

Jul 21, 2006

 

067882233

 

Issued

 

Jun 24, 2015

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

United Kingdom

 

Jul 21, 2006

 

067882233

 

Issued

 

Jun 24, 2015

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

Italy

 

Jul 21, 2006

 

067882233

 

Issued

 

Jun 24, 2015

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

Sweden

 

Jul 21, 2006

 

067882233

 

Issued

 

Jun 24, 2015

 

TomoTherapy Incorporated

 

27

--------------------------------------------------------------------------------


 

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

Germany

 

Jul 21, 2006

 

068002351

 

Issued

 

Jun 8, 2011

 

TomoTherapy Incorporated

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

France

 

Jul 21, 2006

 

068002351

 

Issued

 

Jun 8, 2011

 

TomoTherapy Incorporated

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

United Kingdom

 

Jul 21, 2006

 

068002351

 

Issued

 

Jun 8, 2011

 

TomoTherapy Incorporated

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

Netherlands

 

Jul 21, 2006

 

068002351

 

Issued

 

Jun 8, 2011

 

TomoTherapy Incorporated

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

Sweden

 

Jul 21, 2006

 

068002351

 

Issued

 

Jun 8, 2011

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF DETECTING A BREATHING PHASE OF A PATIENT RECEIVING
RADIATION THERAPY

 

Japan

 

Jan 22, 2008

 

2008522987

 

Issued

 

Aug 10, 2012

 

TomoTherapy Incorporated

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

China

 

Feb 19, 2014

 

2014800105675

 

Issued

 

Sep 8, 2017

 

TomoTherapy Incorporated

 

28

--------------------------------------------------------------------------------


 

US Issued Patent Matters

 

TITLE

 

COUNTRY

 

DATE FILED

 

STATUS

 

GRANT
DATE

 

PATENT
NUMBER

 

OWNER

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY

 

US

 

May 13, 2005

 

Issued

 

Apr 17, 2012

 

8160205

 

Accuray Incorporated

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY

 

US

 

Sep 12, 2012

 

Issued

 

Jun 10, 2014

 

8745789

 

Accuray Incorporated

FOUR-DIMENSIONAL VOLUME OF INTEREST

 

US

 

Jun 2, 2005

 

Issued

 

Apr 1, 2008

 

7352370

 

Accuray Incorporated

INVERSE PLANNING USING OPTIMIZATION CONSTRAINTS DERIVED FROM IMAGE INTENSITY

 

US

 

Jun 2, 2005

 

Issued

 

Jul 15, 2008

 

7400755

 

Accuray Incorporated

INVERSE PLANNING USING OPTIMIZATION CONSTRAINTS DERIVED FROM IMAGE INTENSITY

 

US

 

Jun 9, 2008

 

Issued

 

May 4, 2010

 

7711169

 

Accuray Incorporated

METHOD FOR AUTOMATIC ANATOMY-SPECIFIC TREATMENT PLANNING PROTOCOLS BASED ON
HISTORICAL INTEGRATION OF PREVIOUSLY ACCEPTED PLANS

 

US

 

Jun 27, 2005

 

Issued

 

Apr 22, 2008

 

7362848

 

Accuray Incorporated

METHOD FOR AUTOMATIC ANATOMY-SPECIFIC TREATMENT PLANNING PROTOCOLS BASED ON
HISTORICAL INTEGRATION OF PREVIOUSLY ACCEPTED PLANS

 

US

 

Feb 29, 2008

 

Issued

 

Sep 22, 2009

 

7593505

 

Accuray Incorporated

 

29

--------------------------------------------------------------------------------


 

PATIENT TRACKING USING A VIRTUAL IMAGE

 

US

 

Aug 11, 2005

 

Issued

 

Mar 26, 2013

 

8406851

 

Accuray Incorporated

MULTI-PHASE REGISTRATION OF 2-D X-RAY IMAGES TO 3-D VOLUME STUDIES

 

US

 

Nov 16, 2005

 

Issued

 

Nov 16, 2010

 

7835500

 

Accuray Incorporated

RIGID BODY TRACKING FOR RADIOSURGERY

 

US

 

Nov 16, 2005

 

Issued

 

Mar 23, 2010

 

7684647

 

Accuray Incorporated

PRECISION REGISTRATION OF X-RAY IMAGES TO CONE-BEAM CT SCAN

 

US

 

Jun 29, 2005

 

Issued

 

Nov 9, 2010

 

7831073

 

Accuray Incorporated

PRECISION REGISTRATION OF X-RAY IMAGES TO CONE-BEAM CT SCAN

 

US

 

Oct 7, 2010

 

Issued

 

Nov 6, 2012

 

8306297

 

Accuray Incorporated

DYNAMIC TRACKING OF SOFT TISSUE TARGETS WITH ULTRA-SOUND IMAGES, WITHOUT USING
FIDUCIAL MARKERS

 

US

 

Jun 29, 2005

 

Issued

 

May 11, 2010

 

7713205

 

Accuray Incorporated

PATIENT POSITIONING ASSEMBLY FOR THERAPEUTIC RADIATION SYSTEM

 

US

 

Oct 17, 2003

 

Issued

 

Dec 26, 2006

 

7154991

 

Accuray Incorporated

PATIENT POSITIONING ASSEMBLY

 

US

 

Jun 30, 2004

 

Issued

 

Dec 28, 2010

 

7860550

 

Accuray Incorporated

PATIENT POSITIOING ASSEMBLY

 

US

 

Jun 3, 2010

 

Issued

 

Jun 4, 2013

 

8457279

 

Accuray Incorporated

UNIFIED QUALITY ASSURANCE FOR A RADIATION TREATMENT DELIVERY SERVICE

 

US

 

Nov 14, 2005

 

Issued

 

Feb 2, 2010

 

7656998

 

Accuray Incorporated

IMAGING GEOMETRY

 

US

 

Jun 29, 2005

 

Issued

 

Nov 27, 2007

 

7302033

 

Accuray Incorporated

 

30

--------------------------------------------------------------------------------


 

IMAGING GEOMETRY

 

US

 

Oct 9, 2007

 

Issued

 

Jan 13, 2009

 

7477722

 

Accuray Incorporated

AUTOMATIC GENERATION OF AN ENVELOPE OF CONSTRAINT POINTS FOR INVERSE PLANNING

 

US

 

Sep 6, 2005

 

Issued

 

Sep 21, 2010

 

7801349

 

Accuray Incorporated

DRR GENERATION AND ENHANCEMENT USING A DEDICATED GRAPHICS DEVICE

 

US

 

Jun 23, 2005

 

Issued

 

Feb 12, 2008

 

7330578

 

Accuray Incorporated

ADAPTIVE X-RAY CONTROL

 

US

 

Oct 13, 2008

 

Issued

 

Jul 9, 2013

 

8483358

 

Accuray Incorporated

ADAPTIVE X-RAY CONTROL

 

US

 

Feb 28, 2012

 

Issued

 

Apr 8, 2014

 

8693632

 

Accuray Incorporated

WIZARD AND TEMPLATE FOR TREATMENT PALNNING

 

US

 

Sep 30, 2005

 

Issued

 

Nov 3, 2009

 

7611452

 

Accuray Incorporated

WORKSPACE OPTIMIZATION FOR RADIATION TREATMENT DELIVERY SYSTEM

 

US

 

Sep 28, 2005

 

Issued

 

Sep 4, 2007

 

7266176

 

Accuray Incorporated

TREATMENT TARGET POSITIONING SYSTEM

 

US

 

Jun 30, 2004

 

Issued

 

Jan 23, 2007

 

7166852

 

Accuray Incorporated

ROI SELECTION IN IMAGE REGISTRATION

 

US

 

Jun 30, 2004

 

Issued

 

Jun 12, 2007

 

7231076

 

Accuray Incorporated

RADIOSURGERY X-RAY SYSTEM WITH COLLISON AVOIDANCE SUBSYSTEM

 

US

 

Mar 31, 2004

 

Issued

 

May 16, 2006

 

7046765

 

Accuray Incorporated

RADIOSURGERY X-RAY SYSTEM WITH COLLISON AVOIDANCE SUBSYSTEM

 

US

 

Jan 23, 2006

 

Issued

 

Sep 5, 2006

 

7103145

 

Accuray Incorporated

 

31

--------------------------------------------------------------------------------


 

RADIOSURGERY X-RAY SYSTEM WITH COLLISON AVOIDANCE SUBSYSTEM

 

US

 

Jan 23, 2006

 

Issued

 

Sep 5, 2006

 

7103144

 

Accuray Incorporated

APPARATUS AND METHOD FOR REGISTERING 2D RADIOGRAPHIC IMAGES WITH IMAGES
RECONSTRUCTED FROM 3D SCAN DATA

 

US

 

Aug 29, 2003

 

Issued

 

Apr 17, 2007

 

7204640

 

Accuray Incorporated

DIRECT VOLUME RENDERING OF 4D DEFORMABLE VOLUME IMAGES

 

US

 

Mar 31, 2005

 

Issued

 

Mar 17, 2009

 

7505037

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT

 

US

 

Mar 16, 1999

 

Issued

 

Nov 7, 2000

 

6144875

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

US

 

Sep 15, 2000

 

Issued

 

Aug 17, 2004

 

6778850

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY ANND PATIENT MOTIONS
DURING TREATMENT

 

US

 

Sep 8, 2000

 

Issued

 

Dec 31, 2002

 

6501981

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT

 

US

 

Oct 18, 2002

 

Issued

 

Jan 15, 2008

 

7318805

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

US

 

Jan 20, 2009

 

Issued

 

Dec 27, 2011

 

8086299

 

Accuray Incorporated

 

32

--------------------------------------------------------------------------------


 

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

US

 

Nov 29, 2011

 

Issued

 

Jan 21, 2014

 

8634898

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

US

 

Dec 18, 2013

 

Issued

 

Feb 21, 2017

 

9572997

 

Accuray Incorporated

TREATMENT PLANNING SOFTWARE AND CORRESPONDING USER INTERFACE

 

US

 

Sep 30, 2005

 

Issued

 

Dec 13, 2011

 

8077936

 

Accuray Incorporated

INTEGRATED QUALITY ASSURANCE FOR AN IMAGE GUIDED RADIATION TREATMENT DELIVERY
SYSTEM

 

US

 

Sep 23, 2005

 

Issued

 

Apr 8, 2008

 

7356120

 

Accuray Incorporated

INTEGRATED QUALITY ASSURANCE FOR AN IMAGE GUIDED RADIATION TREATMENT DELIVERY
SYSTEM

 

US

 

Feb 14, 2008

 

Issued

 

Oct 20, 2009

 

7604405

 

Accuray Incorporated

TREATMENT DELIVERY OPTIMIZATION

 

US

 

Jun 29, 2006

 

Issued

 

Apr 6, 2010

 

7693257

 

Accuray Incorporated

ANCHORED FIDUCIAL APPARATUS AND METHOD

 

US

 

Dec 20, 2001

 

Issued

 

Oct 9, 2007

 

7280865

 

Accuray Incorporated

METHOD AND APPARATUUS FOR TRACKING AN INTERNAL TARGET REGION WITHOUT AN
IMPLANTED FIDUCIAL

 

US

 

Nov 12, 2002

 

Issued

 

Aug 21, 2007

 

7260426

 

Accuray Incorporated

FIDUCIAL-LESS TRACKING WITH NON-RIGID IMAGE REGISTRATION

 

US

 

Jun 30, 2004

 

Issued

 

Feb 5, 2008

 

7327865

 

Accuray Incorporated

 

33

--------------------------------------------------------------------------------


 

FIDUCIAL -LESS TRACKING WITH NON-RIGID IMAGE REGISTRATION

 

US

 

Dec 5, 2007

 

Issued

 

Mar 17, 2009

 

7505617

 

Accuray Incorporated

FLEXIBLE TREATMENT PLANNING

 

US

 

Sep 29, 2005

 

Issued

 

Nov 20, 2007

 

7298819

 

Accuray Incorporated

APPARATUS AND METHOD FOR RADIOSURGERY

 

US

 

Dec 22, 2003

 

Issued

 

Jan 30, 2007

 

7171257

 

Accuray Incorporated

APPARATUS AND METHOD FOR RADIOSURGERY

 

US

 

Dec 12, 2006

 

Issued

 

Dec 14, 2010

 

7853313

 

Accuray Incorporated

APPARATUS AND METHOD FOR DETERMINING MEASURE OF SIMILARITY BETWEEN IMAGES

 

US

 

Aug 29, 2003

 

Issued

 

Mar 6, 2007

 

7187792

 

Accuray Incorporated

APPARATUS AND METHOD FOR DETERMINING MEASURE OF SIMILARITY BETWEEN IMAGES

 

US

 

Jan 16, 2007

 

Issued

 

Jan 20, 2009

 

7480399

 

Accuray Incorporated

IMAGE GUIDED RADIOSURGERY METHOD AND APPARATUS USING REGISTRATION OF 2D
RADIOGRAPHIC IMAGES WITH DIGITALLY RECONSTRUCTED RADIOGRAPHS OF 3D SCAN DATA

 

US

 

Aug 29, 2003

 

Issued

 

Jul 13, 2010

 

7756567

 

Accuray Incorporated

IMAGE GUIDED RADIOSURGERY METHOD AND APPARATUS USING REGISTRATION OF 2D
RADIOGRAPHIC IMAGES WITH DIGITALLY RECONSTRUCTED RADIOGRAPHS OF 3D SCAN DATA

 

US

 

Jun 3, 2010

 

Issued

 

Oct 2, 2012

 

8280491

 

Accuray Incorporated

GENERATION OF RECONSTRUCTED IMAGES

 

US

 

Mar 31, 2004

 

Issued

 

Jan 1, 2008

 

7315636

 

Accuray Incorporated

 

34

--------------------------------------------------------------------------------


 

MOTION FIELD GENERATION FOR NON-RIGID IMAGE REGISTRATION

 

US

 

Jun 30, 2004

 

Issued

 

Sep 16, 2008

 

7426318

 

Accuray Incorporated

DYNAMIC TRACKING OF MOVING TARGETS

 

US

 

Sep 30, 2004

 

Issued

 

Mar 24, 2015

 

8989349

 

Accuray Incorporated

DYNAMIC TRACKING OF MOVING TARGETS

 

US

 

Mar 10, 2015

 

Issued

 

Oct 25, 2016

 

9474914

 

Accuray Incorporated

DYNAMIC TRACKING OF MOVING TARGETS

 

US

 

Aug 7, 2007

 

Issued

 

Oct 28, 2014

 

8874187

 

Accuray Incorporated

IMAGE ENHANCEMENT METHOD AND SYSTEM FOR FIDUCIAL-LESS TRACKING OF TREATMENT
TARGETS

 

US

 

Dec 15, 2008

 

Issued

 

Nov 23, 2010

 

7840093

 

Accuray Incorporated

NON-LINEAR CORRELATION MODELS FOR INTERNAL TARGET MOVEMENT

 

US

 

Sep 29, 2005

 

Issued

 

Sep 27, 2011

 

8027715

 

Accuray Incorporated

RESPIRATION PHANTOM FOR QUALITY ASSURANCE

 

US

 

Dec 1, 2005

 

Issued

 

Jul 22, 2008

 

7402819

 

Accuray Incorporated

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

US

 

Jun 28, 2006

 

Issued

 

Nov 17, 2009

 

7620144

 

Accuray Incorporated

CORRELATION MODEL SELECTION FOR INTERNAL TARGET MOVEMENT

 

US

 

Sep 29, 2005

 

Issued

 

May 15, 2012

 

8180432

 

Accuray Incorporated

METHOD AND APPARATUS FOR PATIENT LOADING AND UNLOADING

 

US

 

Jan 24, 2006

 

Issued

 

Jun 30, 2009

 

7552490

 

Accuray Incorporated

METHOD AND APPARATUS FOR PATIENT LOADING AND UNLOADING

 

US

 

May 28, 2009

 

Issued

 

Mar 26, 2013

 

8402581

 

Accuray Incorporated

 

35

--------------------------------------------------------------------------------


 

DELINEATION ON THREE-DIMENSIONAL MEDICAL IMAGE

 

US

 

Mar 30, 2006

 

Issued

 

Mar 15, 2011

 

7907772

 

Accuray Incorporated

ENERGY MONITORING, OPTIMAL DOSE RATE X-RAY TARGET

 

US

 

Apr 25, 2006

 

Issued

 

Jun 24, 2008

 

7391849

 

Accuray Incorporated

AUTOMATICALLY DETERMINING A BEAM PARAMETER FOR RADIATION TREATMENT PLANNING

 

US

 

Mar 30, 2007

 

Issued

 

Sep 15, 2009

 

7590219

 

Accuray Incorporated

DETERMINING A TARGET-TO-SURFACE DISTANCE AND USING IT FOR REAL TIME ABSORBED
DOSE CALCULATION AND COMPENSATION

 

US

 

Aug 25, 2006

 

Issued

 

Mar 17, 2009

 

7505559

 

Accuray Incorporated

TEMPORAL SMOOTHING OF A DEFORMATION FIELD

 

US

 

Dec 13, 2006

 

Issued

 

Nov 24, 2009

 

7623679

 

Accuray Incorporated

CALIBRATING TRACKING SYSTEMS TO REMOVE POSITION-DEPENDENT BIAS

 

US

 

Feb 22, 2007

 

Issued

 

Apr 9, 2013

 

8417318

 

Accuray Incorporated

FIDUCIAL-LESS TRACKING OF A VOLUME OF INTEREST

 

US

 

Nov 3, 2006

 

Issued

 

Sep 9, 2014

 

8831706

 

Accuray Incorporated

COLLIMATOR CHANGER

 

US

 

Nov 3, 2006

 

Issued

 

Sep 2, 2014

 

8822934

 

Accuray Incorporated

TARGET TRACKING USING DIRECT TARGET REGISTRATION

 

US

 

Jan 20, 2011

 

Issued

 

Jan 3, 2012

 

8090175

 

Accuray Incorporated

INTEGRATED VARIABLE-APERTURE COLLIMATOR AND FIXED-APERTURE COLLIMATOR

 

US

 

Jun 29, 2007

 

Issued

 

Jan 10, 2012

 

8093572

 

Accuray Incorporated

 

36

--------------------------------------------------------------------------------


 

PHANTOM INSERT FOR QUALITY ASSURANCE

 

US

 

Mar 29, 2007

 

Issued

 

Sep 29, 2009

 

7594753

 

Accuray Incorporated

“NON-COLLOCATED IMAGING AND TREATMENT IN IMAGE-GUIDED RADIATION TREATMENT
SYSTEMS”.

 

US

 

Jun 29, 2007

 

Issued

 

Nov 24, 2009

 

7623623

 

Accuray Incorporated

APPARATUS AND METHOD FOR DETERMINING AN OPTIMIZED PATH TRAVERSAL FOR RADIATION
TREATMENT DELIVERY SYSTEM

 

US

 

Mar 30, 2007

 

Issued

 

Sep 11, 2012

 

8262554

 

Accuray Incorporated

ROBOTIC ARM FOR A RADIATION TREATMENT SYSTEM

 

US

 

Jun 29, 2007

 

Issued

 

Feb 18, 2014

 

8655429

 

Accuray Incorporated

A NON-INVASIVE METHOD FOR USING 2D ANGIOGRAPHIC IMAGES FOR RADIOSURGICAL TARGET
DEFINITION

 

US

 

Jun 30, 2007

 

Issued

 

Aug 30, 2016

 

9427201

 

Accuray Incorporated

USE OF A SINGLE X-RAY IMAGE IN A STEREO IMAGING PAIR FOR QUALITY ASSURANCE OF
TRACKING

 

US

 

Aug 27, 2008

 

Issued

 

Dec 27, 2011

 

8086004

 

Accuray Incorporated

LOWER-TORSO ASSEMBLY OF A TREATMENT COUCH USEABLE IN AN X-RAY ENVIRONMENT

 

US

 

Jun 27, 2007

 

Issued

 

Jun 22, 2010

 

7742562

 

Accuray Incorporated

HIGH QUALITY VOLUME RENDERING WITH GPU USING FLOATING-POINT FRAME BUFFER OBJECT

 

US

 

Jun 25, 2007

 

Issued

 

Feb 15, 2011

 

7889902

 

Accuray Incorporated

CARDIAC TARGET TRACKING

 

US

 

Jan 15, 2009

 

Issued

 

Oct 23, 2012

 

8295435

 

Accuray Incorporated

 

37

--------------------------------------------------------------------------------


 

CONSTRAINED-CURVE CORRELATION MODEL

 

US

 

Jan 10, 2008

 

Issued

 

Nov 22, 2011

 

8064642

 

Accuray Incorporated

Automatic correlation modeling of an internal target

 

US

 

Oct 26, 2007

 

Issued

 

Feb 2, 2016

 

9248312

 

Accuray Incorporated

TARGET TRACKING USING SURFACE SCANNER AND FOUR-DIMENSIONAL DIAGNOSTIC IMAGING
DATA

 

US

 

Jan 7, 2008

 

Issued

 

May 18, 2010

 

7720196

 

Accuray Incorporated

TARGET LOCATION BY TRACKING OF IMAGING DEVICE

 

US

 

Oct 11, 2011

 

Issued

 

Mar 22, 2016

 

9289268

 

Accuray Incorporated

SUBTRACTION OF SEGMENTED ANATOMICAL FEATURE FROM AN ACQUIRED IMAGE

 

US

 

Sep 30, 2008

 

Issued

 

Jun 4, 2013

 

8457372

 

Accuray Incorporated

SEVEN OR MORE DEGREES OF FREEDOM ROBOTIC MANIPULATOR HAVING AT LEAST ONE
REDUNDANT JOINT

 

US

 

Oct 14, 2008

 

Issued

 

Feb 28, 2012

 

8126114

 

Accuray Incorporated

SEVEN OR MORE DEGREES OF FREEDOM ROBOTIC MANIPULATOR HAVING AT LEAST ONE
REDUNDANT JOINT

 

US

 

Feb 27, 2012

 

Issued

 

Jun 24, 2014

 

8761337

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

US

 

Oct 16, 2009

 

Issued

 

Jul 31, 2012

 

8232748

 

Accuray Incorporated

TRAVELING WAVE LINAC ACCELERATOR COMPRISING FREQUENCY CONTROLLER FOR INTERLEAVED
MULTIPLE-ENERGY OPERATION

 

US

 

Jul 17, 2012

 

Issued

 

Feb 26, 2013

 

8384314

 

Accuray Incorporated

 

38

--------------------------------------------------------------------------------


 

Controlling Timing for X-ray Imaging Based on Target Movement

 

US

 

Sep 11, 2009

 

Issued

 

Mar 6, 2012

 

8130907

 

Accuray Incorporated

Controlling Timing for X-ray Imaging Based on Target Movement

 

US

 

Jan 26, 2012

 

Issued

 

Mar 3, 2015

 

8971490

 

Accuray Incorporated

SEQUENTIAL OPTIMIZATIONS FOR TREATMENT PLANNING

 

US

 

Jun 26, 2009

 

Issued

 

May 15, 2012

 

8180020

 

Accuray Incorporated

SEQUENTIAL OPTIMIZATIONS FOR TREATMENT PLANNING

 

US

 

Apr 13, 2012

 

Issued

 

Jun 2, 2015

 

9044602

 

Accuray Incorporated

Treatment Planning in a Virtual Environment

 

US

 

Apr 15, 2010

 

Issued

 

Aug 26, 2014

 

8819591

 

Accuray Incorporated

A method of interleaving multi x-ray energy operation for the standing wave
linear accelerator

 

US

 

Mar 5, 2010

 

Issued

 

Oct 9, 2012

 

8284898

 

Accuray Incorporated

A method of interleaving multi x-ray energy operation for the standing wave
linear accelerator

 

US

 

Sep 11, 2012

 

Issued

 

May 12, 2015

 

9031200

 

Accuray Incorporated

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDING WAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

US

 

Jul 8, 2009

 

Issued

 

Jun 19, 2012

 

8203289

 

Accuray Incorporated

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDING WAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

US

 

Jun 18, 2012

 

Issued

 

Jul 22, 2014

 

8786217

 

Accuray Incorporated

Magnetron Powered of Interleaved Multi-energy LInac

 

US

 

Jan 29, 2010

 

Issued

 

Nov 13, 2012

 

8311187

 

Accuray Incorporated

 

39

--------------------------------------------------------------------------------


 

Magnetron Powered of Interleaved Multi-Energy LInac

 

US

 

Nov 12, 2012

 

Issued

 

Aug 23, 2016

 

9426876

 

Accuray Incorporated

IMAGE ALIGNMENT

 

US

 

Sep 17, 2010

 

Issued

 

Nov 20, 2012

 

8315356

 

Accuray Incorporated

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

Feb 23, 2011

 

Issued

 

Dec 23, 2014

 

8917813

 

Accuray Incorporated

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

Nov 12, 2014

 

Issued

 

Jul 12, 2016

 

9387347

 

Accuray Incorporated

Rotatable Gantry Radiation Treatment System

 

US

 

Jun 28, 2016

 

Issued

 

Jul 11, 2017

 

9700740

 

Accuray Incorporated

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

Feb 23, 2011

 

Issued

 

Jan 13, 2015

 

8934605

 

Accuray Incorporated

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

Nov 19, 2014

 

Issued

 

May 3, 2016

 

9327141

 

Accuray Incorporated

Medical imaging and image-guided radiation treatment

 

US

 

Jun 11, 2011

 

Issued

 

Oct 15, 2013

 

8559596

 

Accuray Incorporated

Medical imaging and image-guided radiation treatment

 

US

 

Jun 8, 2011

 

Issued

 

Aug 12, 2014

 

8804901

 

Accuray Incorporated

Radiation Treatment Delivery System with Outwardly Movable Radiation Treatment
Head Extending from Ring Gantry

 

US

 

Aug 8, 2011

 

Issued

 

Mar 24, 2015

 

8989846

 

Accuray Incorporated

 

40

--------------------------------------------------------------------------------


 

Systems and methods for real-time tumor tracking during radiation treatment
using ultrasound imaging

 

US

 

Aug 5, 2011

 

Issued

 

Aug 18, 2015

 

9108048

 

Accuray Incorporated

TRAVELING WAVE LINEAR ACCELERATOR BASED X-RAY SOURCE USING CURRENT TO MODULATE
PULSE-TO-PULSE DOSAGE

 

US

 

Dec 22, 2010

 

Issued

 

Oct 20, 2015

 

9167681

 

Accuray Incorporated

TRAVELING WAVE LINEAR ACCELERATOR BASED X-RAY SOURCE USING CURRENT TO MODULATE
PULSE-TO-PULSE DOSAGE

 

US

 

May 16, 2012

 

Issued

 

Sep 16, 2014

 

8836250

 

Accuray Incorporated

TRAVELING WAVE LINEAR ACCELERATOR BASED X-RAY SOURCE USING PULSE WIDTH TO
MODULATE PULSE-TO-PULSE DOSAGE

 

US

 

Dec 22, 2010

 

Issued

 

Feb 9, 2016

 

9258876

 

Accuray Incorporated

SYSTEMS AND METHODS FOR CARGO SCANNING AND RADIOTHERAPY USING A TRAVELING WAVE
LINEAR ACCELERATOR BASED X-RAY SOURCE

 

US

 

May 16, 2012

 

Issued

 

Jan 27, 2015

 

8942351

 

Accuray Incorporated

METHOD AND APPARATUS FOR SELECTING A TRACKING METHOD TO USE IN IMAGE GUIDED
TREATMENT

 

US

 

Oct 25, 2011

 

Issued

 

Sep 30, 2014

 

8849633

 

Accuray Incorporated

 

41

--------------------------------------------------------------------------------


 

Method and apparatus for treating a target’s partial motion range

 

US

 

Oct 25, 2011

 

Issued

 

Sep 2, 2014

 

8824630

 

Accuray Incorporated

Radiation Treatment Delivery System With Translatable Ring Gantry

 

US

 

Apr 15, 2011

 

Issued

 

Jun 27, 2017

 

9687200

 

Accuray Incorporated

Automatic Calibration for Device with Controlled Motion Range

 

US

 

Jul 15, 2011

 

Issued

 

Aug 2, 2016

 

9406411

 

Accuray Incorporated

APPARATUS FOR GENERATING MULTI-ENERGY X-RAY IMAGES AND METHODS OF USING THE SAME

 

US

 

Jun 28, 2012

 

Issued

 

Aug 16, 2016

 

9415240

 

Accuray Incorporated

IMAGE REGISTRATION FOR IMAGE-GUIDED SURGERY

 

US

 

Jul 14, 2011

 

Issued

 

Aug 26, 2014

 

8818105

 

Accuray Incorporated

Systems and methods for achromatically bending a beam of charged particles by
about ninety degree during radiation treatment

 

US

 

Jul 15, 2011

 

Issued

 

Mar 26, 2013

 

8405044

 

Accuray Incorporated

Ring Gantry Radiation Treatment Delivery System With Dynamically Controllable
Inward Extension Of Treatment Head

 

US

 

Apr 15, 2011

 

Issued

 

Sep 17, 2013

 

8536547

 

Accuray Incorporated

SYSTEMS AND METHODS FOR GENERATING X-RAYS AND NEUTRONS

 

US

 

May 8, 2012

 

Issued

 

Sep 24, 2013

 

8541756

 

Accuray Incorporated

AMBIENT LIGHT SUPPRESSION USING COLOR SPACE INFORMATION TO DERIVE PIXEL-WISE
ATTENUATION FACTORS

 

US

 

Dec 17, 2015

 

Issued

 

Sep 26, 2017

 

9774838

 

Accuray Incorporated

 

42

--------------------------------------------------------------------------------


 

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OF INCOMPLETE DATA

 

US

 

Mar 9, 2001

 

Issued

 

May 16, 2006

 

7046831

 

TomoTherapy Incorporated

FLUENCE ADJUSTMENT FOR IMPROVED DELIVERY TO VOXELS WITHOUT REOPTIMIZATION

 

US

 

Mar 9, 2001

 

Issued

 

Dec 9, 2003

 

6661870

 

TomoTherapy Incorporated

METHOD FOR RECONSTRUCTION OF LIMITED DATA IMAGES USING FUSION-ALIGNED
REPROJECTION AND NORMAL-ERROR-ALIGNED REPROJECTION

 

US

 

Jun 11, 2002

 

Issued

 

Jul 5, 2005

 

6915005

 

TomoTherapy Incorporated

METHOD FOR MODIFICATION OF RADIOTHERAPY TREATMENT DELIVERY

 

US

 

May 16, 2005

 

Issued

 

Mar 26, 2013

 

8406844

 

TomoTherapy Incorporated

METHOD AND APPARATUS FOR MODULATING A RADIATION BEAM

 

US

 

Feb 24, 2006

 

Issued

 

Jun 7, 2011

 

7957507

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF DELIVERING RADIATION THERAPY TO A MOVING REGION OF INTEREST

 

US

 

Jul 21, 2006

 

Issued

 

Jul 1, 2014

 

8767917

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF TREATING A PATIENT WITH RADIATION THERAPY

 

US

 

May 10, 2006

 

Issued

 

Jul 31, 2012

 

8232535

 

TomoTherapy Incorporated

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY
AND COUCH

 

US

 

Jul 21, 2006

 

Issued

 

Aug 15, 2017

 

9731148

 

TomoTherapy Incorporated

 

43

--------------------------------------------------------------------------------


 

METHOD AND SYSTEM FOR EVALUATING QUALITY ASSURANCE CRITERIA IN DELIVERY OF A
TREATMENT PLAN

 

US

 

Jul 21, 2006

 

Issued

 

Aug 10, 2010

 

7773788

 

TomoTherapy Incorporated

METHOD AND SYSTEM FOR EVALUATING QUALITY ASSURANCE CRITERIA IN DELIVERY OF A
TREATMENT PLAN

 

US

 

Aug 10, 2010

 

Issued

 

May 14, 2013

 

8442287

 

TomoTherapy Incorporated

METHOD OF AND SYSTEM FOR PREDICTING DOSE DELIVERY

 

US

 

Jul 21, 2006

 

Issued

 

Dec 29, 2009

 

7639853

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP AND SYSTEM FOR IMPLEMENTING
SAME

 

US

 

Jul 21, 2006

 

Issued

 

Jul 28, 2009

 

7567694

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF GENERATING CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

US

 

Jul 21, 2006

 

Issued

 

Oct 27, 2009

 

7609809

 

TomoTherapy Incorporated

METHOD AND SYSTEM FOR EVALUATING DELIVERED DOSE

 

US

 

Jul 21, 2006

 

Issued

 

Jan 5, 2010

 

7643661

 

TomoTherapy Incorporated

METHOD AND SYSTEM FOR ADAPTING A RADIATION THERAPY TREATMENT PLAN BASED ON A
BIOLOGICAL MODEL

 

US

 

Jul 21, 2006

 

Issued

 

Aug 11, 2009

 

7574251

 

TomoTherapy Incorporated

METHOD AND SYSTEM FOR PROCESSING DATA RELATING TO A RADIATION THERAPY TREATMENT
PLAN

 

US

 

Jul 21, 2006

 

Issued

 

Dec 29, 2009

 

7639854

 

TomoTherapy Incorporated

 

44

--------------------------------------------------------------------------------


 

SYSTEM AND METHOD OF DETECTING A BREATHING PHASE OF A PATIENT RECEIVING
RADIATION THERAPY

 

US

 

Jul 21, 2006

 

Issued

 

Jul 24, 2012

 

8229068

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF EVALUATING DOSE DELIVERED BY A RADIATION THERAPY SYSTEM

 

US

 

Jul 21, 2006

 

Issued

 

Nov 23, 2010

 

7839972

 

TomoTherapy Incorporated

METHOD AND APPARATUS FOR CALIBRATING A RADIATION THERAPY TREATMENT SYSTEM

 

US

 

Jul 27, 2007

 

Issued

 

Sep 21, 2010

 

7801269

 

TomoTherapy Incorporated

PATIENT SUPPORT DEVICE

 

US

 

Sep 4, 2008

 

Issued

 

Feb 28, 2012

 

8122542

 

TomoTherapy Incorporated

PATIENT SUPPORT DEVICE AND METHOD OF OPERATION

 

US

 

Sep 4, 2008

 

Issued

 

Aug 31, 2010

 

7784127

 

TomoTherapy Incorporated

PATIENT SUPPORT DEVICE AND METHOD OF OPERATION

 

US

 

Aug 31, 2010

 

Issued

 

Apr 24, 2012

 

8161585

 

TomoTherapy Incorporated

METHOD FOR ADAPTING FRACTIONATION OF A RADIATION THERAPY DOSE

 

US

 

Oct 27, 2008

 

Issued

 

Jul 17, 2012

 

8222616

 

TomoTherapy Incorporated

SYSTEM AND METHOD FOR MOTION ADAPTIVE OPTIMIZATION FOR RADIATION THERAPY
DELIVERY

 

US

 

Oct 27, 2008

 

Issued

 

Aug 13, 2013

 

8509383

 

TomoTherapy Incorporated

SYSTEM AND METHOD FOR MOTION ADAPTIVE OPTIMIZATION FOR RADIATION THERAPY
DELIVERY

 

US

 

Mar 5, 2009

 

Issued

 

Jun 18, 2013

 

8467497

 

TomoTherapy Incorporated

 

45

--------------------------------------------------------------------------------


 

METHOD AND SYSTEM FOR IMPROVED IMAGE SEGMENTATION

 

US

 

Mar 4, 2009

 

Issued

 

Nov 5, 2013

 

8577115

 

TomoTherapy Incorporated

TARGET PEDESTAL ASSEMBLY AND METHOD OF PRESERVING THE TARGET

 

US

 

Feb 11, 2009

 

Issued

 

Nov 16, 2010

 

7835502

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF CONTOURING A TARGET AREA

 

US

 

Aug 28, 2009

 

Issued

 

Aug 12, 2014

 

8803910

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF CALCULATING DOSE UNCERTAINTY

 

US

 

Aug 28, 2009

 

Issued

 

Jan 19, 2013

 

8363784

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF CALCULATING DOSE UNCERTAINTY

 

US

 

Jan 11, 2013

 

Issued

 

Dec 16, 2014

 

8913716

 

TomoTherapy Incorporated

PATIENT SUPPORT DEVICE WITH LOW ATTENTUATION PROPERTIES

 

US

 

Sep 29, 2010

 

Issued

 

Jun 23, 2015

 

9061141

 

TomoTherapy Incorporated

NON-VOXEL-BASED BROAD-BEAM (NVBB) ALGORITHM FOR INTENSITY MODULATED RADIATION
THERAPY DOSE CALCULATION AND PLAN OPTIMIZATION

 

US

 

Oct 29, 2010

 

Issued

 

Mar 19, 2013

 

8401148

 

TomoTherapy Incorporated

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

US

 

Feb 19, 2014

 

Issued

 

Sep 13, 2016

 

9443633

 

TomoTherapy Incorporated

RADIATION TREATMENT PLANNING AND DELIVERY FOR MOVING TARGETS IN THE HEART

 

US

 

Mar 16, 2009

 

Issued

 

May 31, 2011

 

7953204

 

Accuray Incorporated and Cyberheart, Inc.

 

46

--------------------------------------------------------------------------------


 

OUS Patent “Pending/Allowed” Matters

 

TITLE

 

COUNTRY

 

DATE
FILED

 

APPLICATION
NUMBER

 

STATUS

 

OWNER

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY - PCT

 

European Patent Office

 

May 9, 2006

 

067701599

 

Pending

 

Accuray Incorporated

SUPER PRECISION REGISTRATION OF X-RAY IMAGES TO CONE BEAM CT FOR IMAGE-GUIDED
RADIOSURGERY - PCT

 

European Patent Office

 

Jun 27, 2006

 

067741652

 

Pending

 

Accuray Incorporated

PATIENT POSITIONING ASSEMBLY - EPO

 

European Patent Office

 

Apr 5, 2005

 

057337362

 

Allowed

 

Accuray Incorporated

TREATMENT DELIVERY OPTIMIZATION

 

European Patent Office

 

May 31, 2007

 

077773653

 

Pending

 

Accuray Incorporated

Dynamic Tracking of Moving Targets

 

European Patent Office

 

Aug 22, 2005

 

057915225

 

Allowed

 

Accuray Incorporated

TARGET TRACKING USING DIRECT TARGET REGISTRATION

 

European Patent Office

 

Oct 11, 2007

 

078527231

 

Pending

 

Accuray Incorporated

USE OF A SINGLE X-RAY IMAGE IN A STEREO IMAGING PAIR FOR QUALITY ASSURANCE OF
TRACKING

 

European Patent Office

 

Dec 11, 2008

 

088706437

 

Published

 

Accuray Incorporated

SEVEN DEGREES OR MORE OF FREEDOM ROBOTIC MANIPULATOR HAVING AT LEAST ONE
REDUNDANT JOINT

 

European Patent Office

 

Aug 12, 2009

 

098134182

 

Pending

 

Accuray Incorporated

 

47

--------------------------------------------------------------------------------


 

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

Germany

 

Jan 25, 2010

 

107013062

 

Pending

 

Accuray Incorporated

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDING WAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

European Patent Office

 

Jul 2, 2010

 

107306813

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

European Patent Office

 

Feb 23, 2011

 

171589864

 

Published

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

China

 

Jan 10, 2012

 

2016102180173

 

Pending

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

China

 

Jan 10, 2012

 

2016102174030

 

Pending

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

European Patent Office

 

Jan 10, 2012

 

127009041

 

Allowed

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

European Patent Office

 

Jan 10, 2012

 

171994544

 

Pending

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM WITH RING GANTRY

 

Japan

 

Jan 10, 2012

 

2016082013

 

Pending

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

Japan

 

Jan 10, 2012

 

2016082014

 

Pending

 

Accuray Incorporated

IMAGE-BASED APERATURE VERIFICATION SYSTEM FOR MULTI-LEAF COLLIMATOR

 

China

 

Mar 21, 2016

 

 

 

Pending

 

Accuray Incorporated

IMAGE-BASED APERATURE VERIFICATION SYSTEM FOR MULTI-LEAF COLLIMATOR

 

European Patent Office

 

Mar 21, 2016

 

 

 

Pending

 

Accuray Incorporated

 

48

--------------------------------------------------------------------------------


 

VERIFICATION OF LEAF POSITIONS FOR MULTI-LEAF COLLIMATOR USING MULTIPLE
VERIFICATION SYSTEMS

 

China

 

Mar 21, 2016

 

 

 

Pending

 

Accuray Incorporated

VERIFICATION OF LEAF POSITIONS FOR MULTI-LEAF COLLIMATOR USING MULTIPLE
VERIFICATION SYSTEMS

 

European Patent Office

 

Mar 21, 2016

 

 

 

Pending

 

Accuray Incorporated

VERIFICATION OF LEAF POSITIONS FOR MULTI-LEAF COLLIMATOR USING MULTIPLE
VERIFICATION SYSTEMS

 

Japan

 

Mar 21, 2016

 

 

 

Pending

 

Accuray Incorporated

[*****]

 

China

 

[*****]

 

 

 

Pending

 

Accuray Incorporated

[*****]

 

European Patent Office

 

[*****]

 

 

 

Pending

 

Accuray Incorporated

[*****]

 

Japan

 

[*****]

 

 

 

Pending

 

Accuray Incorporated

MANIPULATION OF A RESPIRATORY MODEL VIA ADJUSTMENT OF PARAMETERS ASSOCIATED WITH
MODEL IMAGES

 

World Intellectual Property Organization

 

Jan 18, 2017

 

PCTUS1713980

 

Pending

 

Accuray Incorporated

PRESENTING A SEQUENCE OF IMAGES ASSOCIATED WITH A MOTION MODEL

 

World Intellectual Property Organization

 

Jan 18, 2017

 

PCTUS1713981

 

Pending

 

Accuray Incorporated

 

--------------------------------------------------------------------------------

 [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

49

--------------------------------------------------------------------------------


 

[*****]

 

World Intellectual Property Organization

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

World Intellectual Property Organization

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY,
COUCH AND MULTI-LEAF COLLIMATOR

 

European Patent Office

 

Jul 21, 2006

 

171501059

 

Published

 

TomoTherapy Incorporated

SYSTEM AND METHOD FOR MOTION ADAPTIVE OPTIMIZATION FOR RADIATION THERAPY
DELIVERY

 

European Patent Office

 

Oct 27, 2008

 

088418371

 

Published

 

TomoTherapy Incorporated

MULTI LEAF COLLIMATOR AND SYSTEM FOR COLLIMATING A THERAPEUTIC RADIATION BEAM

 

China

 

Feb 19, 2014

 

2017107010830

 

Pending

 

TomoTherapy Incorporated

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

European Patent Office

 

Feb 19, 2014

 

147575765

 

Pending

 

TomoTherapy Incorporated

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

Hong Kong, SAR China

 

May 11, 2016

 

161053998

 

Pending

 

TomoTherapy Incorporated

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

Japan

 

Feb 19, 2014

 

2015558927

 

Published

 

TomoTherapy Incorporated

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

50

--------------------------------------------------------------------------------


 

[*****]

 

World Intellectual Property Organization

 

[*****]

 

[*****]

 

Pending

 

TomoTherapy Incorporated

RADIATION TREATMENT PLANNING AND DELIVERY FOR MOVING TARGETS IN THE HEART

 

World Intellectual Property Organization

 

Mar 16, 2009

 

PCTUS2009037298

 

Pending

 

Accuray Incorporated and Cyberheart, Inc.

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

51

--------------------------------------------------------------------------------


 

US Patent “Pending/Allowed” Matters

 

TITLE

 

COUNTRY

 

DATE FILED

 

APPLICATION
NUMBER

 

STATUS

 

Owner

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY

 

US

 

Mar 9, 2012

 

13417003

 

Pending

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

US

 

Jan 23, 2017

 

15412958

 

Pending

 

Accuray Incorporated

TREATMENT PLANNING SOFTWARE AND CORRESPONDING USER INTERFACE

 

US

 

Nov 8, 2011

 

13291830

 

Pending

 

Accuray Incorporated

RADIATION TREATMENT PLANNING USING FOUR-DIMENSIONAL IMAGING DATA

 

US

 

Sep 28, 2006

 

11540327

 

Published

 

Accuray Incorporated

A NON-INVASIVE METHOD FOR USING 2D ANGIOGRAPHIC IMAGES FOR RADIOSURGICAL TARGET
DEFINITION

 

US

 

Jul 26, 2016

 

15219514

 

Pending

 

Accuray Incorporated

Automatic correlation modeling of an internal target

 

US

 

Jan 8, 2016

 

14991428

 

Published

 

Accuray Incorporated

Automatic correlation modeling of an internal target

 

US

 

Jan 8, 2016

 

14991759

 

Pending

 

Accuray Incorporated

 

52

--------------------------------------------------------------------------------


 

FIDUCIAL LOCALIZATION

 

US

 

Jun 18, 2008

 

12214771

 

Allowed

 

Accuray Incorporated

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

Mar 23, 2016

 

15078553

 

Pending

 

Accuray Incorporated

IMAGING METHODS FOR IMAGE-GUIDED RADIATION TREATMENT

 

US

 

Jul 29, 2014

 

14446136

 

Allowed

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

Radiation Treatment Delivery System with Outwardly Movable Radiation Treatment
Head Extending from Ring Gantry

 

US

 

Mar 19, 2015

 

14663075

 

Pending

 

Accuray Incorporated

TRACKING DURING RADIATION TREATMENT USING ULTRASOUND IMAGING

 

US

 

Jul 13, 2015

 

14798179

 

Pending

 

Accuray Incorporated

TUMOR TRACKING DURING RADIATION TREATMENT USING ULTRASOUND IMAGING

 

US

 

Jul 15, 2015

 

14800473

 

Pending

 

Accuray Incorporated

Radiation Treatment Delivery System With Translatable Ring Gantry

 

US

 

Jun 5, 2017

 

15614039

 

Published

 

Accuray Incorporated

 

--------------------------------------------------------------------------------

 [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

53

--------------------------------------------------------------------------------


 

APPARATUS FOR GENERATING MULTI-ENERGY X-RAY IMAGES AND METHODS OF USING THE SAME

 

US

 

Jul 12, 2016

 

15208049

 

Pending

 

Accuray Incorporated

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

Feb 23, 2011

 

13033584

 

Pending

 

Accuray Incorporated

IMAGE-BASED APERTURE VERIFICATION SYSTEM FOR MULTI-LEAF COLLIMATOR

 

US

 

Jan 27, 2016

 

15008232

 

Published

 

Accuray Incorporated

VERIFICATION OF LEAF POSITIONS FOR MULTI-LEAF COLLIMATOR USING MULTIPLE
VERIFICATION SYSTEMS

 

US

 

Jan 27, 2016

 

15008239

 

Published

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

MANIPULATION OF A RESPIRATORY MODEL VIA ADJUSTMENT OF PARAMETERS ASSOCIATED WITH
MODEL IMAGES

 

US

 

Jan 25, 2016

 

15005971

 

Published

 

Accuray Incorporated

PRESENTING A SEQUENCE OF IMAGES ASSOCIATED WITH A MOTION MODEL

 

US

 

Jan 25, 2016

 

15005985

 

Published

 

Accuray Incorporated

 

--------------------------------------------------------------------------------

 [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

54

--------------------------------------------------------------------------------


 

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

 

--------------------------------------------------------------------------------

 [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

55

--------------------------------------------------------------------------------


 

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

TomoTherapy Incorporated

 

--------------------------------------------------------------------------------

 [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

56

--------------------------------------------------------------------------------


 

Schedule 4.9
Litigation, Governmental Proceedings and Other Notice Events

 

·                                          [*****]

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

1

--------------------------------------------------------------------------------


 

Schedule 5.1
Debt; Contingent Obligations

 

·                                          Reimbursement obligations in respect
of:

 

·                                          the Standby Letter of Credit issued
to Hintex B.V., Netherlands for EUR 11,838 in November 2010; and

 

·                                          the Standby Letter of Credit issued
to Pacific Gas and Electric Company, USA for $133,100 in November 2011.

 

·                                          [*****]

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

1

--------------------------------------------------------------------------------


 

Schedule 5.2
Liens

 

·                                          Liens in connection with:

 

·                                          Certificate of Deposit #8046436708
held by Wells Fargo Bank, N.A., as collateral against the Standby Letter of
Credit issued to Hintex B.V., Netherlands for EUR 11,838 in November 2010; and

 

·                                          Certificate of Deposit #6421121341
held by Wells Fargo Bank, N.A., as collateral against the Standby Letter of
Credit issued to Pacific Gas and Electric Company, USA for $133,100 in
November 2011.

 

1

--------------------------------------------------------------------------------


 

Schedule 5.7
Permitted Investments

 

·                                          Investments:

 

Owner

 

Description

 

Current Units as
of 09/30/17

 

Currency

 

Security
Type

 

Securities
Account

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

 

·                                          Intercompany Loans:

 

·                                          Loan between Accuray Incorporated, as
lender, and Accuray Medical Equipment (Russia) LLC, as debtor.  As of
September 30, 2017, there was [*****] outstanding with respect to this loan.

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

1

--------------------------------------------------------------------------------


 

·                                          Equity in subsidiaries:

 

Owner

 

Subsidiary

 

Balance as of 9/30/17

Accuray Incorporated

 

Accuray International SARL

 

[*****]

Accuray Incorporated

 

Accuray Brasil

 

[*****]

TomoTherapy Incorporated

 

TomoTherapy Europe SARL

 

[*****]

TomoTherapy Incorporated

 

Accuray Accelerator Technology Company Inc.

 

[*****]

 

·                                          Other Investments:

 

Accuray Incorporated owns [*****] shares of common stock of [*****]. At
November 30, 2017, these shares were valued at approximately $[*****].

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

2

--------------------------------------------------------------------------------


 

Schedule 5.8
Affiliate Transactions

 

None.

 

1

--------------------------------------------------------------------------------


 

Schedule 5.14
Deposit Accounts and Securities Accounts

 

Entity

 

Bank

 

Address

 

Account #

 

Description

 

Currency

Accuray Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Main Operating

 

USD

Accuray Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Payroll Account

 

USD

Accuray Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Lockbox Account

 

USD

Accuray Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Restricted cash

 

USD

Accuray Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Restricted cash

 

USD

TomoTherapy Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Main Operating

 

USD

TomoTherapy Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Lockbox Account

 

USD

Accuray Incorporated

 

Merill Lynch Wealth Management

 

2049 Century Park E, 11/12 FL; Century City, CA 90067

 

[*****]

 

Short-term investments

 

USD

Accuray Incorporated

 

Wells Fargo Securities

 

45 Fremont St.
34th Floor;
San Francisco, CA 94104

 

[*****]

 

Short term investments — no securities in the account as of date

 

USD

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

1

--------------------------------------------------------------------------------


 

Schedule 7.4 — Post-Closing Requirements

 

Borrowers shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent in its sole and absolute
discretion:

 

1.                                      Borrowers shall within thirty (30) days
of the Closing Date, deliver to Agent, all in form and substance reasonably
satisfactory to Agent a Securities Account Control — Consent Agreement with
Wells Fargo Securities, LLC, with respect to account no. [*****].

 

Borrowers’ failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrowers’ failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate an automatic Event of Default.

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

1

--------------------------------------------------------------------------------


 

Schedule 9.1 — Collateral

 

The Collateral consists of all of Borrowers’ assets, including without
limitation, all of Borrowers’ right, title and interest in and to the following,
whether now owned or hereafter created, acquired or arising:

 

(a)                                 all goods, Accounts (including health-care
insurance receivables), equipment, Inventory, contract rights or rights to
payment of money, leases, license agreements, franchise agreements, General
Intangibles, Intellectual Property, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, securities accounts, fixtures, letter of
credit rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located;

 

(b)                                 all of Borrowers’ books and records relating
to any of the foregoing; and

 

(c)                                  any and all claims, rights and interests in
any of the above and all substitutions for, additions, attachments, accessories,
accessions and improvements to and replacements, products, proceeds and
insurance proceeds of any or all of the foregoing.

 

Notwithstanding anything to the contrary of the foregoing, Collateral shall not
include Excluded Property.

 

1

--------------------------------------------------------------------------------


 

Schedule 9.2
Location of Collateral

 

Company

 

Chief Executive Office

 

Chief Place of Business

 

Books and Records

Accuray Incorporated

 

1310 Chesapeake Terrace
Sunnyvale, CA 94089

 

1310 Chesapeake Terrace
Sunnyvale, CA 94089

 

1310 Chesapeake Terrace
Sunnyvale, CA 94089

1209 Deming Way
Madison, WI 53717

TomoTherapy Incorporated

 

1310 Chesapeake Terrace
Sunnyvale, CA 94089

 

1310 Chesapeake Terrace
Sunnyvale, CA 94089

 

1310 Chesapeake Terrace
Sunnyvale, CA 94089

1209 Deming Way
Madison, WI 53717

 

Street Address

 

City

 

State or
Country

 

Zip
Code

 

Nature of such
Location

 

Name and
address of 3rd
party warehouse
owning or
operating that
location

 

Inventory
Balance as of
September 30,
2017

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

 

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

 

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

1

--------------------------------------------------------------------------------


 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

[*****]

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

Location

 

Sum of
Netbook
(USD)

 

Asset Location

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

2

--------------------------------------------------------------------------------


 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

[g276591ko51i001.jpg]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

 

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

3

--------------------------------------------------------------------------------


 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

 

Total

 

$

[*****]

 

 

 

[*****]

 

CIP Location

 

Amount (USD)

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

Total

 

$

[*****]

 

 

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

4

--------------------------------------------------------------------------------